Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT is made as of September 9, 2004, by and between
Quik Drive, U.S.A., Inc., a Tennessee corporation (“Quik Drive USA”), Quik Drive
Canada Inc., an Ontario corporation (“Quik Drive Canada”), and G. Lyle Habermehl
(“Habermehl”), on the one hand, and Simpson Strong-Tie Company Inc., a
California corporation (“Buyer”), and Simpson Manufacturing Co., Inc., a
Delaware corporation (“Parent”), on the other hand, with reference to the
following facts:

 

Quik Drive USA, Quik Drive Canada and Quik Drive Australia Pty. Limited, a New
South Wales corporation (“Quik Drive Australia”) (collectively, the “Companies”
and, individually, a “Company”), are engaged in the business principally of
developing, designing, manufacturing, marketing, distributing and selling
collated screw fastening systems.  Habermehl owns of record and beneficially all
of the issued and outstanding shares of capital stock of Quik Drive USA and Quik
Drive Canada.  Quik Drive USA owns all of the issued and outstanding shares of
capital stock of Quik Drive Australia (the “Australia Shares”).  Habermehl, Quik
Drive USA and Quik Drive Canada are herein sometimes called, collectively, the
“Sellers” and, individually, a “Seller.”

 

Buyer is engaged in the business principally of developing, designing,
manufacturing, marketing, distributing and selling connectors, fasteners and
other products used in the building construction industry.  Buyer is a wholly
owned subsidiary of Parent.

 

Sellers desire to sell to Buyer or its designee(s) the Habermehl Patent Rights
(as that term is defined in section 1.1.3(c)) and substantially all of the
assets of Quik Drive USA and Quik Drive Canada (including the Australia Shares
but excluding the Excluded Assets (as that term is defined in section 1.1.5))
(such assets and the Habermehl Patent Rights being herein collectively called
the “Assets”), and Buyer desires to purchase or cause its designee(s) to
purchase the Assets, as a going concern, although Sellers will continue to be
liable for all, and Buyer and its designees will not assume or otherwise have
any liability for any, of the debts or obligations of any of Sellers (except for
the Assumed Liabilities (as that term is defined in section 1.2)), all as, and
on the terms and conditions, hereinafter provided.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein, Buyer and Sellers agree as follows:

 

1.                                       Purchase and Sale.  Subject to and in
reliance on the representations, warranties and agreements of Sellers and Buyer
and subject to the terms and conditions provided in this Agreement:

 

1.1                                 Assets.  At the Closing (as that term is
defined in section 2.7), Buyer shall purchase from Sellers and Sellers shall
sell and transfer to Buyer all of the Assets, as follows:

 

1.1.1                        Equipment and Furnishings.  All apparatuses,
equipment, appliances, machines and machinery, devices, furniture, furnishings,
tools, cloth and synthetic material goods, vehicles, fuel, spare parts and
supplies (collectively, the “Equipment”);

 

1.1.2                        Inventory.  All inventory, whether held for sale or
held for demonstration or as samples, including inventory in transit
(“Inventory”);

 

1

--------------------------------------------------------------------------------


 

1.1.3                        Intangible Property.  All intangible property
(“Intangible Property”), including, without limitation,

 

(a)                                  all right, title and interest of any
Company in, to and under all leases, contracts and contract rights (including,
without limitation, all licenses and license agreements) to which any Company is
a party or which are for the benefit of any Company, and which are listed in
Schedule 1.1.3(a) attached hereto (the “Assigned Contracts”); provided that
Buyer shall not purchase or acquire any interest in, and the Assigned Contracts
do not include, any contract or agreement that is not listed on
Schedule 1.1.3(a);

 

(b)                                 all permits, authorizations and licenses, if
any, applicable to any Company or its business and assignable by such Company
(whether or not subject to the consent or approval of any third party);

 

(c)                                  all secret inventions, letters patent,
patent applications, trade secrets, know-how and other intellectual property,
including, without limitation, the patents and patent applications listed and
described as being owned by any Company on Schedule 5.1.13 attached hereto (the
“Company Patent Rights”) and the patents and patent applications listed and
described as being owned by Habermehl on Schedule 5.1.13 attached hereto (the
“Habermehl Patent Rights” and, together with the Company Patent Rights, the
“Patent Rights”);

 

(d)                                 all copyrights, trademarks, service marks,
trade names (including, without limitation, all right, title and interest in and
to the trademarks, service marks, trade names and fictitious business names
listed on Schedule 5.1.13 attached hereto), applications for the registration
thereof, registrations thereof, and the goodwill associated therewith;

 

(e)                                  all judgments, orders, decrees, files,
books, records, financial statements, tax returns, correspondence, instruments,
plans, projections, data, information and documents of or relating to the Assets
or the Companies’ businesses;

 

(f)                                    all prepaid deposits and expenses (the
“Prepaid Expenses”);

 

(g)                                 all other accounts of any of the Companies
(including, without limitation, accounts and notes receivable, but excluding
accounts receivable that are Excluded Receivables, as that term is defined in
section 1.1.5, and excluding other Assets described in this section 1.1) (the
“Accounts”), and chattel paper, contract rights and general intangibles of any
of the Companies;

 

(h)                                 all cash, certificates of deposit, bank
accounts, brokerage accounts, money market accounts or similar accounts of any
of the Companies (the “Cash”); and

 

2

--------------------------------------------------------------------------------


 

(i)                                     all goodwill of any of the Companies;
and

 

1.1.4                        After-Acquired Assets.  All property used or useful
in any Company’s business and acquired by any Company after the date hereof.

 

1.1.5                        Excluded Assets.  Anything herein to the contrary
notwithstanding, the following are not and shall not be included in the Assets
and will not be purchased by Buyer:  (a) all minute books, stock and personnel
records and corporate seals of Quik Drive USA and Quik Drive Canada and all
other documents and records Sellers are required by law to retain (the
“Corporate Records”); provided that Sellers shall furnish to Buyer, promptly on
Buyer’s request at any time (whether before or after the Closing), true and
complete copies of any or all of the Corporate Records; (b) all insurance
policies and rights thereunder (the “Insurance Policies”); (c) all claims for
refund of Taxes (as that term is defined in section 5.1.14) and other
governmental charges of whatever nature (“Tax Refunds”); (d) all rights of
Sellers under this Agreement and the Assumption Agreement (as that term is
defined in section 2.6) (“Agreement Rights”); (e) accounts receivable of Quik
Drive USA (other than Quik Drive USA’s account receivable from Quik Drive
Australia (the “Australia Intercompany Payable”)) or Quik Drive Canada that
shall, on and as of the Closing Date, have been outstanding and unpaid for more
than ninety days or that in the reasonable judgment of Buyer are on terms and
conditions that are not customary in the construction industry (the “Excluded
Receivables”); (f) the items listed on Schedule 1.1.5 hereto (the “Scheduled
Assets”); and (g) Habermehl’s ownership interest in the real property at 436
Calvert Drive, Gallatin, Tennessee (the “Office” and, together with the
Corporate Records, Insurance Policies, Tax Refunds, Agreement Rights, Scheduled
Assets and the Excluded Receivables, the “Excluded Assets”).  Habermehl and
Buyer shall, however, on the Closing Date, enter into a lease in substantially
the form of Exhibit A attached hereto (the “Lease”), whereby Habermehl will
lease the Office to Buyer and grant to Buyer an option to purchase the Office at
its then appraised fair market value at any time commencing on the second
anniversary of the Closing Date and terminating four years and six months from
the Closing Date.

 

1.2                                 Limited Assumption of Liabilities.  Anything
herein to the contrary notwithstanding, except only as is provided in the next
sentence, the parties intend and agree that Buyer and its designees shall not
under any circumstances assume or become liable for or obligated to pay or
discharge any debt, duty, obligation or liability of any Seller, and Sellers
shall pay and discharge all of the same as they become due.  Notwithstanding the
preceding sentence, in addition to obligations to be undertaken by Buyer
pursuant to the fifth sentence of section 5.1.13(c), Buyer shall assume and pay
or discharge when due (a) all Pre-Closing Payables (as that term is defined in
section 5.1.29) remaining unpaid at the Closing, and all other accounts and
debts payable of Quik Drive USA and Quik Drive Canada that are incurred but not
paid prior to the Closing (excluding any account or note payable or other debt
or liability owed to any Company or to Habermehl, other than the Australia
Intercompany Payable) (the “Post-Closing Payables” and, together with the
Pre-Closing Payables, the “Payables”), (b) all other all debts, duties,
obligations and liabilities of the Companies accruing after the Closing under
all Assigned Contracts that are duly and validly assigned to Buyer on the
Closing Date, and (c) all liabilities and obligations (whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued and due or
to become due) of Quik Drive USA and Quik Drive Canada to their customers under
warranties given by either of them in the ordinary course of business, other
than warranties relating to screws that any of the Companies has represented are
ACQ approved.

 

3

--------------------------------------------------------------------------------


 

The liabilities to be assumed pursuant to the preceding sentence are hereinafter
collectively called the “Assumed Liabilities.”

 

2.                                       Payment and Delivery.  Subject to and
in reliance on the representations, warranties and agreements of Buyer and
Sellers and subject to the terms and conditions provided in this Agreement:

 

2.1                                 Purchase Price.  The aggregate purchase
price for the Assets (the “Purchase Price”) shall be the assumption of the
Assumed Liabilities plus $35,000,000.00, adjusted as follows:

 

(a)                                  reduced or increased by the amount by which
the total amount of the Equipment, the Inventory and the Prepaid Expenses on the
Closing Date is, respectively, less than or more than the amount thereof stated
on the consolidated balance sheet of the Companies as of April 30, 2004, a copy
of which, when and as approved by Buyer and Habermehl, will be attached hereto
as Schedule 2.1(a) (the “April Balance Sheet”); and

 

(b)                                 reduced or increased by the amount by which
the Accounts (excluding intercompany balances) on the Closing Date are,
respectively, less than or more than the Accounts (excluding intercompany
balances) stated on the April Balance Sheet;

 

(c)                                  reduced by the aggregate amount of the
Excluded Receivables as of the Closing Date;

 

(d)                                 increased by the aggregate amount of the
Cash, if any, of Quik Drive USA and Quik Drive Canada as of the Closing Date;

 

(e)                                  reduced by the aggregate amount of the
Payables; and

 

(f)                                    reduced or increased by the amount of the
assets owned by Quik Drive Australia on the Closing Date to the extent not
included in the amounts calculated pursuant to clauses (a) and (b) of this
section 2.1, less any accounts payable and other liabilities of Quik Drive
Australia on the Closing Date (collectively, the “Net Australia Assets”).

 

2.2                                 Determination of Surplus or Shortfall.

 

(a)                                  Within ninety days from the Closing Date,
Buyer shall prepare a consolidated balance sheet of the Companies as of the
Closing Date (the “Closing Date Balance Sheet”) in accordance with accounting
principles generally accepted in the United States (“GAAP”) and using the same
methodologies and policies as, and on a basis consistent with, the preparation
of the April Balance Sheet, which shall have been subject to the same closing
procedures and prepared in the same manner as the year-end 2003 balance sheet to
which section 5.1.8 refers, and shall calculate the Equipment, the Inventory,
the Prepaid Expenses, the Accounts, the Excluded Receivables, the Cash of Quik
Drive USA and Quik Drive Canada, the Payables and the Net Australia Assets as of
the Closing Date.  Buyer shall promptly notify

 

4

--------------------------------------------------------------------------------


 

Sellers of the amount by which the Equipment, the Inventory, the Prepaid
Expenses and the Accounts as so calculated shown on the Closing Date Balance
Sheet are more or less than the amounts thereof shown on the April Balance Sheet
and the amounts of the Cash of Quik Drive USA and Quik Drive Canada, the
Excluded Receivables, the Payables and the Net Australia Assets (the net amount
of which, pursuant to section 2.1, is hereinafter called the “Surplus” or the
“Shortfall,” as appropriate) and shall include in such notice the manner and
basis for such calculation.

 

(b)                                 If within thirty days following delivery of
the Closing Date Balance Sheet, Habermehl has not given Buyer written notice of
his objection to the Shortfall or the Surplus calculation (which notice shall
state in reasonable detail the basis of Habermehl’s objection), then the Closing
Date Balance Sheet calculated by Buyer shall be final, binding and conclusive on
the parties.  If Habermehl duly gives Buyer such notice of objection, and if
Habermehl and Buyer fail to resolve the issues outstanding with respect to the
Closing Date Balance Sheet and the calculation of the Surplus or Shortfall
within thirty days of Buyer’s receipt of Habermehl’s objection notice, Sellers
and Buyer shall submit the issues remaining in dispute to an independent public
accounting firm to be selected with the agreement of Buyer and Habermehl (the
“Independent Accountants”) for resolution applying the principles,
methodologies, policies and practices to which section 2.2(a) refers.  If issues
are submitted to the Independent Accountants for resolution (1) Sellers and
Buyer shall furnish or cause to be furnished to the Independent Accountants such
work papers and other documents and information relating to the disputed issues
as the Independent Accountants may request and are available to that party or
its agents and shall be afforded the opportunity to present to the Independent
Accountants any material relating to the disputed issues and to discuss the
issues with the Independent Accountants; (2) the determination by the
Independent Accountants, as set forth in a notice to be delivered to Sellers and
Buyer within sixty days of the submission to the Independent Accountants of the
issues remaining in dispute, shall be final, binding and conclusive on the
parties and shall be used in the calculation of the Surplus or the Shortfall.

 

(c)                                  The fees and expenses of the Independent
Accountants shall be allocated between the Buyer and Sellers so that the amount
of fees and expenses paid by Sellers shall be equal to the product of (x) and
(y), where (x) is the aggregate amount of such fees and expenses, and where (y)
is a fraction, the numerator of which is the amount in dispute that is
ultimately unsuccessfully disputed by Sellers (as determined by the Independent
Accountants), and the denominator of which is the total value in dispute.  On
the resolution of such dispute, (1) the Closing Date Balance Sheet shall be
revised to reflect such resolution, (2) any adjustment to the Purchase Price and
additional payments resulting from such adjustment shall be made in accordance
with section 2.3.4 and concurrent with the resolution of such dispute and the
making of the required payments, if any, Sellers and Buyer shall execute a
mutual release, in form and substance satisfactory to each of them, relating
only to the resolution of such dispute.

 

(d)                                 Each party shall (at no charge to the other
party) make available to the accountants and other representatives of the other
party, such information, books, records and personnel of the Companies and
provide such assistance as such other party shall reasonably request at any time
during the determination or the resolution of any dispute relating to the
Closing Date Balance Sheet, the Surplus or the Shortfall.

 

5

--------------------------------------------------------------------------------


 

2.3                                 Payments.  Subject to and in reliance on the
representations, warranties and agreements of the parties and to the terms and
conditions herein:

 

2.3.1                        Deposit.  The parties acknowledge that Buyer has
deposited in trust with Buyer’s counsel, Shartsis, Friese & Ginsburg LLP, the
sum of $300,000 (the “Deposit”), which shall be held by such counsel pursuant to
this Agreement.  Any and all interest or other earnings on the Deposit shall be
for the sole and exclusive account and benefit of Buyer.  At the Closing, the
Deposit shall be paid to Quik Drive USA as part of the amount payable at the
Closing to Quik Drive USA pursuant to section 2.3.2.

 

2.3.2                        At Closing.  Subject to the other provisions of
this section 2.3, at the Closing Buyer or its designee(s) shall pay, as part of
the Purchase Price, to Sellers by wire transfer in accordance with such written
instructions as Sellers may furnish to Buyer at least three business days prior
to the Closing Date, the following amounts in cash:

 

Seller

 

Amount

 

 

 

 

 

Habermehl

 

$

5,000,000

 

 

 

 

 

Quik Drive USA

 

20,382,307

 

 

 

 

 

Quik Drive Canada

 

4,617,693

 

 

 

 

 

Total

 

$

30,000,000

 

 

Prior to the Closing Date, Quik Drive USA and Quik Drive Canada shall pay in the
ordinary course of business the Pre-Closing Payables (as that term is defined in
section 5.1.29) and deliver to Buyer evidence thereof reasonably satisfactory to
Buyer; provided that any Payables existing at or after the Closing shall be
obligations of Buyer and paid pursuant to section 2.3.4.

 

2.3.3                        Parent Shares.  Not later than ten days after the
Closing Date, Buyer shall deliver to Quik Drive USA a certificate in the name of
Quik Drive USA, representing shares (the “Parent Shares”) of the common stock,
par value $0.01 per share, of Parent, and on the Closing Date, Buyer shall
deliver to Quik Drive USA a letter addressed to the transfer agent of Parent,
instructing the transfer agent to issue the Parent Shares.  The number of Parent
Shares will be equal to the quotient of $5,000,000 divided by the average of the
closing prices per share of such common stock on the ten trading days ending
with the fifth trading day preceding the Closing Date, as reported by the New
York Stock Exchange, Inc., rounded to the nearest whole share.

 

2.3.4                        Post-Closing Adjustment.  Within ten days after the
resolution of the determination of the Surplus or the Shortfall, Sellers shall
pay in cash to Buyer the amount of the Shortfall, if any, or Buyer shall pay in
cash to Sellers the amount of the Surplus, if any.

 

2.4                                 Buyer’s Designees.  Buyer may assign any of
its rights hereunder and delegate any of its duties hereunder to any wholly
owned subsidiary of Buyer, it being understood that Buyer currently intends (but
shall have no obligation) to cause its subsidiary, Simpson Strong-Tie Canada,
Limited, a Canadian corporation, to purchase the Assets of Quik Drive Canada and
to cause its subsidiary, Simpson Strong-Tie Australia, Inc., a California
corporation, to purchase the Australia Shares.  Any such assignee shall be a
third-party

 

6

--------------------------------------------------------------------------------


 

beneficiary of all provisions of this Agreement.  No such assignment or
delegation shall relieve or release Parent or Buyer of or from any of its
obligations hereunder.

 

2.5                                 Delivery of Certain Assets.  At the Closing,
Sellers shall deliver to Buyer (a) originals or true and complete copies of all
Assigned Contracts and all Patent Rights, (b) all warranties or guaranties
received by any Company from any contractors, subcontractors, suppliers or
materialmen in connection with the Companies’ businesses, (c) originals or true
and complete copies of all building permits and certificates of occupancy in the
possession of any Company that have been issued for buildings occupied by any
Company, (d) such written notices as Buyer may reasonably request, executed by
any or all of Sellers and addressed to all parties to Assigned Contracts (other
than the Companies) and to taxing authorities having jurisdiction over any or
all of the Assets, notifying such parties and authorities of the sale of the
Assets and changing the address for service of notice and delivery of statements
and bills, (e) keys and combinations to all doors and gates in all premises
occupied by any Company and all tangible personal property included among the
Assets, which keys and combinations shall be properly and clearly tagged for
identification, (f) user names, passwords and other devices necessary for Buyer
to gain access to all of the Companies’ computer and communications systems and
equipment, and (g) any other documents, instruments or agreements required
hereunder which are not otherwise delivered.

 

2.6                                 Bills of Sale and Assignments.  At the
Closing, (a) each Seller other than Habermehl shall deliver to Buyer a Bill of
Sale and Assignment, in substantially the form of Exhibit B attached hereto
(each, a “Bill of Sale”), (b) each of Quik Drive USA and Quik Drive Canada shall
deliver to Buyer Patent Assignments (as that term is defined in section 3.1.8)
assigning to Buyer the Company Patent Rights, if any, and shall deliver to Buyer
Trademark Assignments (as that term is defined in section 3.1.8) assigning to
Buyer all trademarks, service marks and registrations thereof, (c) Habermehl
shall deliver to Buyer Patent Assignments assigning the Habermehl Patent Rights
to Buyer, (d) Quik Drive USA and Buyer shall execute and deliver a Share Sale
Agreement (as that term is defined in section 3.1.13) for the sale of the
Australia Shares by Quik Drive USA to Buyer, and (e) Buyer shall deliver to
Sellers an Assumption Agreement in substantially the form of Exhibit C attached
hereto (the “Assumption Agreement”), with respect to the Assumed Liabilities
being assumed by Buyer.  Sellers shall also deliver to Buyer at or prior to the
Closing, a certificate from the Tennessee Secretary of State and other
appropriate governmental officials confirming that as of the Closing Date there
are no filings against any Company or any of the Assets in the office of said
Secretary of State under any applicable Uniform Commercial Code that would be a
lien on any of the Assets specified (other than such filings, if any, as are
being released at the time of the Closing).

 

2.7                                 The Closing.  The closing of the sale and
purchase of the Assets hereunder (the “Closing”) shall take place at the offices
of Shartsis, Friese & Ginsburg LLP, counsel for Buyer, at One Maritime Plaza,
18th Floor, San Francisco, California, at 10:00 a.m., California time, on
October 1, 2004, or at such other place, time and date as shall be mutually
satisfactory to the parties (the “Closing Date”); provided that the Closing Date
may be extended as provided in section 3.3 to any date not later than
December 31, 2004.  At the Closing, Sellers shall deliver to Buyer, in addition
to the matter otherwise required hereby, such other certificates, instruments
and documents as Buyer may reasonably request to evidence or perfect Buyer’s
ownership of the Assets, and Sellers shall turn over to Buyer possession and
control of all of the Assets.

 

7

--------------------------------------------------------------------------------


 

2.8                                 Allocation of Purchase Price.  Of the total
Purchase Price, the parties shall allocate (a) $5,000,000 to the Habermehl
Patent Rights, (b) $620,820 minus the amount at the Closing Date of the
Australia Intercompany Payable to the Australia Shares and (c) the balance to
the other Assets in the respective amounts thereof shown or reflected on the
Closing Date Balance Sheet and any remainder to goodwill; provided that, with
Habermehl’s consent, which shall not be unreasonably withheld, Buyer may revise
the allocation in the preceding clause (a) or (c) according to the advice to
Buyer of PricewaterhouseCoopers LLP, and if the allocation to the Habermehl
Patent Rights is increased or decreased from that set forth in clause (a), Quik
Drive USA or Habermehl, respectively, shall remit the difference to the other of
them.  The parties agree consistently to state or report the allocation pursuant
to the preceding sentence on all tax and information returns and statements and
other statements, notices or other documents furnished or submitted to or filed
with any governmental bureau, agency or instrumentality of the United States,
Canada, Australia or any state, province, territory, protectorate, possession or
other jurisdiction of the United States, Canada or Australia or any political
subdivision thereof.

 

3.                                       Conditions to Parties’ Obligations.

 

3.1                                 Conditions to Buyer’s Obligations.  The
obligation of Buyer to purchase the Assets and all other obligations of Buyer or
Parent hereunder shall be subject to the satisfaction at or prior to the Closing
of the following conditions precedent:

 

3.1.1                        Due Diligence.  Buyer shall have completed Buyer’s
review, examination and inspection of the Companies’ assets, business,
operations and affairs, as well as the Habermehl Patent Rights, as Buyer may
consider advisable; provided that Buyer may only terminate this Agreement on
account of failure of the condition in this section 3.1.1 if in Buyer’s due
diligence investigation, Buyer discovers an event or condition that Buyer
reasonably believes in good faith could have a Material Adverse Effect. 
“Material Adverse Effect” means a material adverse effect on the (a) business,
results of operation or financial condition of the Companies or the Assets taken
as a whole, (b) Buyer’s ability to conduct the businesses of the Companies after
the Closing, or (c) ability of the Companies to perform their obligations under
this Agreement; provided, however, that none of the following shall be deemed to
constitute, and none of the following shall be taken into account in determining
whether there has been, a Material Adverse Effect: (i) any adverse effect
arising from (A) general business or economic conditions, including such
conditions related to the business of the Companies, (B) national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
on the United States, on any of its territories, possessions or diplomatic or
consular offices or on any military installation, equipment or personnel of the
United States, (C) financial, banking or securities markets (including
disruption thereof and any decline in the price of any security or any market
index), or (D) changes in GAAP; (ii) any existing event, occurrence or
circumstance of which Buyer has actual knowledge at the date of this Agreement;
and (iii) any adverse change in the business of the Companies that is cured by
the Companies within ten days of Buyer’s notice thereof to Habermehl.

 

3.1.2                        Representations and Warranties.  The
representations and warranties of Sellers in this Agreement shall be true and
complete, in all material respects (except that representations and warranties
that by their terms are qualified as to materiality shall be true and complete
in all respects), on and as of the Closing Date with the same effect as if

 

8

--------------------------------------------------------------------------------


 

those representations and warranties had been made on and as of the Closing
Date, and Sellers shall have delivered to Buyer a certificate to that effect
dated the Closing Date and signed by the President and the Secretary of each
Company and by Habermehl, for himself; provided that, immediately prior to the
Closing, Sellers shall have amended Schedule 5.1.29 attached hereto to contain a
complete and accurate list of all Pre-Closing Payables (as that term is defined
in section 5.1.29) and the respective amounts thereof at that time, certified by
the President and the Secretary of each of Quik Drive USA and Quik Drive Canada
to be true and complete as of the Closing Date.

 

3.1.3                        Conditions and Covenants.  Sellers shall have
performed or satisfied in all material respects all covenants, agreements and
conditions to be performed or satisfied at or prior to the Closing by each and
all of them hereunder, and Sellers shall have delivered to Buyer a certificate
to that effect dated the Closing Date and signed by the President and the
Secretary of each Company and by Habermehl, for himself.

 

3.1.4                        Consents and Waivers.  Sellers shall have obtained
all necessary consents and waivers with respect to the sale, conveyance,
transfer and delivery of Assets from all parties to any Assigned Contracts, with
regard to which any such consent or waiver is required to effect any of such
sales, conveyances, transfers or deliveries, to prevent acceleration of the
maturity of any indebtedness secured by a lien on real or personal property, or
to prevent the termination of any of the Assigned Contracts, except in any
instance in which Buyer in its exclusive discretion deems the obtaining of such
consents or waivers not material.

 

3.1.5                        Permits.  Buyer shall have obtained such licenses,
permits, authorizations and approvals from all United States, Canada, Australia,
state, province, local and other governmental agencies, instrumentalities and
authorities that Buyer may reasonably consider necessary for Buyer’s purchase of
the Assets and for the conduct by Buyer of the businesses of the Companies from
and after the Closing Date as the Companies have heretofore conducted such
businesses.

 

3.1.6                        Board Approvals.  The Board of Directors of each of
Buyer and Parent shall have approved this Agreement and the transactions
contemplated hereby.

 

3.1.7                        Bill of Sale.  Each of Quik Drive USA and Quik
Drive Canada shall have duly executed, acknowledged and delivered a Bill of Sale
to Buyer.

 

3.1.8                        Assignments of Intellectual Property.  Sellers
shall have duly executed, acknowledged and delivered to Buyer Assignments of
Patent Rights (the “Patent Assignments”) and Assignments of Trademark (the
“Trademark Assignments”), each in substantially the forms of Exhibit D-1 or D-2
(as appropriate) and Exhibit E, respectively, attached hereto, assigning to
Buyer the Patent Rights and all trademarks, service marks and registrations
thereof in which any Company has rights.

 

3.1.9                        Consulting Agreement.  Quik Drive USA and Habermehl
shall have duly executed and delivered a written consulting agreement with Buyer
in substantially the form of Exhibit F attached hereto (the “Consulting
Agreement”).

 

3.1.10                  Business Relationship.  Sellers shall have furnished to
Buyer the names and addresses and all pertinent information regarding all
employees, suppliers,

 

9

--------------------------------------------------------------------------------


 

distributors, customers and others who have business relationships with any
Company, but in the case of information regarding employees only to the extent
permitted by applicable law, and shall have introduced Buyer to each of them, as
Buyer may request, and Buyer shall have satisfied itself that each of such
relationships may reasonably be expected to be continued with Buyer from and
after the Closing Date.

 

3.1.11                  Certificate of Non-Foreign Status.  Each of Quik Drive
USA and Habermehl shall have furnished to Buyer a Transferor’s Certificate of
Non-Foreign Status in substantially the form of Exhibit F attached hereto,
setting forth such Seller’s address and federal tax identification number, dated
the Closing Date and duly executed by such Seller under penalty of perjury.

 

3.1.12                  Lease.  Quik Drive USA shall have duly executed and
delivered the Lease.

 

3.1.13                  Share Sale Agreement.  Quik Drive USA shall have duly
executed and delivered a written share sale agreement in substantially the form
of Exhibit H attached hereto (the “Share Sale Agreement”).

 

3.1.14                  Certificates, Etc.  Sellers shall have delivered or
caused to be delivered to Buyer the following in form and substance reasonably
satisfactory to Buyer:

 

(a)                                  all resolutions of the shareholders and the
board of directors of each Company approving the entering into and consummation
of the transactions contemplated by this Agreement;

 

(b)                                 a certificate of status, compliance, good
standing or the like with respect to each Company issued by the appropriate
government officials of each jurisdiction in which such Company is organized or
conducts business;

 

(c)                                  an estoppel certificate or landlord’s
acknowledgement and consent from the lessor under each lease, if any, included
in the Assigned Contracts, confirming that such lease is in full force and
effect, without amendment except as noted therein, all rents and additional
rents have been paid, no waivers, indulgences or postponement of the lessee’s
obligations have been granted by the lessor, to the best of the landlord’s
knowledge there exists no event of default or event, occurring condition or act
which, with the giving of notice, the lapse of time or the happening of any
other event or condition would become a default under any such lease, and, to
the knowledge of Sellers, all of the covenants to be performed by any other
party under such lease have been fully performed; and

 

(d)                                 (1) a purchase certificate issued by the
Ontario Workplace Safety and Insurance Board with respect to the Quik Drive
Canada business, and (2) if applicable, documentation in forms reasonably
acceptable to Buyer from the workers’ compensation boards in the other
jurisdictions in which the Quik Drive Canada business is conducted, confirming
that, as of the Closing Date, the relevant boards have no claim against Quik
Drive Canada for which

 

10

--------------------------------------------------------------------------------


 

Buyer would be or could be liable with respect to any amount payable pursuant to
the relevant workers’ compensation legislation with respect to such business.

 

3.1.15                  Opinions of Counsel.  Sellers shall have delivered to
Buyer the opinions of Bass, Berry & Sims PLC, counsel for Quik Drive USA and
Habermehl, Sutherland Mark Bumstead Flemming Profesional Corporation, counsel
for Quik Drive Canada, and Phillips Fox, counsel for Quik Drive Australia, each
dated the Closing Date and to the effects (with respect to Quik Drive USA and
Habermehl, Quik Drive Canada or Quik Drive Australia, respectively) set forth in
Exhibit I attached hereto.

 

3.1.16                  No Changes in Law.  Except as set forth on
Schedule 3.1.16, during the period from the date hereof to the Closing, no law,
change in any law, or interpretation or enforcement of any law shall have been
enacted (including, without limitation, the enactment of any law or
interpretation regarding Taxes or environmental matters), which could prevent or
increase materially the cost to Buyer of (a) completing the transactions
contemplated by this Agreement, or (b) operating the Companies’ businesses after
the Closing on substantially the same basis as currently operated.

 

3.1.17                  No Legal Action.  No action or proceeding shall be
pending or threatened in writing by any person (other than Buyer or an affiliate
of Buyer) in any jurisdiction, to enjoin, restrict or prohibit any of the
transactions contemplated by this Agreement or the right or power of Buyer to
conduct the businesses of the Companies after the Closing on substantially the
same basis as currently operated.

 

3.2                                 Conditions to Sellers’ Obligations.  The
obligation of Sellers to sell the Assets and all other obligations of Sellers
hereunder shall be subject to the satisfaction on or prior to the Closing Date
of the following conditions precedent:

 

3.2.1                        Representations and Warranties.  The
representations and warranties of Parent and Buyer in this Agreement shall be
true and complete, in all material respects (except that representations and
warranties that by their terms are qualified as to materiality shall be true and
complete in all respects), on and as of the Closing Date with the same effect as
if those representations and warranties had been made on and as of the Closing
Date, and each of Parent and Buyer shall have delivered to Sellers a certificate
to that effect dated the Closing Date and signed by its President or Chief
Financial Officer and by its Secretary.

 

3.2.2                        Conditions and Covenants.  Parent and Buyer shall
have performed or satisfied in all material respects all covenants, agreements
and conditions to be performed or satisfied at or prior to the Closing by them
hereunder, and each of Parent and Buyer shall have delivered to Sellers a
certificate to that effect dated the Closing Date and signed by its President or
Chief Financial Officer and by its Secretary.

 

3.2.3                        Consulting Agreement.  Buyer shall have duly
executed and delivered the Consulting Agreement.

 

3.2.4                        Lease.  Buyer shall have duly executed and
delivered the Lease.

 

11

--------------------------------------------------------------------------------


 

3.2.5                        Share Sale Agreement.  Buyer shall have duly
executed and delivered the Share Sale Agreement.

 

3.2.6                        Certificate.  Buyer shall have delivered or caused
to be delivered to Sellers all resolutions of the Board of Directors of Buyer
and Parent approving the entering into and consummation of the transactions
contemplated by this Agreement.

 

3.2.7                        Assumption Agreement.  Buyer shall have duly
executed, acknowledged and delivered an Assumption Agreement to Sellers.

 

3.2.8                        Opinion of Counsel.  Buyer shall have delivered to
Sellers an opinion, dated the Closing Date of Shartsis, Friese & Ginsburg LLP to
the effects set forth in Exhibit J attached hereto.

 

3.2.9                        No Legal Action.  No action or proceeding shall be
pending or threatened in writing by any person (other than any Seller or any
affiliate of any Seller) in any jurisdiction, to enjoin, restrict or prohibit
any of the transactions contemplated by this Agreement.

 

3.3                                 Failure of Condition.

 

3.3.1                        Buyer’s Remedies.  If any of the conditions
specified in section 3.1 are not satisfied, Buyer shall have the right, at its
exclusive election, either to waive the condition in question and proceed with
the purchase of the Assets or to terminate this Agreement; provided that the
Closing Date may be extended to any date not later than December 31, 2004, at
Buyer’s exclusive election, for a reasonable period to allow all of such
conditions to be satisfied, subject to Buyer’s further right to terminate this
Agreement on the expiration of the period of the extension if all of such
conditions shall not then have been satisfied.  If Buyer so elects to terminate
this Agreement, neither Buyer nor Sellers shall have any further rights or
obligations under this Agreement, except that the covenants and agreements in
sections  4.5.4 and 4.12 shall survive any termination of this Agreement. 
Notwithstanding any of the foregoing provisions of this section 3.3.1 to the
contrary, in the event of any material breach by any Seller of any covenant or
agreement herein or hereunder, Buyer may elect nevertheless either (a) to
proceed with the purchase of the Assets, it being understood that the
consummation of the Closing shall be deemed a waiver of any breach of any
representation, warranty or covenant required to be performed prior to Closing
and of Buyer’s rights and remedies with respect thereto, if Sellers shall have
notified Buyer of the breach or lack of performance thereof at least five days
prior to the Closing, or, if later, within twenty-four hours from the occurrence
of such breach or lack of performance, or (b) subject to section 4.3, to
terminate this Agreement by notice to Sellers on or prior to the Closing Date,
and on such termination, Buyer shall be relieved of all obligations and
liabilities hereunder and Buyer may proceed against Sellers to recover any
damages occasioned by such breach.

 

3.3.2                        Sellers’ Remedies.  If any of the conditions in
section 3.2 are not satisfied, Sellers shall have the right, at Sellers’
exclusive election, either to waive the condition in question and proceed with
the sale or to terminate this Agreement; provided that the Closing Date may be
extended to any date not later than December 31, 2004, at Sellers’ exclusive
election, for a reasonable period to allow all of such conditions to be
satisfied, subject to Sellers’ further right to terminate this Agreement on the
expiration of the period of the extension if all of

 

12

--------------------------------------------------------------------------------


 

such conditions shall not then have been satisfied.  If Sellers so elect to
terminate this Agreement, neither Buyer nor Sellers shall have any further
rights or obligations under this Agreement, except that the covenants and
agreements in sections 4.5.4 and 4.12 shall survive any termination of this
Agreement.  Notwithstanding any of the foregoing provisions of this
section 3.3.2 to the contrary, in the event of any material breach by Buyer of
any covenant or agreement herein or hereunder, and if the sale of the Assets if
not consummated hereunder because of such breach, Buyer (a) shall, on demand by
Sellers, direct Buyer’s counsel to remit the Deposit to Quik Drive USA as
liquidated damages and (b) shall not, for a period of three years from and after
such termination, solicit for employment or engagement as a consultant any
person that is an employee of any Company at the date of such termination or at
any time during such three-year period, otherwise than through advertisements or
notices that are generally available to the public (the “Non-Solicitation”).  IF
THE TRANSACTIONS CONTEMPLATED HEREBY ARE NOT CONSUMMATED AS PROVIDED HEREIN BY
REASON OF SUCH BREACH, BUYER AND SELLERS AGREE THAT IT WOULD BE IMPRACTICAL AND
EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGE THAT SELLERS MAY SUFFER.  THEREFORE,
BUYER AND SELLERS AGREE THAT A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT
THAT SELLERS WOULD SUFFER IF BUYER SO BREACHES AND FAILS TO COMPLETE THE
PURCHASE OF THE ASSETS AS CONTEMPLATED HEREBY IS AND SHALL BE, AS SELLERS’ SOLE
AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY), THE NON-SOLICITATION AND THE
AMOUNT OF THE DEPOSIT.  THE NON-SOLICITATION AND SAID AMOUNT SHALL BE THE FULL,
AGREED AND LIQUIDATED DAMAGES FOR SUCH DEFAULT PRIOR TO THE CONSUMMATION OF ALL
OF THE TRANSACTIONS CONTEMPLATED HEREBY, ALL OTHER CLAIMS TO DAMAGES OR OTHER
REMEDIES BEING HEREIN EXPRESSLY WAIVED.

 

 

 

 

Buyer’s Initials

 

Sellers’ Initials

 

4.                                       Covenants.

 

4.1                                 Permits.  Buyer shall, at its own expense,
forthwith apply for and diligently pursue the issuance of the licenses, permits,
authorizations and approvals to which section 3.1.5 refers.  Buyer shall take
all reasonable actions to apply for the same and shall diligently and in good
faith process such applications and avoid taking any action that would delay the
investigation and processing thereof by the appropriate governmental
authorities.  Sellers shall cooperate fully and in good faith with Buyer, as and
to the extent that Buyer may reasonably request, in making and processing such
applications, and Sellers shall execute and deliver all such certificates,
instruments and documents as Buyer may reasonably request in connection
therewith.

 

4.2                                 Assignments of Permits, Contracts, Patent
Rights and Trademarks.  Sellers shall apply for and use commercially reasonable
efforts to obtain legal, valid and binding assignments to Buyer of the permits,
authorizations and licenses to which clause (b) of section 1.1.3 refers and to
the Assigned Contracts, and all consents and waivers in connection therewith
that Buyer may reasonably consider to be necessary or advisable.  Sellers shall
cooperate fully and in good faith with Buyer to record the Patent Assignments
and the Trademark Assignments in accordance with the requirements of the United
States Patent and Trademark Office and any

 

13

--------------------------------------------------------------------------------


 

foreign government or governmental authority or official, to effect the
assignment and transfer of exclusive rights to the Patent Rights, trademark
registrations and applications for trademark registrations included in the
Assets.  Buyer shall cooperate fully and in good faith with Sellers, as and to
the extent that Sellers may reasonably request, in obtaining the same, and Buyer
shall execute and deliver all such certificates, instruments and other documents
as Sellers may reasonably request in connection therewith.

 

4.3                                 Indemnity.

 

4.3.1                        By Parent and Buyer.  Subject to sections 4.3.3,
4.3.4 and 4.3.5, Parent and Buyer, jointly and severally, agree to indemnify and
defend Sellers and the Companies’ directors, officers, affiliates, employees and
agents and to hold them harmless from and against any and all claims,
liabilities, damages and expenses (including, without limitation, the reasonable
fees and expenses of attorneys and expert witnesses, the costs of investigation
and court costs) (collectively, “Losses”) suffered or incurred by them, when and
as suffered or incurred, whether or not any of such claims, liabilities, damages
or expenses are suffered or incurred in connection with the ownership,
operation, use, sale or possession of any of the Assets, (a) in connection with
the Assigned Contracts and arising after the Closing Date, or (b) directly or
indirectly in connection with or arising from any breach of any covenant,
agreement, representation or warranty by Parent or Buyer hereunder, including
the failure to pay or perform the Assumed Liabilities.

 

4.3.2                        By Sellers.  Subject to sections 4.3.3, 4.3.4 and
4.3.5 below, Sellers, jointly and severally, agree to indemnify and defend
Buyer, Parent and their respective directors, officers, affiliates, employees
and agents and to hold them harmless from and against any and all Losses
suffered or incurred by any of them, when and as suffered or incurred, whether
or not any of such claims, liabilities, damages or expenses are suffered or
incurred in connection with the ownership, operation, use, sale or possession of
any of the Assets, (a) directly or indirectly in connection with the Assigned
Contracts and arising on or prior to the Closing Date, to the extent that any of
such claims, liabilities, damages and expenses are not specifically disclosed in
writing by Sellers to Buyer or are not accepted by Buyer prior to the Closing
Date, or (b) directly or indirectly in connection with any written or oral
contracts, agreements, understandings or commitments that are not included in
the Assets or are not legally and validly assigned hereunder, or (c) directly or
indirectly in connection with or arising from any breach of any covenant,
agreement, representation or warranty by any Seller hereunder, including,
without limitation, under the Patent Assignments, the Trademark Assignments, the
Bill of Sale and the Share Sale Agreement, or (d) directly or indirectly in
connection with the use or ownership of any of the Assets or the conduct or
operation of the businesses of the Companies prior to the Closing, other than
the Assumed Liabilities.

 

4.3.3                        Limitations.  Anything herein to the contrary
notwithstanding, neither party shall have any liability or obligation under
section 4.3.1 or 4.3.2 with respect to any Losses suffered or incurred by the
other party unless and until the aggregate of all such Losses by such other
party exceeds $250,000; provided, however, that this limitation shall not apply
(a) to Buyer with respect to the Assumed Liabilities or (b) to Sellers with
respect to any failure of any Company to be qualified to conduct business as a
foreign corporation in any jurisdiction, whether or not such failure is
disclosed in Schedule 5.1.1 (a “Qualification Failure”), or with respect to any
breach of section 5.1.1, 5.1.2, 5.1.4, 5.1.5 or 5.1.14.  In addition, anything
herein

 

14

--------------------------------------------------------------------------------


 

to the contrary notwithstanding, neither Buyer and Parent nor Sellers shall have
any liability (for indemnification or otherwise) in excess of (a) $5,000,000
cumulatively for all claims that do not primarily involve (1) the validity of
any Patent Rights or (2) allegations of infringement of any third-party patent
right by any feature or features of any products that are covered by one or more
issued claims in any patent or obtained from any patent application included in
the Patent Rights, or (b) $2,000,000 cumulatively for all claims that primarily
involve (1) the validity of any Patent Rights or (2) allegations of infringement
of any third-party patent right by any feature or features of any products that
are covered by one or more issued claims in any patent or obtained from any
patent application included in the Patent Rights; provided, however, that the
limitations in this sentence shall not apply to (a) Parent or Buyer with respect
to the Assumed Liabilities or (b) to any Seller with respect to any
Qualification Failure or any breach of section 5.1.1, 5.1.2, 5.1.4 or 5.1.5.

 

4.3.4                        Time Limitations.  If the Closing occurs, a party
will have liability with respect to section 4.3.1 or 4.3.2, as applicable, only
if on or before the date which is thirty-six months following the Closing Date,
in the case of any claim involving the validity of any Patent Rights or any
breach of section 5.1.13, or twenty-four months following the Closing Date, in
the case of any other claim, the other party notifies such party of a claim and
the factual basis of the claim in reasonable detail to the extent then known by
such other party; provided that the foregoing limitation in this section 4.3.4
shall not apply to or affect any party’s rights and remedies on or in connection
with the Assumed Liabilities, any Qualification Failure or any breach of
section 4.6, 4.20 (subject to the time limitations specifically set forth
therein), 4.21, 4.22, 4.23, 4.27 (subject to the time limitations specifically
set forth therein), 5.1.1, 5.1.2, 5.1.4, 5.1.5, 5.1.12(b), 5.1.14, 5.1.16,
5.1.17, 5.1.18 or 5.1.19; and provided further that Buyer shall, if Buyer
considers it commercially prudent, use commercially reasonable efforts in good
faith to defend any claim that any of the patents included in the Patent Rights
is invalid and bear the costs of such defense, which costs shall (subject to the
other provisions of this section 4.3 and to the fifth sentence of
section 5.1.13(c)) be promptly reimbursed by Sellers to Buyer on demand if such
patent is held to be invalid by a court of competent jurisdiction.

 

4.3.5                        Further Limitations.  With respect only to any
claims not involving or relating to any claim by any third party, neither party
shall be entitled to recover or seek any remedy under section 4.3.1 or 4.3.2
with respect to any consequential damages or punitive damages (it being agreed
that the term “consequential damages” shall include, without limitation, any
multiple of lost profits reflecting a decrease in the value of the Assets or the
business of the Companies and any decrease in the share price of Parent).

 

4.3.6                        Right to Deliver Parent Shares.  Buyer and Parent
agree that Sellers may assign and deliver Parent Shares to Buyer or Parent in
satisfaction of any indemnification obligation of Sellers to Buyer or Parent,
which Parent Shares shall be valued at their then-current market value.

 

4.3.7                        Procedure.  The indemnified party shall notify the
indemnifying party of any claim, demand, action or proceeding for which
indemnification will be sought under section 4.3.1 or 4.3.2 of this Agreement;
provided that failure to give such notice shall not relieve the indemnifying
party of its indemnification obligations under this section 4.3 except to the
extent, if at all, that the indemnifying party shall have been actually
prejudiced thereby; and, if such claim, demand, action or proceeding is a third
party claim, demand, action or proceeding,

 

15

--------------------------------------------------------------------------------


 

the indemnifying party will have the right at its expense to assume the defense
thereof using counsel reasonably acceptable to the indemnified party (except
that, in the case of a claim of patent invalidity with respect to which Buyer is
required to bear the costs of defense pursuant to section 4.3.4, Buyer will
conduct the defense using counsel of Buyer’s choice); provided further, however,
that if the indemnifying party fails to assume the defense of such third party
claim within a reasonable time after notice thereof (when and as required hereby
to do so), the indemnified party shall have the right to assume the defense of
such third party claim using counsel of its choice, and shall be entitled to
full reimbursement from the indemnifying party for any Loss incurred in
connection with the defense of such claim.  The indemnified party shall have the
right to participate, at its own expense, with respect to any such third party
claim, demand, action or proceeding.  In connection with any such third party
claim, demand, action or proceeding, Sellers, Buyer and Parent shall cooperate
with each other and provide each other with access to relevant books and records
in their possession.  No such third party claim, demand, action or proceeding
shall be settled without the prior written consent of the indemnified party.  If
a firm written offer is made to settle any such third party claim, demand,
action or proceeding and the indemnifying party proposes to accept such
settlement and the indemnified party refuses to consent to such settlement,
then: (a) the indemnifying party shall be excused from, and the indemnified
party shall be solely responsible for, all further defense of such third party
claim, demand, action or proceeding; and (b) the maximum liability of the
indemnifying party relating to such third party claim, demand, action or
proceeding shall be the amount of the proposed settlement if the amount
thereafter recovered from the indemnified party on such third party claim,
demand, action or proceeding is greater than the amount of the proposed
settlement.

 

4.3.8                        Indemnification Exclusive Remedy.  Indemnification
pursuant to this section 4.3 shall be the exclusive monetary remedy of the
parties for any misrepresentations or breach of any warranty or covenant
contained herein or in any closing or ancillary documents executed and delivered
pursuant to the provisions hereof or thereof, and the only legal action that may
be asserted by any party with respect to any matter that is the subject of this
section 4.3 shall be a contract action to enforce, or to recover damages for the
beach of, this Agreement; provided that nothing herein shall limit any party’s
right to equitable relief.

 

4.4                                 Operation Prior to Closing.  Prior to the
Closing, Sellers shall use commercially reasonably efforts to preserve the
organization of the Companies intact, keep available the services of their
employees and preserve their relationships with suppliers, distributors,
customers and others having business relations with the Companies.  Prior to the
Closing and except as may be first approved by Buyer or as is otherwise
permitted by this Agreement, (a) Sellers shall conduct the businesses of the
Companies only in the usual and ordinary course and the character and extent of
the businesses of the Companies shall not be changed, (b) no material increase
shall be made in the compensation payable or to become payable by any Company to
any of its employees, nor shall any bonus payment or arrangement not in effect
on the date hereof be made by any Company to or with any such employee, (c) no
Company shall acquire or dispose of any Assets except for sales of inventory in
good faith in the usual and ordinary course of business and, in the event of any
disposition of any Asset, shall replace such Asset as may be reasonable in the
ordinary conduct of business, and (d) Sellers shall maintain all tangible Assets
in good condition and repair, normal wear and tear excepted, and in accordance
in all material respects with all applicable laws, rules and regulations, as is
reasonable in the ordinary course of business.

 

16

--------------------------------------------------------------------------------


 

4.5                                 Buyer’s Investigation.

 

4.5.1                        Entry and Inspection.  Sellers shall make available
to Buyer and its officers, attorneys, accountants and other authorized
representatives reasonable access during regular business hours on reasonable
notice to all of the Assets and related properties, operations, books and
financial records, contracts, commitments and sales, production and maintenance
records, will permit Buyer and such representatives to enter any real property
occupied by any Company, will make themselves and the Companies’ employees,
agents, contractors, consultants, auditors and counsel available to Buyer and
such representatives so that Buyer may make such inquiries as Buyer may
reasonably deem appropriate, and will furnish Buyer with all information
concerning the assets, operations, affairs and businesses of the Companies as is
required hereby or as Buyer may reasonably request.  Buyer will coordinate all
requests for access only through Habermehl or Leigh Lister.

 

4.5.2                        No Waiver.  Anything in this Agreement to the
contrary notwithstanding, no inquiry or investigation by or on behalf of Buyer
shall constitute a waiver of, negate, abrogate or otherwise affect the validity
of any representation, warranty or covenant of Sellers in, pursuant to or in
connection with this Agreement or modify or affect any of Sellers’ obligations
or Buyer’s rights herein or hereunder in the event of any breach of any such
representation, warranty or covenant.

 

4.5.3                        Indemnity.  Buyer agrees to indemnify and defend
Sellers and hold Sellers harmless from and against any and all mechanics’ liens,
physical damage to property or persons and claims arising therefrom, and losses
arising out of any interference with contractual relations between any Company
and third parties, if any of the foregoing result from entry by Buyer or such
representatives on premises occupied by Sellers pursuant to section 4.5.1.

 

4.5.4                        Return of Materials.  On any termination of this
Agreement without consummation of the transactions contemplated hereby, Buyer
shall return to Sellers all documents, work papers and other materials
(including all copies thereof) in connection with the transactions contemplated
hereby and shall use all reasonable efforts to keep confidential any information
obtained pursuant to this Agreement, unless disclosure is required by law or
unless such information has otherwise been obtained by third parties without any
obligation of confidentiality to Sellers through no fault of Buyer.

 

4.6                                 Further Assurances.  Sellers shall cooperate
with Buyer, at Buyer’s request, after the Closing Date and without further
consideration, (a) to execute, deliver, record and publish as Buyer considers
appropriate such other certificates, instruments and documents of sale,
assignment, transfer and conveyance of the Assets, and take such other action,
as Buyer may reasonably request more effectively to convey, assign, sell and
transfer to or vest in Buyer, and to put Buyer in possession of, any and all of
the Assets, (b) in the case of Assigned Contracts, if any, that have not at the
Closing Date been transferred effectively due to the lack of consents of third
parties, to continue to endeavor to obtain such consents promptly and, if any
such consents are not obtainable, to provide Buyer with the benefit thereof in
some other reasonable manner, (c) to assist Buyer in connection with any
actions, proceedings or arrangements or disputes relating to ownership of and
other rights in the Assets; provided that Quik Drive USA will be compensated as
provided in section 3 of the Consulting Agreement (even if, in the absence of
any breach thereof by Quik Drive USA, the Consulting Agreement

 

17

--------------------------------------------------------------------------------


 

shall have been terminated by Buyer) for its services pursuant to this clause
(c), to the extent that such services are ordinary and necessary for the
management of the businesses of the Companies as conducted by Buyer after the
Closing, including, without limitation, providing assistance as required under
the Patent Assignments and the Trademark Assignments; and (d) Sellers shall
disclose to Buyer, promptly on request at any time at or after the Closing, all
trade secrets, confidential information, technology and know-how included in the
Intellectual Property.  The parties shall each do or perform such further acts
and things and execute and deliver such further certificates, instruments and
other documents as may be reasonably necessary and proper to implement the
intent of the parties as expressed in this Agreement.

 

4.7                                 Proceedings.  Each party shall promptly
inform the others of the making of any written threat or claim or the
commencement of any investigation, litigation or proceeding against or affecting
Sellers, the business or operations of any Company, the Assets or any of the
transactions contemplated hereby.

 

4.8                                 Employees.

 

4.8.1                        In General.  From and after the Closing Date, Buyer
shall not assume any obligation or liability of any nature whatsoever with
respect to, and shall have no duty to employ, any of the employees of Quik Drive
USA or Quik Drive Canada, or any consultants engaged to render services to
either of them; and Sellers shall deliver the Assets to Buyer free and clear of
any such obligations, liabilities and duties.  Notwithstanding the foregoing,
Buyer shall be permitted to interview the individuals employed or engaged by any
Company during the thirty-day period prior to the Closing and the thirty-day
period following the Closing to determine which employees and consultants of
Quik Drive USA or Quik Drive Canada that Buyer might desire to employ or engage
after the Closing Date.  The hiring of any such employees or consultants by
Buyer shall be on such terms and conditions as may be agreeable to Buyer and
shall be without regard to the terms and conditions of the employment or
engagement of such individuals established by Quik Drive USA or Quik Drive
Canada prior to the Closing Date; provided that Buyer shall endeavor to credit
any such employees that Buyer hires for past service with the Companies under
Buyer’s employee benefit plans (other than Buyer’s profit-sharing and retirement
plans), as and to the extent permitted by such plans.

 

4.8.2                        Employees Hired by Buyer.  Buyer agrees to
indemnify Sellers against all claims and demands by employees of Quik Drive USA
or Quik Drive Canada, who are employed by Buyer after the Closing, with respect
to any matter or matters occurring during or arising out of their employment by
Buyer after the Closing (including termination of employment with Buyer). 
Without limiting the generality of the foregoing, such indemnity shall include
any such claims or demands by such employees with respect to wages, severance
pay, notice of termination or pay in lieu thereof, benefits, or claims under the
Employment Standards Act, R.S.O. 1990, c. E.14 (Ontario) or at common law and
including any costs or expenses incurred by Sellers in defending any such claim
or demand.

 

4.9                                 Short-Year Tax Returns.  As soon as
reasonably practicable after the Closing, Sellers shall prepare, at their sole
expense, all short-year United States, Canada, Australia, state, county and
local Tax returns for Quik Drive Australia for the period from July 1, 2004, to
the Closing Date, as required under applicable law.  Each such return shall: 
(a) be prepared in a financially responsible and conservative manner; (b) not,
without Buyer’s prior

 

18

--------------------------------------------------------------------------------


 

written consent, contain any election that would, in Buyer’s reasonable opinion,
have a material adverse effect on the financial condition or Tax position of
Quik Drive Australia after the Closing; (c) compute any penalties and interest
due with the return; and (d) be delivered to Buyer, together with all necessary
supporting schedules, at least thirty days prior to the date on which such
return is required to be filed, for Buyer’s approval (which shall not be
unreasonably withheld, conditioned or delayed) prior to its filing (but such
approval shall not relieve any Seller of responsibility for the Taxes assessed
under such return).  Sellers shall be responsible for the execution of each such
return and payment of all Taxes shown to be due or that may come to be due on
each such return or otherwise relating to such period and shall file each such
return in accordance with applicable law.  At the time of such filing of any
such return, Sellers shall deliver to Buyer an executed copy thereof along with
evidence reasonably satisfactory to Buyer of payments submitted therewith.

 

4.10                           Sales Tax.  Except as specifically provided in
section 4.11, Sellers shall pay when due, to the appropriate governmental
authority or authorities, all sales, use, personal property and excise Taxes and
levies, if any, arising from the sale of any of the Assets hereunder.

 

4.11                           Prorations.  Real property Taxes, water, sewer,
gas, electric, telephone and other utility charges, permit fees, inspection
fees, insurance premiums (as to those policies, if any, that Buyer determines
will be continued for Buyer’s benefit after the Closing Date), and other
expenses normal to the operation and maintenance of the businesses of the
Companies shall be prorated as of 12:01 a.m. on the Closing Date on the basis of
a 365-day year.  If any of the aforesaid prorations cannot be calculated
accurately at such time on the Closing Date, the same shall be calculated within
thirty days after the Closing Date and either party owing the other a sum of
money based on such subsequent proration shall promptly pay said sum to the
other party.

 

4.12                           Expenses.  Each party shall pay all costs,
expenses and fees of his or its own attorneys, accountants, auditors and other
advisers and consultants incurred in negotiating the terms and conditions of
this Agreement, making any investigation in connection herewith, preparing and
executing this Agreement and any certificates, instruments and documents
necessary in connection herewith and consummating the transactions contemplated
hereby.

 

4.13                           Risk of Loss.  Risk of loss, damage or
destruction of any of the Assets shall be borne by Sellers until the Closing and
delivery of possession thereof to Buyer.

 

4.14                           Bulk Sales.  If Sellers elect to effect
compliance with any applicable bulk sales law, Buyer shall cooperate with and
assist Sellers therewith as Sellers may reasonably request.

 

4.15                           Casualty and Condemnation.  If, prior to the
Closing, any of the Assets or any part of any Asset is destroyed or materially
damaged, or if condemnation proceedings are commenced against any of the Assets,
Buyer shall have the right, exercisable by notice to Sellers within fifteen days
after receiving actual notice of such damage, destruction or condemnation
proceedings, to terminate this Agreement, in which event neither Sellers nor
Buyer shall have any further rights or obligations hereunder, except that the
covenants and agreements in sections 4.5.4 and 4.12 shall survive such
termination.  If Buyer does not so elect to terminate this Agreement, Buyer may
elect to accept the Assets in their then condition and all proceeds of insurance
or condemnation payable to Sellers, or any of them, by reason of such damage,

 

19

--------------------------------------------------------------------------------


 

destruction or condemnation shall be paid and assigned to Buyer.  In the event
of any immaterial damage to any Assets that Sellers are unwilling to repair or
replace, Buyer shall accept the Assets in their then condition and proceed with
the purchase, in which event Buyer shall be entitled to a reasonable reduction
of the Purchase Price to offset the cost of repairing or replacing the damaged
Assets.

 

4.16                           Buyer’s Consent to New Contracts.  None of the
Companies shall hereafter enter into any oral or written lease, amendment of
lease, contract, agreement, commitment or understanding pertaining to any of the
Assets, other than in the ordinary course of business as heretofore conducted,
without obtaining Buyer’s prior written consent thereto, which consent shall not
be unreasonably withheld, conditioned or delayed.

 

4.17                           Brokers and Finders.  Buyer represents and
warrants to Sellers and Sellers represent and warrant to Buyer that it or they,
respectively, have not had any contact or dealings regarding any of the Assets,
or communications in connection with the subject matter of this Agreement, with
or through any broker or finder.  If any such broker or finder perfects a claim
for any commission or fee based on any such contact, dealings or communications,
the party through whom or by whose authority such broker or finder makes such
claim shall be responsible for such commission or fee and all costs and expenses
(including reasonable attorneys’ fees) incurred by the other party in defending
the same.

 

4.18                           No Solicitation.  Prior to the Closing Date, none
of Sellers shall, or shall permit Quik Drive Australia to, contact or solicit,
or discuss or negotiate with, any person other than Buyer regarding any of the
transactions contemplated hereby, the possible sale to any person of the Assets
or any substantial part thereof or any possible merger, consolidation, joint
venture, strategic alliance or other business combination involving any Company
or any of the Assets.

 

4.19                           Consultation.  From and after the Closing Date,
Sellers shall cooperate with and assist Buyer, without additional consideration
other than pursuant to the Consulting Agreement, in effecting an orderly
transition of ownership and operation of the Assets and the businesses of the
Companies as contemplated hereby.

 

4.20                           Noncompetition.  None of Sellers shall at any
time within five years after the Closing Date directly or indirectly own an
interest in, join, operate, control or participate in, or be connected as an
officer, employee, agent, independent contractor, consultant, partner, member,
manager, shareholder (except as holder of not more than two percent of the
outstanding stock of any corporation, which stock is publicly traded) or
principal with, any corporation, limited liability company, partnership, joint
venture, proprietorship, association, firm or other entity or person engaged in
any business that would be competitive with the business of any Company as
conducted on or prior to the Closing Date in any state, province or other
jurisdiction where any Company shall have conducted business as of the Closing
Date or where any customer of any Company is located as of the Closing Date.

 

4.21                           Confidential Matter.

 

4.21.1                  Confidentiality Covenant.  Sellers acknowledge and agree
that, from and after the Closing, Sellers shall regard and protect as trade
secrets owned by Buyer or its affiliates all Confidential Matter, which is
included in the Assets.  For this purpose,

 

20

--------------------------------------------------------------------------------


 

“Confidential Matter” means and includes any and all of the following owned by
Habermehl and relating to the business of any Company or owned by any Company
immediately prior to the Closing:  financial and operating data and other
proprietary and confidential information; marketing data; equipment; devices;
patterns; electronically recordable data or concepts; computer programs,
software and hardware; software and hardware enhancements, modifications and
improvements; databases; mask works; inventions; designs; formulas; processes;
compilations of information; books; papers; records; documents; files;
specifications; names, addresses, names of agents and employees, buying habits,
practices and needs (and any Company’s assessment thereof) of any Company’s
existing and potential clients, customers, distributors, dealers and
representatives; marketing data and methods, operating practices and related
data and information; costs of materials; prices any Company obtains or has
obtained or at which it sells, has sold or intends to sell its products or
services; information relevant to pricing or bidding, including methods or
procedures for preparing bids; manufacturing methods; tooling; product
performance information; quality control procedures and information;
manufacturing or field operating processes or procedures; manufacturing and
sales costs; information regarding the financial condition of the Companies;
compensation paid to any Company’s consultants and employees and other terms of
engagement or employment; names, addresses, practices, methods and other
information regarding any Company’s existing and potential joint venture
partners, licensees, licensors, vendors and suppliers; and any of the foregoing
that may have been or may be conceived, originated, discovered or developed on
the basis of or using any Confidential Matter.  Nevertheless, “Confidential
Matter” excludes any of the foregoing that is now in or hereafter enters the
public domain without any breach of this Agreement, that an authorized executive
officer of Buyer authorizes for public dissemination, or that is learned or
obtained from sources having no duty of confidentiality to any Company or Buyer
or any of their respective affiliates.  Sellers represent, warrant and agree
that they will not at any time, directly or indirectly, use or permit others to
use, or disclose or communicate to any Person, any Confidential Matter, without
the prior written consent of an executive officer of Buyer in the particular
case, except only for the exclusive benefit of Buyer; provided that Sellers
shall not be responsible for any conduct that is unknown to them of any person
that is unknown to them.

 

If any Seller or any of its representatives is requested or required (by law,
oral question, interrogatories, requests for information, documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Matter, Sellers shall give Buyer prompt notice of such request or requirement so
that Buyer may seek an appropriate protective order or other remedy and/or waive
compliance with this section 4.21.1 with respect to such Confidential Matter,
and Sellers shall cooperate with Buyer to obtain such protective order.  If such
protective order or other remedy is not obtained or Buyer so waives compliance,
Sellers shall furnish only that portion of the Confidential Matter which is
legally required to be disclosed.

 

4.21.2                  Property.  Subject to section 4.27 and other records
that Sellers are required by law to retain, Sellers agree that they will not
make or retain any originals, copies or reproductions of or excerpts from any of
the Confidential Matter for the use of any of them or the use of any person
other than Buyer and its affiliates, and Sellers will deliver to Buyer at the
Closing, and immediately on request thereafter, all tangible property that is or
embodies any of the Confidential Matter, whether prepared or developed by or
with the assistance of any Seller or otherwise coming into any Seller’s
possession, control or knowledge.  Notwithstanding the foregoing, after the
Closing Date, Buyer shall retain for a period consistent with Buyer’s
record-retention

 

21

--------------------------------------------------------------------------------


 

policies and practices those records of Sellers delivered to Buyer.  Buyer also
shall provide Sellers and their representatives reasonable access thereto,
during normal business hours and on reasonable notice, to enable them to prepare
financial statements or Tax returns or deal with Tax audits.

 

4.21.3                  Nondisclosure to Buyer.  Sellers further represent,
warrant and agree that none of them has disclosed to Buyer or any of its
affiliates or will disclose to Buyer or any of its affiliates any trade secrets
or other proprietary or confidential information that may not lawfully be so
disclosed by Sellers, by virtue of the ownership of the same by another person
or otherwise.

 

4.21.4                  Exception to Noncompetition and Confidentiality
Provisions.  Anything to the contrary herein notwithstanding, nothing in
sections 4.20 or 4.21 shall prohibit Sellers from using commercially reasonable
efforts to collect the Excluded Receivables, so long as such efforts do not
materially and adversely affect the business of any Company as conducted by
Buyer after the Closing.

 

4.22                           Injunctive Relief.  Sellers acknowledge and agree
that the failure of any of them to perform any of their covenants in
section 4.20 or 4.21 would cause irreparable injury to Buyer and its affiliates
and cause damages to Buyer and its affiliates that would be difficult or
impossible to ascertain or quantify.  Accordingly, without limiting any remedies
that may be available with respect to any breach of this Agreement, Sellers
consent to Buyer’s seeking the entry of an injunction to restrain any breach of
section 4.20 or 4.21, without any necessity to post any bond or provide any
security in connection therewith.

 

4.23                           Name Changes.  Except as otherwise expressly
provided in the Consulting Agreement, promptly after the Closing Date (and in
any event within ten days thereafter), Quik Drive USA and Quik Drive Canada
shall change their names to names that do not include any of the words in any
Company’s name or any variation or abbreviation thereof, which new names are not
similar to any Company’s name.

 

4.24                           338(g) Election.  Buyer shall have the right, in
Buyer’s exclusive and absolute discretion, to make an election under
section 338(g) of the United States Internal Revenue Code of 1986, as amended
(the “Tax Code”), and any one or more equivalent elections under the laws of any
state or states, with respect to Quik Drive Australia, and Sellers understand
and acknowledge that Buyer may make such election or elections.  If such
election is made by Buyer under the Tax Code, Buyer shall be authorized to
complete Forms 8023 and 8883, and Sellers shall sign such completed Form 8023,
if requested by Buyer to do so.

 

4.25                           Canadian GST.  The parties shall use commercially
reasonable efforts in good faith to minimize (or eliminate) any Taxes payable
under the Excise Tax Act (Canada) in connection with the transactions
contemplated hereby, by, among other things, making such elections and taking
such steps as may be provided by or under that Act (including, without
limitation, making a joint election in a timely manner under section 167 of that
Act) as may reasonably be requested by Buyer in connection with the Closing.

 

4.26                           Canadian Accounts Receivable.  Sellers and Buyer
agree to cause elections to be made in the prescribed forms under section 22 of
the Income Tax Act (Canada) as to the sale of the Canadian accounts receivable
and to designate in such elections an amount

 

22

--------------------------------------------------------------------------------


 

equal to the portion of the Purchase Price allocated to such Canadian accounts
receivable pursuant to section 2.7.

 

4.27                           Records Retention.  For a period of six years
from the Closing Date, or for such longer period as may be required by law,
Sellers shall retain all original accounting books and records relating to the
businesses of Quik Drive USA and Quik Drive Canada for the period prior to the
Closing Date.  So long as such books and records are retained by Sellers
pursuant to this Agreement, Buyer shall have the right to inspect and make
copies (at its own expense) of such books and records, on reasonable request
during normal business hours, on reasonable notice, and without undue
interference with the business operations of those Companies.  Sellers shall
have the right to have their representatives present during any such inspection.

 

4.28                           Notice of Developments.  Sellers may elect at any
time to notify Buyer of any development causing a breach of any of Sellers’
representations and warranties in section 5.1.  Unless Buyer has the right to
terminate this Agreement pursuant to section 3.3.1 by reason of the development
and exercises that right within a period of thirty days, the notice pursuant to
this section 4.28 will be deemed to have amended the applicable Schedule or
Schedules (if it specifies the Schedule or Schedules so to be amended), to have
qualified the applicable representations and warranties in section 5.1 and to
have cured any misrepresentation or breach of warranty that otherwise might have
existed hereunder by reason of the development.

 

4.29                           Covenant of Parent Regarding Rule 144.  From and
after the Closing Date, Parent shall timely file or cause to be filed on a
timely basis all reports required to be filed under the Securities Exchange Act
of 1934, as amended.

 

5.                                       Representations and Warranties.

 

5.1                                 Of Sellers.  Sellers, jointly and severally,
hereby represent and warrant to and agree with Buyer, as follows:

 

5.1.1                        Organization.  Each Company is duly organized and
validly existing as a corporation under the laws of its jurisdiction of
organization and, except as set forth on Schedule 5.1.1 attached hereto, is
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction where, by virtue of its business conducted therein, it is
required to be so qualified, except where the failure to be so qualified would
not reasonably be expected to have a Material Adverse Effect.  Copies of the
articles of incorporation, bylaws and other charter documents of each Company
have been delivered by Sellers to Buyer, and the same are true and complete
copies thereof as in effect on the date hereof.  The minute books of each
Company, true and complete copies of which have been delivered by Sellers to
Buyer, contain substantially accurate records of all meetings of the board of
directors of such Company, all committees of such board of directors, and such
Company’s shareholders since inception and accurately reflect all material
transactions to which such minutes refer.

 

5.1.2                        Capitalization.  The authorized, issued and
outstanding capital stock of each Company, and the owner, of record and
beneficially, of all outstanding shares of capital stock of each Company, are as
set forth on Schedule 5.1.2 attached hereto.  All of such outstanding shares
have been duly and validly issued and are fully paid, nonassessable and free of
preemptive and similar rights.

 

23

--------------------------------------------------------------------------------


 

5.1.3                        Subsidiaries.  Except for the Australia Shares, all
of which are owned of record and beneficially by Quik Drive USA, none of the
Companies has any subsidiaries or owns of record or beneficially any capital
stock or other equity securities issued by any other person.

 

5.1.4                        Options, Warrants, Convertible Securities, etc.  
There are no outstanding options, rights, warrants, convertible securities,
commitments or agreements calling for the issuance or the transfer, sale or
disposition by any person of any shares of stock of or other ownership interest
in any Company or of any securities convertible into or exchangeable for any
thereof.

 

5.1.5                        Directors and Officers.  The directors and officers
of each Company are as set forth on Schedule 5.1.5 attached hereto.  No other
person is a director or officer of any Company.

 

5.1.6                        No Restriction on Transaction.  Except as set forth
on Schedule 5.1.6, neither Habermehl nor any Company, and none of the
properties, business or operations of any Company, is subject to any mortgage,
pledge, lien, claim, charge, encumbrance, security interest or other restriction
or defect in title (each, a “Lien”), or any charter provision, bylaw, indenture,
lease, agreement, instrument, law, statute, code, ordinance, rule, regulation,
order, judgment or decree, or any other restriction, that would interfere in any
material respect with consummation of the transactions contemplated by this
Agreement or would interfere in any material respect with the conduct by each
Company of its business and operations hereafter or, to the knowledge of
Sellers, the conduct of such business by Buyer from and after the Closing in
substantially the same manner in which such business shall have been conducted
by Sellers prior to the Closing.  This Agreement has been duly authorized,
executed and delivered by each Seller and is the legal, valid and binding
agreement of each Seller, enforceable against each Seller in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally and except for limitations imposed
by general principles of equity on the availability of equitable remedies.

 

5.1.7                        No Conflicts.  Except as set forth on
Schedule 5.1.7, the execution and delivery by each Seller of this Agreement, the
performance by each Seller of its or his respective obligations hereunder and
its or his performance of, fulfillment of and compliance with all of the terms
and conditions hereof, do not and will not conflict with, breach or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
result in the creation of any Lien on the Habermehl Patent Rights or any of the
Assets pursuant to, give any third party the right to accelerate any obligation
under, violate or result in a violation of, or require any authorization,
consent, approval, exemption or other action by or notice to any person or any
court or administrative or governmental body or agency pursuant to, any
agreement, indenture, mortgage, instrument, law, statute, code, ordinance, rule,
regulation, order, judgment or decree to or by which Habermehl or any Company or
any of the Assets is a party, is subject or is bound.

 

5.1.8                        Financial Statements.  Sellers have furnished to
Buyer the consolidated financial statements of the Companies, consisting in each
case of audited balance sheets as of December 31, 2001, 2002 and 2003, and the
related audited consolidated statements

 

24

--------------------------------------------------------------------------------


 

of earnings and cash flows for the years then ended, accompanied in each case by
the audit opinion of independent certified public accountants, and the unaudited
April Balance Sheet, when and as approved by Buyer and Habermehl, and the
related consolidated statements of earnings and cash flows for the four-month
period then ended.  All such financial statements are complete and correct in
all material respects and fairly present the financial position and results of
operations of the Companies for the periods indicated, in conformity with GAAP
consistently applied throughout such periods, except to the extent disclosed in
such financial statements, including the notes thereto.  At the respective dates
of such financial statements, there were no material liabilities of any Company
(actual, contingent or accrued) which, in accordance with GAAP, should have been
shown or reflected therein or in the notes thereto, and which are not shown or
reflected therein.

 

5.1.9                        Changes in Condition.  Since April 30, 2004, there
has not been (a) any change in the assets or liabilities or condition (financial
or other) of any Company from that set forth in the April Balance Sheet, except
changes in the ordinary course of business, none of which has been material and
adverse, (b) any damage, destruction or loss materially and adversely affecting
any Company or its business or the Assets, whether covered by insurance or not,
(c) any substantial increase in the compensation paid or payable to any employee
of any Company, including any direct or indirect form of payment made to or with
respect to any such person, other than in the ordinary course of business, or
(d) any material labor dispute involving any Company.

 

5.1.10                  Books of Account.  The books of account of the Companies
are complete and correct in all material respects and have been made available
to Buyer.

 

5.1.11                  Validity of Contracts.  Each Assigned Contract is a
legal, valid, binding and subsisting agreement of each Company that is a party
thereto and, to the knowledge of Sellers, each other party thereto, and to the
knowledge of Sellers, enforceable against each other party thereto in accordance
with its terms.  No Company, nor to the knowledge of the Sellers, any other
party to any contractual arrangements with any Company (including such Company)
is not in compliance with or is in default (without regard to any requirement of
notice or grace period or both) in the observance or performance of any term,
condition or provision of any such contractual arrangement relating to or
affecting any Company or its business or the Assets in any manner so as
presently or at any future time to have any material adverse effect on any
Company or its business, operations or financial condition or any of the
Assets.  Schedule 5.1.11 attached hereto accurately and completely lists and
identifies all contracts to which any Company is a party or by which any Company
is bound and which is not an Assigned Contract.  The contracts listed in
Schedule 5.1.11 are not material to the Company, either individually or in the
aggregate, except only as is otherwise disclosed in Schedule 5.1.11.

 

5.1.12                  Properties.

 

(a)                                  Each Company has all corporate power,
capacity and authority to own and hold, and has good and marketable indefeasible
title to, all of its assets, and Habermehl has all requisite power, capacity and
authority to own and hold, and has good and marketable indefeasible title to,
all of the Habermehl Patent Rights, which are all of the assets and properties
necessary to operate the businesses of the Companies, subject to no Lien,
excepting only the Assumed Liabilities, such as will be discharged or released
on or prior to the

 

25

--------------------------------------------------------------------------------


 

Closing Date, the Assigned Contracts and minor easements and exceptions, none of
which will materially interfere with the use by Buyer of the Assets.

 

(b)                                 At the Closing, Buyer will acquire good and
marketable indefeasible title to all of the Assets, subject to no Lien, except
only the Assigned Contracts, the Assumed Liabilities, minor easements and
exceptions, none of which will materially interfere with the use by Buyer of the
Assets, and such as shall have then been approved by Buyer herein or hereunder.

 

(c)                                  No condemnation proceeding or eminent
domain proceeding of any kind is pending or, to the knowledge of Sellers,
contemplated or threatened, against any of the Assets.

 

(d)                                 No permits, licenses or certificates
pertaining to the ownership or operation of any of the Assets, other than those
which are transferable therewith and those to which section 3.1.5 refers, are
required by any governmental agency or authority having jurisdiction over any of
the Assets or any Company’s business or operations.

 

5.1.13                  Intellectual Property.

 

(a)                                  “Intellectual Property” means all letters
patent, patent applications, trademarks, service marks, trade names, copyrights,
trade secrets, know-how, technologies, designs, protections, software programs,
processes, ideas and algorithms, all registrations and applications for
registration of any of the foregoing, and all rights and licenses relating
thereto and all other tangible or intangible proprietary information and
materials used or useful in the business of any Company as well as all
registrations and pending applications for registration of any of the foregoing
in any jurisdiction, and including each license, sublicense or other contract
relating thereto and the Patent Rights, excluding, however, mass market
“off-the-shelf” commercially available software programs.  Except for the
Habermehl Patent Rights, the Companies own absolutely and exclusively all of the
Intellectual Property used or useful in the businesses of the Companies, free
and clear of any Lien.  Habermehl owns absolutely and exclusively all of the
Habermehl Patent Rights, free and clear of any Lien.  None of the Intellectual
Property is subject to or affected by any license or other agreement or
arrangement affording any person (other than Habermehl or the Companies) any
right, title or interest whatsoever, except as listed on Schedule 5.1.13
attached hereto.

 

(b)                                 Schedule 5.1.13 attached hereto sets forth a
complete and correct list and description of all of the following Intellectual
Property owned by Habermehl or any Company:  (1) letters patent and patent
applications, (2) trademarks, service marks, trade names and fictitious business
names, (3) copyrights, and (4) all registrations and published registration
applications for any of the foregoing filed in any jurisdiction.  Each item set
forth on Schedule 5.1.13 that is registered is registered in the name of
Habermehl or one or more of the Companies as identified on Schedule 5.1.13,
except for United States Patent Nos. 5,570,618; 5,884,541; and 6,439,085, for
which assignments to Habermehl or one or more of the Companies have been
executed but not yet recorded with the United States Patent and Trademark
Office, the recordation of which shall be completed by Sellers as promptly as
possible.

 

(c)                                  Habermehl and the Companies have sole and
exclusive rights to all of the Intellectual Property, except as set forth in
Schedule 5.1.13 or as identified in

 

26

--------------------------------------------------------------------------------


 

section 5.1.13(a) concerning “off-the-shelf” commercially available software
programs.  No other person or entity has any claim of ownership, whether joint
or individual, with respect to any of the Intellectual Property.  Each patent
and each registration (other than any registration marked AB in Schedule 5.1.13)
listed on Schedule 5.1.13, is valid, enforceable and subsisting.  To Habermehl’s
and the Companies’ knowledge, no pending application for a patent or for
registration of a trademark (other than any application marked AB on
Schedule 5.1.13) has been rejected, suspended, made a subject of a currently
outstanding office action or other currently outstanding challenge by the agency
with which such application has been filed or by any third party, except as
marked OA in Schedule 5.1.13.  To Habermehl’s and the Companies’ knowledge, no
patent has been claimed or adjudicated to be invalid or unenforceable as a whole
or in part, no trademark or service mark has been the subject of any claim of
abandonment or otherwise challenged as invalid and no copyright has been
invalidated or alleged to be in the public domain, except as claimed in
correspondence with third parties that is described in Schedule 5.1.13,
including (notwithstanding any provision herein to the contrary) the pending
legal actions in Canada against Langtry, et al., and the threatened
re-examination by Kinman Amlani Holland and Mr. Langrty or Langtry Industries
Ltd., the prosecution and defense of which shall be assumed and conducted in
good faith using commercially reasonable efforts exclusively by Buyer from and
after the Closing and the cost of prosecution and defense of which incurred
after the Closing shall be borne and paid one-half by Sellers and one-half by
Buyer, provided that the amount of any settlement or judgment in such legal
action against Buyer or any Company or Habermehl shall be paid in full when due
by Sellers, and provided further that, if the settlement or judgment in such
legal action results in payment of any amount to Buyer or any of the Companies
or Habermehl, the full amount thereof shall be promptly remitted to Buyer and
Buyer shall thereupon reimburse Sellers for the cost of defense thereof incurred
after the Closing and paid by Sellers to the extent (and only to the extent) of
one-half of the amount of such settlement or judgment.  Other than those which
are marked AB on Schedule 5.1.13, no patent or registration is subject to any
Tax, maintenance fee or renewal fee due prior to October 31, 2004, which has not
been paid.  Except as marked NCU on Schedule 5.1.13, all trademarks, service
marks and trade names set forth on Schedule 5.1.13 have been used continuously
by one or more of the Companies since adoption by one or more of the Companies.

 

(d)                                 No trade secrets or confidential information
of any Company is publicly known or has been disclosed or otherwise made
available to any person, except pursuant to a written confidentiality
agreement.  Habermehl and the Companies have taken reasonable and appropriate
steps to protect and preserve the confidentiality of information of any Company
that is used or useful in its business.  To Habermehl’s and the Companies’
knowledge, each item of Intellectual Property disclosed or identified, or to be
disclosed, to Buyer as a trade secret of any Company qualifies as such under the
Uniform Trade Secrets Act as enacted as part of the California Civil Code, which
states as follows:  “Trade Secret” means information, including a formula,
pattern, compilation, program, device, method, technique, or process, that (1)
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and (2)
is a subject of efforts that are reasonable under the circumstances to maintain
its secrecy”.  None of the Companies and Habermehl possesses or has used in the
business of any Company any confidential information or trade secrets owned by
any other person, except in strict compliance with the terms and conditions of a
valid and enforceable agreement between one or more of the Companies and the
owner or owners of such trade secret or confidential information.  Sellers have
furnished to

 

27

--------------------------------------------------------------------------------


 

Buyer a true and complete copy of each written agreement to which this paragraph
(d) refers, and each such agreement is a legal, valid, binding and subsisting
agreement of each party thereto, enforceable against such party in accordance
with its terms.

 

(e)                                  Each Company owns or is licensed or
otherwise possesses legally enforceable rights to use all Intellectual Property
that is used or useful in its business.  No license, consent or other
authorization is required from any third party with respect to any Intellectual
Property used or useful in the business of any Company or, if so required, each
such license or consent has been obtained or will be obtained prior to the
Closing, is valid and enforceable in accordance with its terms, is in full force
and effect, is not the subject of any notice of termination or nonrenewal, and
is included in the Assets, and there is no default or alleged or threatened
default with respect to any such license or consent.

 

(f)                                    The possession and use of the
Intellectual Property used in the business of any Company does not conflict
with, infringe, violate, interfere with or constitute a misappropriation of any
right, title, interest or goodwill of any other person.  None of the Companies
and Habermehl (1) possesses any information or is otherwise aware of any basis
for any claim against any of them with respect to any infringement,
misappropriation or other misuse of any intellectual property of any third
party, or (2) has infringed, misappropriated or misused or is now infringing,
misappropriating or misusing any intellectual property belonging to any other
person.

 

5.1.14                  Tax Returns and Payments.  Each of the Companies and
Habermehl has filed all Tax and information returns and reports required by law
to be filed by it or him, including those with respect to receipts, income,
sales, use, personal property, goods and services, franchise, capital, value
added, ad valorem, excise, payroll, withholding, social security, unemployment,
superannuation and health taxes and payments required under applicable workers’
compensation laws and regulations (“Taxes”).  All returns are proper, complete
and accurate, and all Taxes shown to be due and all additional levies,
assessments and charges on any of the Companies and Habermehl or on or measured
by properties, assets, receipts, income, sales or payroll of any of them have
been paid.  The reserves for current Taxes accrued on the books of each Company
are reasonable and substantially adequate in amount.  Since December 31, 1999,
none of the Companies and Habermehl has received any notice of assessment or
proposed assessment of any United States, Canada, Australia, state, municipal,
provincial or other Tax on or measured by income, receipts or sales, and, to
their knowledge, there is no basis for any additional assessment of any such
Tax.  Quik Drive Canada is not engaged, and has never engaged, in a United
States trade or business under Tax Code section 882, and does not have, and has
never had, any United States source income under Tax Code section 881.

 

5.1.15                  Litigation.  Except as described on Schedule 5.1.15
attached hereto, which is complete and correct, none of Habermehl and the
Companies is a party to any pending, or has received any written notice of any
threatened, or has any knowledge of any basis for any, action, suit, proceeding
or investigation, at law or in equity or otherwise, in, before or by any court
or arbitrator or any governmental board, commission, agency, department or
officer, in which an adverse determination could have a Material Adverse Effect.

 

5.1.16                  Employment Matters.  Each Company has complied and is
complying with all applicable laws, orders, rules and regulations relating to
labor, employment

 

28

--------------------------------------------------------------------------------


 

and employment practices.  No present or former employee or consultant of any
Company has asserted any material claim directly or indirectly against any
Company or its business or any Assets on account of or for (a) overtime pay,
other than overtime pay for work done in the current payroll period, (b) wages
or salary for any period other than the current payroll period, (c) any material
amount of vacation time off or pay in lieu of vacation time off, other than
vacation time off (or pay in lieu thereof) earned in or in respect of the
current fiscal year, or (d) any violation of any law, order, rule or regulation
relating to minimum wages, maximum hours of work, pay equity or occupational
health and safety.  No person or party (including, but not limited to, any
governmental agency or authority of any kind) has asserted any claim, or to
Seller’s knowledge has any basis for any action or proceeding, against any
Company or Habermehl under or arising out of any law, order, rule or regulation
relating to discrimination in employment or employment practices.  There are no
outstanding assessments, penalties, fines, liens, charges, surcharges or other
amounts due or owing by Quik Drive Canada pursuant to any workplace safety and
insurance legislation with respect to its business, and Quik Drive Canada has
not been reassessed in any material respect under such legislation during the
past three years and, to the knowledge of Sellers, no audit of the business of
Quik Drive Canada is currently being performed pursuant to any applicable
workplace safety and insurance legislation.  To Sellers’ knowledge, there are no
claims or potential claims that may materially and adversely affect Quik Drive
Canada’s accident cost experience with respect to its business.

 

5.1.17                  Contracts for Personal Services.  Except as set forth in
Schedule 5.1.17 attached hereto, no Company is a party or subject to any
contract, agreement or commitment, written or oral, for or relating to personal
services rendered or to be rendered to any Company, and the Assets do not
include, and after the Closing will not be affected by, any such contract,
agreement or commitment.

 

5.1.18                  Employee Benefit Arrangements.  Except as is described
on Schedule 5.1.18 attached hereto, no Company is a party to or bound by any
contract, agreement or commitment by the terms of which any person is or may
become entitled (for any reason or in any capacity) to any share in the
proceeds, earnings or profits of any Company or its business or of any
department, division or other unit of any Company or its business, nor does any
Company have any pension or retirement income plan, contract, agreement or
commitment in force for the benefit of any of its employees or consultants, the
obligations under which will not at the Closing have been fully discharged.  In
addition, no person or party has asserted any written claim under which any
Company has any liability under any health, sickness, disability, medical,
surgical, hospital or similar benefit plan or arrangement (whether legally
binding or not) maintained by any Company, or to or by which any Company or its
business or any of the Assets is a party or is subject or is bound, or under any
workers’ compensation or similar law, which is not fully covered by insurance. 
All such plans and arrangements are listed and described on Schedule 5.1.18.

 

5.1.19                  Collective Bargaining Agreements.  No Company is a party
to or bound by any collective bargaining agreement or other labor agreement with
any bargaining agent (exclusive or otherwise) of any of its employees, except
only for such collective bargaining agreements as shall have been terminated and
fully performed and discharged by the Companies at or prior to the Closing.

 

29

--------------------------------------------------------------------------------


 

5.1.20                  Other Interested Parties.  Neither Habermehl nor any
Company has adopted or become a party to any plan, contract, agreement or
commitment for the sale, distribution or issuance of any interest in any Company
or its business or any of the Assets to any person (other than as provided
herein).

 

5.1.21                  Contracts for Purchase or Sale.  No Company is a party
to or bound by any contract, agreement or commitment with any person or party
for the purchase of any properties or assets which requires that payment for
such properties or assets shall be made whether or not delivery is ever made
thereof, and no Company is a party to or bound by any other contract, agreement
or commitment for the purchase or for the sale of any properties or assets of
any nature, except only such as have been made in the ordinary course of
business.

 

5.1.22                  Insurance.  All of the tangible Assets are insured to
their full replacement value.  Schedule 5.1.22 attached hereto contains a true
and complete list and description of all insurance policies of which any Company
is an owner or beneficiary.

 

5.1.23                  Condition of Assets.  All of the tangible Assets are in
good operating condition and repair, normal wear and tear expected, and in
compliance in all material respects with all applicable laws and regulations. 
All of the Assets described in clause (g) of section 1.1.3 will have arisen or
accrued, at the Closing Date, in the ordinary course of business, will at the
Closing Date represent legal, valid and binding obligations due to one or more
of the Companies, and will at the Closing Date be collectible in the ordinary
course of business in the full recorded amounts thereof (except only for any
thereof for which reserves are established on the Closing Date Balance Sheet). 
The Inventory is in good and merchantable condition, reasonably in balance and
currently of a usable and saleable quality, except for obsolete items and items
of below standard quality, all of which will be written down to net realizable
value in the Closing Date Balance Sheet.

 

5.1.24                  Utilities.  To the knowledge of Sellers, all water,
sewer, gas, electric, telephone and drainage facilities and all other utilities
required by law or by the normal use and operation of the Assets are installed
to the property lines of the premises on which such Assets are located, are
connected pursuant to valid permits and are adequate to service such premises
and the Assets and to permit compliance in all material respects with all
requirements of law and normal usage of the Assets by licensees and invitees of
any Company.

 

5.1.25                  Licenses.  To the knowledge of Sellers, each Company has
obtained, and the Assets include, all licenses, permits, easements and rights of
way, but excluding those to which section 3.1.5 refers, required from all
governmental authorities having jurisdiction over any Company or any of the
Assets or from private parties, for the normal use and operation of the Assets
and the Companies’ businesses and to insure vehicular and pedestrian ingress to
and egress from the premises where the Assets are located.

 

5.1.26                  Additions.  Except as set forth on Schedule 5.1.26
attached hereto, no Company is a party to any contract, agreement or commitment
for any additions, repairs or improvements to any Assets for which payment has
not been made in full.

 

5.1.27                  Compliance with Laws.  Habermehl (with respect to the
Habermehl Patent Rights) and the Companies have complied in all material
respects with, and none of the them is in violation of or default in any
material respect under, any laws, rules,

 

30

--------------------------------------------------------------------------------


 

regulations, orders or decrees applicable to any of them or any of the Assets. 
To Habermehl’s and the Companies’ knowledge, the conveyance of the Assets to
Buyer will include all rights necessary to ensure compliance with all
governmental statutes, laws, rules and regulations.

 

5.1.28                  Environmental Matters.

 

(a)                                  Each Company has materially complied and is
presently in material compliance with all United States, Canada, Australia,
state, provincial, local and other laws, ordinances, codes, rules, regulations,
permits, orders, judgments, awards, decrees, consent judgments, consent orders
and requirements applicable to any Company relating to the public health, safety
or protection of the environment (collectively, “Environmental Laws”).  No party
has asserted that any Company has violated, or is in violation of, any
Environmental Laws.  Specifically and without limiting the generality of the
foregoing:

 

(1)                                  Except as permitted under applicable
Environmental Laws, including, without limitation, the United States Resource
Conservation Recovery Act, 42 US §6901 et seq. (“RCRA”), no Company has
accepted, processed, handled, transferred, generated, treated, stored or
disposed of any Hazardous Material (as defined in section 5.1.28(a)(6) below),
and no Company has accepted, processed, handled, transferred, generated,
treated, stored or disposed of asbestos, medical waste, radioactive waste or
municipal waste, except in material compliance with Environmental Laws.

 

(2)                                  During the Companies’ ownership or leasing
of the Assets and the Office, and, to the knowledge of the Companies and
Habermehl, prior to the Companies’ ownership or leasing of such Assets and the
Office, no Hazardous Material, other than that allowed under Environmental Laws,
including, without limitation, RCRA, has been disposed of, or otherwise
released, on any Assets or the Office.

 

(3)                                  During the Companies’ ownership or leasing
of the Assets and the Office and, to the knowledge of the Companies and
Habermehl, prior to the Companies’ ownership or leasing of such Assets or the
Office, neither any Assets nor the Office has ever been subject to or received
any written notice of any private, administrative or judicial action, or written
notice of any intended private, administrative or judicial action relating to
the presence or alleged presence of Hazardous Material in, under, on or
emanating from any of the Assets or the Office.  There are no pending and, to
the Companies’ and Habermehl’s knowledge, no threatened actions or proceedings
from any governmental agency or any other entity involving remediation of any
condition of the Assets or the Office, including, without limitation, petroleum
contamination, pursuant to Environmental Laws.

 

(4)                                  Except as allowed under Environmental Laws,
no Company has knowingly sent, transported or arranged for the transportation or
disposal of any Hazardous Material to any site, location or facility.

 

(5)                                  Schedule 5.1.28(a) attached hereto lists
and describes: (i) all permit or license applications, engineering or geologic
studies, and environmental impact reports, tests or assessments (collectively,
“Permits and Reports”) that relate to or affect any of the Assets or the Office
and (A) relate to the discharge or release by any Company of materials into the
environment or the handling or transportation by any Company of waste materials
or hazardous or toxic substances or otherwise relate to the protection of the

 

31

--------------------------------------------------------------------------------


 

public health or the environment, or (B) were filed with or submitted to
appropriate governmental agencies during the past twenty-four months by any
Company or Habermehl or any of their agents relating to Environmental Laws with
respect to the business of any Company; and (ii) all material written
notifications from such governmental agencies to any Company, Habermehl or any
of their agents in response to or relating to any of such Permits and Reports.

 

(6)                                  As used in this Agreement, “Hazardous
Material” means the substances (i) defined as “Hazardous Waste” in 40 CFR 261,
and substances defined in any comparable statute or regulation of Canada,
Australia or any state or province; (ii) any substance the presence of which
requires remediation pursuant to any Environmental Laws; and (iii) any substance
required to be disposed of in a manner expressly prescribed by Environmental
Laws.

 

(b)                                 Except as set forth on Schedule 5.1.28(b)
attached hereto, no underground storage tanks containing petroleum products or
Hazardous Materials currently, or to any Seller’s or Quik Drive Australia’s
knowledge, have been, located on any of the Assets or the Office.  As to each
such underground storage tank (“UST”) identified on Schedule 5.1.28(b),
Schedule 5.1.28(b) states (1) the location of the UST, information and material,
including any available drawings and photographs, showing the location, and
whether any Company currently owns or leases the property on which the UST is
located, and (2) the date of installation and specific use or uses of the UST. 
Sellers have provided to Buyer copies of tank and piping tightness tests and
cathodic protection tests and similar studies or reports for each UST, a copy of
each notice to or from a governmental body or agency relating to the UST, other
material records with regard to the UST, including, without limitation, repair
records, financial assurance compliance records and records of ownership in
Seller’s custody, possession or control.  Except to the extent set forth on
Schedule 5.1.28(b), each Company has complied with Environmental Laws regarding
the installation, use, testing, monitoring, operation and closure of each UST
described on Schedule 5.1.28(b).

 

(c)                                  With regard to Quik Drive Australia:

 

(1)                                  The operation of the business of Quik Drive
Australia does not harm the environment in a manner not permitted by any law
relating to the environment;

 

(2)                                  All authorizations and approvals required
under any such law relating to the business of Quik Drive Australia are in full
force and may be immediately relied on and utilized by Buyer after Closing and
the authorizations and approvals are not subject to a right of appeal by any
person except Quik Drive Australia;

 

(3)                                  There has been no requisition by a
governmental agency that any solid, liquid, gas, odor, heat, sound vibration,
radiation or substance of any kind which is or may be harmful to the environment
or the health or safety of any person or thing or cause damage to any property,
must be removed from any of the premises at which the business of Quik Drive
Australia is conducted;

 

(4)                                  There is no obligation (whether actual or
contingent) to pay money or carry out work in relation to the business of Quik
Drive Australia or to comply with any law relating to the environment.

 

32

--------------------------------------------------------------------------------


 

(5)                                  The operation of the business of Quik Drive
Australia does not result in or cause any public or private nuisance.

 

5.1.29                  Payables.  Schedule 5.1.29 attached hereto contains a
complete and accurate list of all accounts and debts payable of Quik Drive USA
and Quik Drive Canada (or either of them) as of the date hereof (but excluding
any account or note payable or other debt or liability owed to any Company or to
Habermehl) (the “Pre-Closing Payables”) and the respective amounts thereof,
including, without limitation, late charges, penalties and interest thereon, to
the extent known to Sellers.  Other than as set forth on Schedule 5.1.29, as it
may be amended pursuant to section 3.1.2, neither Quik Drive USA nor Quik Drive
Canada has any accounts payable or debts in any amount, regardless of whether
past due, now due or becoming due in the future, that are known to Sellers
(other than any account or note payable or other debt or liability owed to any
Company (excepting only the Australia Intercompany Payable) or to Habermehl,
which Sellers shall cause to be fully discharged prior to the Closing).  From
and after the Closing, Quik Drive Australia will not have any debt, liability or
obligation to any Seller, except for (a) the Australia Intercompany Payable and
(b) any obligation that may arise after the Closing to Quik Drive USA pursuant
to Quik Drive USA’s existing guaranty of the lessee’s obligations under that
certain Lease dated August 25, 2003, between Quik Drive Australia and Nick and
Tina Andriopoulos.  All of the Payables were incurred in the ordinary course of
the businesses of those Companies pursuant to arm’s length transactions.

 

5.1.30                  Canadian Privacy.  Quik Drive Canada has conducted and
is conducting its business in compliance with all applicable laws governing
privacy and the protection of personal information, including, without
limitation, the Canadian federal Personal Information Protection and Electronic
Documents Act (“PIPEDA”) and similar provincial legislation, other than acts of
non-compliance that individually or in the aggregate are not material.  There is
no requirement to obtain any consent, approval or waiver of any person under
applicable laws governing privacy and the protection of personal information,
including PIPEDA and similar provincial legislation, in connection with the due
diligence investigation, negotiation, preparation, execution and performance of
this Agreement and the transactions contemplated by it, except for the consents,
approvals and waivers obtained prior to the date of this Agreement or disclosed
in Schedule 5.1.30 attached hereto.

 

5.1.31                  Australian Privacy.  Quik Drive Australia has conducted
and is conducting its business in compliance with all applicable Australian laws
governing privacy and the protection of personal information, including, without
limitation, the Privacy Act (Cth) 1988, other than acts of non-compliance that
individually or in the aggregate are not material.  Without limiting the
foregoing, in respect of any personal information disclosed to Buyer or any of
its employees, related entities or advisers, the disclosure is permitted under
the Privacy Act 1988.  Italicized words and phrases in this section 5.1.31 have
the meanings that those terms have in the Privacy Act 1988.

 

5.2                                 Investment Representations of Quik Drive
USA.  Quik Drive USA hereby represents and warrants to and agrees with Buyer,
for Buyer’s benefit and the benefit of Parent, as follows:

 

5.2.1                        Review of Documents.  Quik Drive USA is entering
into this Agreement and the transactions contemplated hereby solely in reliance
on its own investigation

 

33

--------------------------------------------------------------------------------


 

and its own review of publicly available information concerning Parent,
including, without limitation, reports and information filed by Parent with the
Securities and Exchange Commission (the “SEC”) and available on the SEC’s
website at www.sec.gov, as well as information on Parent’s website at
www.simpsonmfg.com.  As the sole shareholder, director and principal executive
officer of Quik Drive USA, Habermehl has met with officers of Parent subsequent
to receipt of such information to discuss with such officers his questions
concerning Parent and the terms and conditions of Quik Drive USA’s acquisition
of the Parent Shares.  On behalf of Quik Drive USA, Habermehl has carefully
reviewed all such information, and is familiar with the management, business,
operations and properties of Parent by virtue of such review.

 

5.2.2                        Acquisition of Parent Shares for Own Account.  Quik
Drive USA is acquiring the Parent Shares with its own property, for its own
account, and not as a nominee or agent.  No one else has any interest,
beneficial or otherwise, in any Parent Shares.  Quik Drive USA is not obligated
to transfer any Parent Shares to anyone else and has no agreements or
understandings to do so.  Quik Drive USA is acquiring the Parent Shares for
investment for an indefinite period and not with a view to the sale or
distribution of any Parent Shares, by public or private sale or other
disposition, and has no current intention of selling, granting any participation
in or otherwise distributing or disposing of any Parent Shares.  Quik Drive USA
does not currently intend to subdivide its acquisition of Parent Shares with
anyone.

 

5.2.3                        Restricted Nature of Parent Shares.  Quik Drive USA
is able to bear the economic risk of its investment in the Parent Shares and is
aware that it must be prepared to hold the Parent Shares for an indefinite
period and that the Parent Shares have not been registered under the United
States Securities Act of 1933, as amended (the “Securities Act”), or registered
or qualified under the securities law of any state or other jurisdiction, on the
ground, among others, that no distribution or public offering of Parent’s common
stock is to be effected hereunder and the Parent Shares are being issued by
Parent without any public offering within the meaning of Securities Act
section 4(2) or any state or other securities law.  Quik Drive USA understands
that Buyer and Parent are relying in part on Quik Drive USA’s representations
herein for purposes of claiming the exemption from registration under the
Securities Act provided by section 4(2) thereof and other securities laws, and
that the basis for such exemptions may not be present if, notwithstanding Quik
Drive USA’s representations, Quik Drive USA has in mind merely acquiring Parent
Shares for resale on the occurrence or non-occurrence of some predetermined
event.  Quik Drive USA currently has no such intention.

 

5.2.4                        Sophistication.  As the principal executive officer
acting on behalf of Quik Drive USA, Habermehl (either alone or with Quik Drive
USA’s professional advisers who are unaffiliated with, have no equity interest
in and are not compensated by Parent or any affiliate or selling agent of
Parent, directly or indirectly) has such knowledge and experience in financial
and business matters that Habermehl is capable of evaluating the merits and
risks of the investment by Quik Drive USA contemplated by this Agreement and has
the capacity to protect Quik Drive USA’s interests.  Habermehl and Quik Drive
USA are both “accredited investors”, as that term is defined in Rule 501 of
Regulation D promulgated under the Securities Act.

 

5.2.5                        Agreement to Refrain from Resales.  Quik Drive USA
agrees that it shall not encumber, pledge, hypothecate, assign, sell, transfer
or otherwise dispose of, or receive any consideration for, any Parent Shares or
any interest in any Parent Shares, unless and until prior to any proposed
encumbrance, pledge, hypothecation, assignment, sale, transfer or other
disposition, either (a) a registration statement on Form S-1 or Form S-3 (or any
other form

 

34

--------------------------------------------------------------------------------


 

appropriate for the purpose or replacing such form) under the Securities Act
with respect to the Parent Shares proposed to be transferred or otherwise
disposed of shall be then effective or (b)(1) Quik Drive USA shall have
furnished Parent with a detailed statement of the circumstances surrounding the
proposed disposition, (2) Quik Drive USA shall have furnished Parent with an
opinion of counsel (obtained at Quik Drive USA’s expense) in form and substance
reasonably satisfactory to Parent to the effect that such disposition will not
require registration or qualification of such Parent Shares under the Securities
Act or any other securities law and (3) counsel for Parent shall have concurred
in such opinion of counsel, and Parent shall have advised Quik Drive USA of such
concurrence.

 

5.2.6                        Certificates to Be Legended.  Quik Drive USA
understands and agrees that each certificate representing Parent Shares will
bear a legend on the face thereof (or on the reverse thereof with a reference to
such legend on the face thereof) in substantially the form set forth below,
which legend restricts the disposition of Parent Shares otherwise than in
accordance with this Agreement:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE ENCUMBERED,
PLEDGED, HYPOTHECATED, SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER SAID ACT
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
CORPORATION AND CONCURRED IN BY THE CORPORATION’S COUNSEL TO THE EFFECT THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR SUCH TRANSACTION COMPLIES
WITH RULES PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION UNDER SAID ACT.

 

Quik Drive USA also understands and agrees that each certificate representing
Parent Shares may also contain any legend required by any state securities law
administrator, which may further restrict transfers of the Parent Shares.

 

5.2.7                        Parent Shares Will Be “Restricted Securities”.  The
Parent Shares will be “restricted securities” as that term is defined in Rule
144 under the Securities Act, and the Parent Shares must be held indefinitely
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available.  Parent is not under any obligation to
register Parent Shares under the Securities Act or to comply with the Regulation
A or any other exemption, and Rule 144 will be not available for sales of Parent
Shares for at least one year from the Closing Date.

 

5.2.8                        Parent May Refuse to Transfer.  If, in the opinion
of counsel for Parent, Quik Drive USA has acted, or at any time hereafter acts,
in any manner not consistent with the representations and agreements of Quik
Drive USA in this section 5.2, Parent may refuse to transfer the Parent Shares
until such time as counsel for Parent is of the opinion that such transfer will
not require registration or qualification of the Parent Shares under the
Securities Act or any other securities law.

 

35

--------------------------------------------------------------------------------


 

5.3                                 Of Parent and Buyer.  Buyer and Parent, as
applicable, hereby represent and warrant to and agree with Sellers, as follows:

 

5.3.1                        Organization.  Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of California.  Each of Parent and Buyer
has full corporate power and authority to carry on its business as now conducted
and to own its assets.

 

5.3.2                        No Restrictions on Transaction.  Nether Parent nor
Buyer is subject to any charter provision, bylaw, Lien, indenture, lease,
agreement, instrument, law, statute, code, ordinance, rule, regulation, order,
judgment or decree, or any other restriction, that would interfere with
consummation of the transactions contemplated by this Agreement.  This Agreement
has been duly authorized, executed and delivered by Buyer and Parent.  The
approval of the stockholders of Parent is not required for Buyer or Parent to
enter into this Agreement.  This Agreement is the legal, valid and binding
agreement of Buyer and Parent, enforceable against Buyer and Parent in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
law relating to or affecting the rights of creditors generally and except for
limitations imposed by general principles of equity on the availability of
equitable remedies.

 

5.3.3                        No Conflicts.  The execution and delivery by Buyer
and Parent of this Agreement, the performance by Buyer and Parent of their
respective obligations hereunder and their respective performance of,
fulfillment of and compliance with all of the terms and conditions hereof, do
not and will not conflict with, breach or result in a breach of the terms,
conditions or provisions of, or constitute a default under, result in the
creation of any Lien on any of its properties pursuant to, give any third party
the right to accelerate any obligation under, violate or result in a violation
of, or require any authorization, consent, approval, exemption or other action
by or notice to any person or any court or administrative or governmental body
or agency pursuant to, any agreement, indenture, mortgage, instrument, law,
statute, code, ordinance, rule, regulation, order, judgment or decree to or by
which Buyer or Parent is a party, is subject or is bound.

 

5.3.4                        Litigation.  Neither Parent nor Buyer is a party to
any pending, or has received any written notice of any threatened, or has any
knowledge of any basis for any, action, suit, proceeding or investigation, at
law or in equity or otherwise, in, before or by any court or arbitrator or any
governmental board, commission, agency, department or officer, in which an
adverse determination could have a material adverse effect on the execution,
delivery or performance by Buyer or Parent of this Agreement.

 

5.3.5                        Parent Shares.  On delivery of the Parent Shares to
Quik Drive USA pursuant to section 2.2.3, the Parent Shares will be registered
in the name of Quik Drive USA and will be duly authorized, validly issued, fully
paid and nonassessable.

 

5.3.6                        Commission Filings. Buyer has made available to
Sellers true, correct and complete copies of Parent’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2003 (the “Parent 10-K”), Parent’s
Quarterly Reports on Form 10-Q for the quarters ended March 13, 2004, and
June 30, 2004 (the “Parent 10-Qs”) and the Proxy Statement dated March 5, 2004
(collectively with the Parent 10-K and the Parent 10-Qs, the “Parent

 

36

--------------------------------------------------------------------------------


 

Exchange Act Filings”).  Parent has timely filed in the preceding twelve months
all reports required to be filed by it pursuant to the applicable provisions of
sections 13 and 14 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

5.4                                 Survival.  All representations, warranties
and agreements in this Agreement shall survive any investigation made by or on
behalf of any party and shall survive the consummation of the transactions
contemplated by this Agreement for the applicable periods specified in
section 4.3.4; provided that the representations, warranties and agreements in
sections 4.6, 4.20 (subject to the time limitations specifically set forth
therein), 4.21, 4.22, 4.23, 4.27 (subject to the time limitations specifically
set forth therein), 5.1.1, 5.1.2, 5.1.4, 5.1.5, 5.1.12(b), 5.1.14, 5.1.16,
5.1.17, 5.1.18 and 5.1.19 shall so survive indefinitely and without limit.

 

6.                                       Attorneys’ Fees.  If any party hereto
shall fail to perform any of its or his obligations under this Agreement or if a
dispute arises concerning the meaning or interpretation of any provision of this
Agreement, the defaulting party or parties or the party or parties not
prevailing in such dispute, as the case may be, shall pay any and all costs and
expenses incurred by the other party or parties in enforcing or establishing
their or its or his rights hereunder, including, without limitation, court costs
and the fees and expenses of attorneys and expert witnesses.

 

7.                                       Time.  Time is of the essence of this
Agreement.

 

8.                                       Entire Agreement.  This Agreement
contains the entire agreement of the parties and supersedes any and all prior or
contemporaneous negotiations, correspondence, understandings and agreements
between or among the parties, written or oral (including, without limitation,
the letter dated July     , 2004, which is hereby cancelled), regarding the
subject matter hereof; provided that the Confidentiality Agreement dated
March 1, 2004, between Quik Drive USA and Buyer shall continue in effect until
the Closing, when it shall expire and terminate.

 

9.                                       Modification and Waiver.  This
Agreement may be amended or modified at any time only by a written instrument
executed by Sellers and Buyer, and any of the terms, covenants, representations,
warranties or conditions hereof may be waived by a written instrument executed
by the party waiving compliance.  The failure of any party at any time or times
to require performance of any provision hereof shall in no manner affect the
right of such party at a later time to enforce the same.  No waiver by any party
of the breach of any term, agreement, covenant, representation or warranty in
this Agreement as a condition to such party’s obligations hereunder shall
release or affect any liability resulting from such breach, and no waiver of any
nature, whether by conduct or otherwise, in any one or more instances shall be
deemed to be or be construed as a further or continuing waiver of any such
condition or of any breach of any other term, agreement, covenant,
representation or warranty.

 

10.                                 Notices.  All notices, requests, waivers,
approvals, consents, demands and other communications hereunder shall be in
writing and shall be deemed duly given and received when delivered personally,
when transmitted by facsimile, one business day after being deposited for
next-day delivery with a nationally recognized overnight delivery service, or
three days after being deposited with the United States Postal Service as first
class mail, with all charges or postage prepaid, properly addressed, as follows:

 

37

--------------------------------------------------------------------------------


 

 

If to any of Sellers, at —

 

 

 

 

 

436 Calvert Drive

 

 

Gallatin, TN 37066

 

 

Facsimile No. 615-451-9806

 

 

 

 

 

Attention:  G. Lyle Habermehl

 

 

 

 

With a copy to:

 

 

 

 

 

Bass Berry & Sims PLC

 

 

315 Deaderick Street, Suite 2700

 

 

Nashville, TN  37238

 

 

Facsimile No. 615-742-2763

 

 

 

 

 

Attention:  Jennifer H. Noonan, Esq.

 

 

 

 

If to Buyer or Parent, at —

 

 

 

 

 

4120 Dublin Boulevard, Suite 400

 

 

Dublin, CA 94568

 

 

Facsimile No. 925-833-1496

 

 

 

 

 

Attention:  Mr. Michael J. Herbert

 

 

 

 

With a copy to:

 

 

 

 

 

Shartsis, Friese & Ginsburg LLP

 

 

One Maritime Plaza, 18th Floor

 

 

San Francisco, California 94111

 

 

Facsimile No. 415-421-2922

 

 

 

 

 

Attention:  Douglas L. Hammer, Esq.

 

11.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, or by different parties in different
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

12.                                 Successors and Assigns.  This Agreement
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that, except as provided in section 2.3, no
party shall assign this Agreement or any rights hereunder or delegate any duties
hereunder, without the prior consent of each other party hereto, and any
attempted or purported assignment or delegation without such consent shall be
void.

 

13.                                 Schedules and Exhibits.  All schedules and
exhibits attached hereto (including the April Balance Sheet, when and as
approved by Buyer and Habermehl) and the documents and instruments delivered at
the Closing are expressly made a part of this Agreement as fully as though
completely set forth herein, and all references to this Agreement herein or in
any of such documents and instruments (whether or not such references include a
specific reference to such documents and instruments) shall be deemed to refer
to and include all such documents and

 

38

--------------------------------------------------------------------------------


 

instruments.  Any breach of or default under any provision of any of such
documents and instruments, shall, for all purposes, constitute a breach or
default under this Agreement.

 

14.                                 Construction.  Whenever the context
requires, the use in this Agreement of the singular number shall be deemed to
include the plural and vice versa, each gender shall be deemed to include each
other gender, and “person” shall be deemed to include, in addition to natural
person, corporation, partnership, limited liability company, trust, association,
firm or other entity or organization.  Except as otherwise specified, references
herein to sections refer to sections of this Agreement.  References herein to
“any Company” or “any Seller” respectively include, as the context requires, any
one or more of the Companies or Sellers.

 

15.                                 No Third Party Beneficiaries.  Except as
otherwise provided herein, this Agreement is not intended, nor shall it be
construed, to confer any enforceable rights on any person who is not a party
hereto.

 

16.                                 Governing Law.  This Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of California.

 

17.                                 Headings.  The headings herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction or interpretation of any provision hereof.

 

18.                                 Schedules.  Disclosure of any matter in the
Schedules shall not constitute an expression of a view that such matter is
material or is required to be disclosed pursuant to this Agreement.  To the
extent that any representation or warranty set forth in this Agreement is
qualified by the materiality of the matter(s) to which the representation or
warranty relates, the inclusion of any matter in the Schedules does not
constitute a determination by Sellers that any such matter is material.  The
disclosure of any information concerning a matter in the Schedules does not
imply that any other, undisclosed matter that has a greater significance or
value is material.

 

19.                                 Publicity.  Except as otherwise required by
law or applicable stock exchange rules (a) Sellers shall not, without Parent’s
prior consent, suffer or permit any person to issue any public notice, press
release or other publicity concerning this Agreement or any transaction
contemplated hereby, and (b) Parent or Buyer may issue any public notice, press
release or other publicity concerning this transactions only after providing the
content thereof to Habermehl and affording Habermehl the opportunity for at
least one day to comment thereon.

 

[Signature Page Follows]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Asset Purchase Agreement has been duly executed by or
on behalf of the parties hereto as of the date first above written.

 

 

 

SIMPSON STRONG-TIE COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

G. Lyle Habermehl

 

BY:

 

 

 

 

 

 

Michael J. Herbert

 

 

 

 

Chief Financial Officer

 

 

 

 

QUIK DRIVE, U.S.A, INC.

 

SIMPSON MANUFACTURING CO., INC.

 

 

 

 

 

 

 

 

BY:

 

 

BY:

 

 

 

G. Lyle Habermehl

 

 

 

Michael J. Herbert

 

President

 

 

 

Chief Financial Officer

 

 

 

 

QUIK DRIVE CANADA, INC.

 

 

 

 

 

 

 

 

 

 

 

BY:

 

 

 

 

 

G. Lyle Habermehl

 

 

 

 

 

President

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES ATTACHED:

 

Exhibit A

Form of Lease of Office

Exhibit B [a04-10434_1ex10d1.htm#ExhibitB]

Form of Bill of Sale and Assignment [a04-10434_1ex10d1.htm#ExhibitB]

Exhibit C [a04-10434_1ex10d1.htm#ExhibitC]

Form of Assumption Agreement [a04-10434_1ex10d1.htm#ExhibitC]

Exhibit D-1 [a04-10434_1ex10d1.htm#ExhibitD1]

Form of Assignment of Patent Rights (Issued Patents)
[a04-10434_1ex10d1.htm#ExhibitD1]

Exhibit D-2 [a04-10434_1ex10d1.htm#ExhibitD2]

Form of Assignment of Patent Rights (Patent Applications)
[a04-10434_1ex10d1.htm#ExhibitD2]

Exhibit E [a04-10434_1ex10d1.htm#ExhibitE]

Form of Assignment of Trademarks [a04-10434_1ex10d1.htm#ExhibitE]

Exhibit F [a04-10434_1ex10d1.htm#ExhibitF]

Form of Consulting Agreement [a04-10434_1ex10d1.htm#ExhibitF]

Exhibit G [a04-10434_1ex10d1.htm#ExhibitG]

Form of Transferor’s Certificate of Non-Foreign Status
[a04-10434_1ex10d1.htm#ExhibitG]

Exhibit H [a04-10434_1ex10d1.htm#ShareSaleAgreement]

Form of Share Sale Agreement [a04-10434_1ex10d1.htm#ShareSaleAgreement]

Exhibit I [a04-10434_1ex10d1.htm#ExhibitI]

Form of Opinion of Counsel for Sellers [a04-10434_1ex10d1.htm#ExhibitI]

Exhibit J [a04-10434_1ex10d1.htm#ExhibitJ]

Form of Opinion of Counsel for Buyer [a04-10434_1ex10d1.htm#ExhibitJ]

 

Schedule 1.1.3(a) [a04-10434_1ex10d1.htm#Schedule1_1_3a]

Assigned Contracts [a04-10434_1ex10d1.htm#Schedule1_1_3a]

Schedule 1.1.5 [a04-10434_1ex10d1.htm#Schedule1_1_5]

Scheduled Assets [a04-10434_1ex10d1.htm#Schedule1_1_5]

Schedule 2.1(a)

April Balance Sheet

Schedule 3.1.16 [a04-10434_1ex10d1.htm#Schedule3_1_16]

Changes in Law [a04-10434_1ex10d1.htm#Schedule3_1_16]

Schedule 5.1.2 [a04-10434_1ex10d1.htm#Schedule5_1_2]

Capitalization of Each Company [a04-10434_1ex10d1.htm#Schedule5_1_2]

Schedule 5.1.5 [a04-10434_1ex10d1.htm#Schedule5_1_5]

Directors and Officers of Each Company [a04-10434_1ex10d1.htm#Schedule5_1_5]

Schedule 5.1.7 [a04-10434_1ex10d1.htm#Schedule5_1_7]

Conflicts [a04-10434_1ex10d1.htm#Schedule5_1_7]

Schedule 5.1.11 [a04-10434_1ex10d1.htm#Schedule5_1_11]

Non-Assigned Contracts [a04-10434_1ex10d1.htm#Schedule5_1_11]

Schedule 5.1.13 [a04-10434_1ex10d1.htm#Schedule5_1_13]

Intellectual Property [a04-10434_1ex10d1.htm#Schedule5_1_13]

Schedule 5.1.15 [a04-10434_1ex10d1.htm#Schedule5_1_15]

Litigation [a04-10434_1ex10d1.htm#Schedule5_1_15]

Schedule 5.1.17 [a04-10434_1ex10d1.htm#Schedule5_1_17]

Personal Services Contracts [a04-10434_1ex10d1.htm#Schedule5_1_17]

Schedule 5.1.18 [a04-10434_1ex10d1.htm#Schedule5_1_18]

Employee Benefit Plans [a04-10434_1ex10d1.htm#Schedule5_1_18]

Schedule 5.1.22 [a04-10434_1ex10d1.htm#Schedule5_1_22]

Insurance Policies [a04-10434_1ex10d1.htm#Schedule5_1_22]

Schedule 5.1.26 [a04-10434_1ex10d1.htm#Schedule5_1_26]

Additions [a04-10434_1ex10d1.htm#Schedule5_1_26]

Schedule 5.1.28(a)

Permits and Reports

Schedule 5.1.28(b)

Underground Storage Tanks

Schedule 5.1.29 [a04-10434_1ex10d1.htm#Schedule5_1_29]

Payables of Quik Drive USA and Quik Drive Canada
[a04-10434_1ex10d1.htm#Schedule5_1_29]

Schedule 5.1.30 [a04-10434_1ex10d1.htm#Schedule5_1_30]

Privacy Waivers [a04-10434_1ex10d1.htm#Schedule5_1_30]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

LEASE

 

G. LYLE HABERMEHL (LANDLORD)

 

and

 

SIMPSON STRONG-TIE COMPANY INC., a California corporation (TENANT)

 

436 Calvert Drive, Gallatin, Tennessee

 

--------------------------------------------------------------------------------


 

LEASE

 

BASIC LEASE INFORMATION

 

In the event of any conflict between the Basic Lease Information and any other
Lease provision, such other Lease provision shall control.

 

DATE OF LEASE:

 

                    [Closing Date], 2004

 

 

 

PREMISES, BUILDING AND PROPERTY:

 

436 Calvert Drive
Gallatin, Tennessee

The Building consists of 47,775 square feet of rentable area

 

 

 

LANDLORD AND ADDRESS:

 

G. Lyle Habermehl

 

 

 

 

 

 

 

With a copy to:

Bass Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, TN  37238
Facsimile No. 615-742-2763

Attention:  J. Page Davidson, Esq.

 

 

 

TENANT AND ADDRESS FOR NOTICES:

 

Simpson Strong-Tie Company Inc.
4120 Dublin Boulevard, Suite 400
Dublin, CA 94568
Facsimile No. 925-833-1496

Attention:  Mr. Michael J. Herbert

With a copy to:

Shartsis, Friese & Ginsburg LLP
One Maritime Plaza, 18th Floor
San Francisco, California 94111
Facsimile No. 415-421-2922

Attention:  Alan Robin, Esq.

 

 

 

TERM:

 Sixty  (60) months

 

 

 

RENEWAL OPTION:

 One option of five (5) years

 

A-1

--------------------------------------------------------------------------------


 

COMMENCEMENT DATE:

 

The delivery of the Premises to Tenant which is estimated to be the Date of
Lease

 

 

 

EXPIRATION DATE:

 

The Expiration Date shall be on the last day of the sixtieth (60th) calendar
month following the Commencement Date.

 

 

 

INITIAL BASE RENT

 

Months

 

Monthly Base Rent

 

 

 

 

 

 

 

 

 

 

 

1-60

 

$

17,300.00

 

 

 

 

 

 

 

The Base Rent for the first month of the Term in the amount of $17,300.00 shall
be paid upon execution of this Lease by Tenant and Landlord.

 

 

 

TENANT’S PERCENTAGE SHARE:

 

100%

 

 

 

USE:

 

Any lawful use including office, administration, manufacturing, research and
development.

 

 

 

 

 

Tenant shall be responsible for obtaining all necessary approvals and permits
for the Use.

 

A-2

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE, which is effective as of the date set forth in the Basic Lease
Information, is entered by Landlord and Tenant, as set forth in the Basic Lease
Information. Terms, which are capitalized in this Lease, shall have the meanings
set forth in the Basic Lease Information.

 

1.                                       PREMISES AND PARKING

 

(a)                                  Premises. Landlord leases to Tenant, and
Tenant leases from Landlord, the Premises described in the Basic Lease
Information and more particularly shown in Exhibit A attached hereto. Reference
herein to the “Building”, “Premises” or “Property” includes all leasable space
located therein.

 

(b)                                 Parking. Tenant shall have the exclusive
right to use the paved parking area identified on Exhibit A. There shall be no
charge for any portion of the parking facilities.

 

2.                                       TERM

 

(a)                                  Lease Term. The term of this Lease (the
“Term”) shall commence on the date of delivery of the Premises to Tenant and,
unless terminated or extended in accordance with the terms of this Lease, shall
end on the Expiration Date.

 

(b)                                 Condition of Premises. Except as set forth
herein, the Premises shall be delivered to Tenant in its then “as-is” condition.

 

(c)                                  Commencement Date Memorandum. If the
Commencement Date is not the Date of Lease, when the Commencement Date is
determined, the parties shall execute a Commencement Date Memorandum, in the
form attached hereto as Exhibit A, setting forth the Commencement Dates and the
Expiration Date and confirming the other information set forth therein.

 

3.                                       RENT

 

(a)                                  Rent. As used in this Lease, the term
“Rent” shall include: (i) Base Rent; (ii) Operating Expenses and Taxes; and
(iii) all other amounts which Tenant is obligated to pay under the terms of this
Lease. All amounts of money payable by Tenant to Landlord shall be paid without
prior notice or demand, deduction or offset. Tenant shall pay monthly Rent for
the Premises in advance on the first day of each month of the Term, to Landlord
(or other entity designated by Landlord), in advance, at Landlord’s address for
notices (as set forth in the Basic Lease Information) or at such other address
as Landlord may designate, without any prior demand therefor and without any
deduction or offset whatsoever. The initial Base Rent shall be the amount set
forth in the Basic Lease Information. Tenant’s covenant to pay Rent shall be
independent of every other covenant in this Lease.

 

(b)                                 Proration of Rent. If the Commencement Date
is not the first day of a calendar month, or if the end of the Term is not the
last day of a calendar month, Base Rent, Taxes and Operating Expenses payable by
Tenant, shall be prorated on a daily basis (based upon a thirty (30) day month)
for such fractional month. If any date on which Base Rent is to be adjusted

 

A-3

--------------------------------------------------------------------------------


 

hereunder is not the first day of a calendar month, Base Rent payable by Tenant
for such calendar month shall be prorated on a daily basis (based on the number
of days in such month) to take into account the differing Base Rent rates. The
termination of this Lease shall not affect the obligations of Landlord and
Tenant hereunder for amounts accrued as of the date of termination.

 

(c)                                  Late Charge; Interest Rate.

 

(i)                                     If any installment of Base Rent,
Operating Expenses, or Taxes is not paid by Tenant within five (5) days after
written notice of non-payment, Tenant shall pay to Landlord a late payment
charge equal to five percent (5%) of such amount, in addition to the amount of
Rent then owing, regardless of whether a notice of default or notice of
termination has been given by Landlord.

 

(ii)                                  In addition to the late charge, any Base
Rent, Operating Expenses, Taxes or other amounts owing hereunder which are not
paid within five (5) days after written notice of non-payment, shall thereafter
bear interest at the rate (“Interest Rate”) which is the lesser of five percent
(5%) above the publicly announced prime rate (sometimes referred to as such
bank’s reference rate) charged on such due date by Citibank (or any successor
bank thereto) (or if there is no such publicly announced rate, the rate quoted
by such bank in pricing ninety (90) day commercial loans to substantial
commercial borrowers) or the maximum rate permitted by applicable law.

 

4.                                       OPERATING EXPENSES, TAXES AND DIRECT
REIMBURSEMENT EXPENSES

 

(a)                                  Payment of Operating Expenses Taxes and
Direct Reimbursement Expenses. To the extent not required to be paid directly by
Tenant to the service provider, insurance company, utility company or taxing
authority pursuant to the terms of this Lease or expressly provided in this
Lease to be a direct obligation of Tenant, Tenant shall pay for each year of the
Term (i) Tenant’s Percentage Share of the Operating Expenses (as hereinafter
defined in 4.c.) and (ii) Tenant’s Percentage Share of Taxes (as hereinafter
defined in 4.d) as follows:

 

(i)                                     Tenant shall pay directly to the
applicable taxing authority and prior to the last date for payment of any
installment before a late charge is assessed, Tenant’s Percentage Share of
Taxes.  Tenant shall provide Landlord with a copy of each paid installment of
Taxes.

 

(ii)                                  Tenant shall also pay thirty (30) days
after submission of any Annual Statement, Tenant’s Percentage Share of the
Operating Expenses for such year.

 

(b)                                 Annual Statement.

 

(i)                                     Landlord will furnish Tenant a statement
(“Annual Statement”) showing (i) Operating Expenses and Taxes for the calendar
year. Landlord shall use commercially reasonable efforts to provide a complete
Annual Statement by July 1 of each year.

 

(ii)                                  Tenant shall pay to Landlord within thirty
(30) days after receipt of such statement any amounts for Tenant’s Percentage
Share of the Operating Expenses then due in accordance with the Annual
Statement. The obligations of the parties with respect to Operating

 

A-4

--------------------------------------------------------------------------------


 

Expenses and Taxes that accrued during the Term shall survive the expiration or
termination of the Lease.

 

The Annual Statement shall be certified by Landlord. The Annual Statement shall
be binding upon Landlord and Tenant except as otherwise provided herein.
Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied. The Tenant or its representative shall have the right, for a period of
one year following the date upon which the Annual Statement is delivered to
Tenant, to examine the Landlord’s books and records with respect to the items in
the foregoing statement of Operating Expenses and Taxes during normal business
hours upon written notice, delivered at least seven (7) business days in
advance. If Tenant does not object in writing to the Annual Statement within
fourteen (14) months of Tenant’s receipt thereof, specifying the nature of the
item in dispute and the reasons therefor, then the Annual Statement shall be
considered final and accepted by Tenant. If an adjudication of any disputed
Annual Statement results in a discrepancy of five percent (5%) or more between
the Annual Statement and the actual expenses, Landlord shall pay the cost of the
audit. If the agreed or confirmed audit shows an underpayment of expenses by
Landlord or Tenant, Tenant shall pay to Landlord, within thirty (30) days after
the audit is agreed to or confirmed, the amount owed to Landlord, and, if the
agreed or confirmed audit shows an overpayment of by Tenant. Landlord shall
reimburse Tenant for such overpayment within thirty (30) days after the audit is
agreed to or confirmed.

 

(c)                                  Definition of Operating Expenses.

 

(i)                                     “Operating Expenses” shall be the
following costs: (i) all utilities to the Property to the extent not paid
directly by Tenant to the utility provider, (ii) all insurance premiums for the
casualty insurance required under this Lease to the extent not paid directly by
Tenant to such insurer, (iii) to the extent not directly paid by Tenant, all
costs, expenses and disbursements which Landlord shall pay or become obligated
to pay in connection with the cost of repairs and general maintenance for any
portion of the Property (including, without limitation, signage, sidewalks,
exterior façade, and driveways).  If any Operating Expense, though paid in one
year, relates to more than one calendar year, such expense shall be
proportionately allocated among such related calendar years.

 

(ii)                                  Operating Expenses shall not include, (i)
any capitalized expenditures or capital improvements; (ii) depreciation charges,
(iii) interest and principal payments on loans, (iv) ground rental payments, (v)
real estate brokerage and leasing commissions, (vi) advertising and marketing
expenses, (vii) costs of Landlord reimbursed by insurance proceeds (excluding
deductible amounts), (viii) costs with respect to the creation of a mortgage or
a superior lease or in connection with a sale of the Property, (ix) costs
incurred due to violations by Landlord of this Lease or any Legal Requirements
(as hereinafter defined), (x) penalties and interest for late payment of any
obligation of Landlord, (xi) property management fees, (xi) Landlord’s corporate
general overhead or corporate general administrative expenses; and (x) costs
incurred by Landlord with respect to the repair or replacement of structural
elements of the Building or in connection with the testing or remediation of any
Hazardous Materials at the Property (provided that such exclusion from Operating
Expenses shall not limit Tenant’s obligation or liability with respect to any
Hazardous Materials brought onto the Property by Tenant or used or released by
Tenant on the Property).

 

A-5

--------------------------------------------------------------------------------


 

(d)                                 Definition of Taxes. All federal, state and
local governmental taxes, assessments and charges of every kind or nature,
whether general, special, ordinary or extraordinary, which Landlord shall pay or
become obligated to pay because of or in connection with the ownership, leasing,
management, control or operation of the Property or any of its components
(including any personal property used in connection therewith), which may also
include any rental or similar taxes levied in lieu of or in addition to general
real and/or personal property taxes. For purposes hereof, Taxes for any year
shall be Taxes that are assessed for any period of such year, whether or not
such Taxes are billed and payable in a subsequent calendar year. There shall be
included in Taxes for any year the amount of all fees, costs and expenses
(including reasonable attorneys’ fees) paid by Landlord during such year in
seeking or obtaining any refund or reduction of Taxes. Taxes for any year shall
be reduced by the net amount of any tax refund received by Landlord attributable
to such year. Notwithstanding the foregoing, Taxes shall not include any gross
receipts tax or other tax on Landlord’s gross or net income from the Property,
federal or state inheritance, general income, gift or estate taxes, except that
if a change occurs in the method of taxation resulting in whole or in part in
the substitution of any such taxes, or any other assessment, for any Taxes as
above defined, such substituted taxes or assessments shall be included in the
Taxes to the extent attributable to the Property. Tenant shall pay, prior to
delinquency, all taxes assessed or levied against Tenant’s personal property,
equipment, furniture or trade fixtures (collectively, “Personal Property”) in,
on or about the Premises. When possible, Tenant shall cause its Personal
Property to be assessed and billed separately from the real or personal property
of Landlord. Notwithstanding the foregoing, it is expressly understood and
agreed that in no event shall Taxes include any taxes allocated to any other
property if the Premises are not a separate tax parcel. If the Property is not a
separate tax parcel, Taxes shall be equitably prorated between the Property and
any other property included within such parcel.

 

5.                                       USE OF THE PREMISES; COMPLIANCE WITH
LAWS

 

(a)                                  Use. The Premises shall be used for the use
described in the Basic Lease Information and this Article. Landlord makes no
representations or warranties regarding the Use. Tenant may use the Premises and
the parking area seven (7) days a week, twenty-four (24) hours a day, three
hundred sixty-five (365) days a year.

 

(b)                                 Rooftop Antennae. Tenant may, at its sole
cost and expense, install a roof top antennae or satellite dish on the Building.
Tenant shall obtain all necessary permits and approvals for such antennae and
shall remove such antennae or satellite dish on the expiration of the Term.
Tenant shall repair any damage to the roof caused by the installation,
maintenance and/or removal of such equipment.

 

(c)                                  Security. Tenant shall provide, at its sole
cost and expense, such security personnel as are necessary to maintain the
Premises and all exterior areas immediately adjacent thereto in a safe condition
and to ensure that the activities conducted thereon by Tenant’s patrons and
customers are done so in an orderly manner.

 

(d)                                 Nuisance. Tenant shall not do or suffer or
permit the Premises to be used for any immoral or unlawful purpose, nor shall
Tenant cause, maintain, suffer or permit any nuisance in, on or about the
Premises or Property.

 

A-6

--------------------------------------------------------------------------------


 

(e)                                  Compliance. Tenant shall not permit the
Premises to be used in violation of or in conflict with, and at its sole cost
and expense shall promptly comply with, all laws, statutes, ordinances and
governmental rules, regulations or requirements now in force or which
hereinafter may be in force, with the requirements of any board of fire
underwriters or other similar board now or hereafter constituted, with any
direction or occupancy certificate issued pursuant to any law by any public
officer or officers, as well as the provisions of all recorded documents
affecting the Premises, collectively, “Legal Requirements” or “Laws”), insofar
as any thereof relate to or affect the condition, use or occupancy of the
Premises (including Alterations (as defined in Section 10) with respect thereto.
Tenant shall perform all work to the Premises required to effect such
compliance. Landlord represents that to the best of its knowledge, except for
compliance with the ADA, as of the Commencement Date, the Premises and the
parking lot are in compliance with all Legal Requirements and may be used for
the existing use..

 

(f)                                    Hazardous Materials.

 

(i)                                     For purposes of this Lease, “Hazardous
Materials” means any explosive, radioactive materials, hazardous wastes, or
hazardous substances, including without limitation asbestos containing
materials, PCBs, CFCs, or substances defined as “hazardous substances” in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601-9657; the Hazardous Materials Transportation Act
of 1975, 49 U.S.C. Section 1801-1812; the Resource Conservation and Recovery Act
of 1976, 42 U.S.C. Section 6901-6987; or any other Legal Requirement regulating,
relating to, or imposing liability or standards of conduct concerning any such
materials or substances now or at any time hereafter in effect (collectively,
“Hazardous Materials Laws”).

 

(ii)                                  In the event of any release of Hazardous
Materials upon the Property after the Commencement Date, if caused by Tenant or
any other Tenant Party, Tenant shall promptly remedy the problem in accordance
with all applicable Hazardous Materials Laws. Except as and to the extent
provided in subsections (iii) and (iv) below, Tenant shall not cause or permit
the storage, use, generation, release, handling or disposal (collectively,
“Handling”) of any Hazardous Materials (as defined below), in, on, or about the
Premises or the Property by Tenant or any agents, employees, contractors,
licensees, subtenants, or customers of Tenant (collectively with Tenant, “Tenant
Parties”) in violation of Hazardous Materials Laws (as defined below). Tenant
shall be solely responsible for and shall indemnify, defend and hold Landlord
harmless from and against all claims, arising out of or in connection with, or
otherwise relating to (x) any Handling of Hazardous Materials by any Tenant
Party or Tenant’s breach of its obligations hereunder, or (y) any removal,
cleanup, or restoration work and materials necessary to return the Property or
any other property of whatever nature located on the Property to their condition
existing prior to the Handling of Hazardous Materials in, on or about the
Premises by any Tenant Party.

 

(iii)                               Landlord shall be solely responsible for and
shall indemnify, defend and hold Tenant harmless from and against all claims,
arising out of or in connection with, or otherwise relating to (i) any Hazardous
Materials existing on the Property as of the Commencement Date or (iii) any
removal, cleanup, or restoration work and materials necessary with respect to
Hazardous Material existing on the Property immediately prior to the
Commencement Date

 

A-7

--------------------------------------------------------------------------------


 

(iv)                              Landlord represents and warrants that (i)
Landlord has provided Tenant with a copy of any and all reports and notices in
Landlord’s possession or control pertaining to Hazardous Materials at the
Property, (ii) except as disclosed in such reportsto the best knowledge of
Landlord there are no Hazardous Materials in or about the Premises or the
Property except as disclosed in such reports and used in accordance with all
Hazardous Material Laws.

 

(v)                                 Each party shall promptly provide the other
party with copies of all notices received by it in connection with the presence
of Hazardous Materials in or about the Property.

 

6.                                       UTILITIES AND SERVICES

 

(a)                                  Utilities and Services.

 

(i)                                     Ventilation. Tenant shall have sole
responsibility for repairing and maintaining the HVAC systems. Tenant shall
cooperate to the best of its ability at all times with Landlord and shall abide
by all reasonable regulations and requirements which Landlord may prescribe for
the proper functioning and protection of the air-conditioning system.

 

(ii)                                  Electricity. Tenant shall contract
directly with for electricity service.

 

(iii)                               Water. Tenant shall contract directly with
the utility provider for water.

 

(iv)                              Refuse and Rubbish. Tenant shall contract
directly with the refuse and rubbish removal companies to remove its refuse and
rubbish from the Premises.

 

(v)                                 Telecommunications. Tenant shall have the
right to select a telecommunications provider of its choice. If required by
Landlord, no later than the Termination Date Tenant shall remove all telephone
cables and communication wiring installed by Tenant for and during Tenant’s
occupancy.

 

(b)                                 Interruption in Services.  Landlord shall
not be liable for, and, except to the extent that Landlord receives rent
interruption insurance proceeds, Tenant shall not be entitled to any abatement
or reduction of Rent by reason of, no eviction of Tenant shall result from and,
further, Tenant shall not be relieved from the performance of any covenant or
agreement in this Lease because of any interruption of any of the foregoing
services or utilities.

 

7.                                       ALTERATIONS

 

(a)                                  Alterations.

 

(i)                                     Tenant shall not make any alteration,
addition or improvement in, to or upon the Premises (“Alteration”) without the
prior written consent of Landlord in each instance, which consent shall not be
unreasonably withheld or delayed. Tenant shall give Landlord not less than ten
(10) days’ prior written notice of any Alteration Tenant desires to make. Any
Alterations as to which Landlord shall consent shall be made only by contractors
approved in advance, in writing by Landlord, which approval shall not be
unreasonably withheld. Tenant shall comply with all Legal Requirements
applicable to each Alteration. Tenant shall be solely responsible for
maintenance and repair of all Alterations made by Tenant. All Alterations shall
be performed

 

A-8

--------------------------------------------------------------------------------


 

diligently and in a first-class workmanlike manner. Landlord may further
condition its consent upon Tenant furnishing to Landlord and Landlord approving
prior to the commencement of any work or delivery of materials to the Premises
related to the Tenant Alterations such of the following as specified by
Landlord: architectural plans and specifications, necessary permits and
licenses, certificates of insurance, and such other documents in such form
reasonably requested by Landlord. Upon completion of the Tenant Alterations,
Tenant shall deliver to Landlord an as-built set of plans and specifications for
the Tenant Alterations and contractors’ affidavits and full and final waivers of
lien and receipted bills covering all labor and materials expended and used in
connection therewith and such other documentation reasonably requested by
Landlord. Tenant shall notify Landlord immediately if Tenant receives any notice
of violation of any Law in connection with completion of any Tenant Alterations
and shall immediately take such steps as are necessary to remedy such violation.
In no event shall such supervision or right to supervise by Landlord nor shall
any approvals given by Landlord under this Lease constitute any warranty by
Landlord to Tenant of the adequacy of the design, workmanship or quality of such
work or materials for Tenant’s intended use or impose any liability upon
Landlord in connection with the performance of such work. Landlord hereby
approves the plans submitted by Tenant for the initial improvements.

 

(ii)                                  Notwithstanding the foregoing, Tenant
shall have the right, without Landlord’s consent, to make any Alteration to the
Premises (“Cosmetic Alterations”) that (a) is decorative in nature (such as
paint, carpet or other wall or floor finishes, movable partitions or other such
work), does not adversely affect the Building systems, (c) is not structural in
nature. All such work shall be performed in a workman-like manner and in
accordance with all applicable Legal Requirements.

 

(b)                                 Liens.  If, because of any act or omission
of Tenant or anyone claiming by, through, or under Tenant, any mechanic’s lien
or other lien is filed against the Premises or any other portion of the Property
or against other property of Landlord (whether or not the lien is valid or
enforceable), Tenant shall, at its own expense, cause it to be discharged of
record within a reasonable time, not to exceed ten (10) days, after the date of
the filing or deliver to Landlord a bond, in form, content, amount, and issued
by surety, satisfactory to Landlord, holding Landlord harmless from all costs
and liabilities resulting from such lien and the foreclosure or attempted
foreclosure of such lien. In addition. Tenant shall defend and indemnify
Landlord and hold it harmless from any and all claims resulting from the lien.
Without limitation of Landlord’s other remedies by reason of such Event of
Default, if Tenant does not remove such lien, Landlord shall have the right to
pay or discharge the same and Tenant shall reimburse Landlord upon demand for
the amount so paid, including Landlord’s reasonable costs and expenses.

 

(c)                                  Request Regarding Removal Obligation. At
the time that Tenant requests Landlord’s consent to any Alteration, Tenant may
request that Landlord notify Tenant if Landlord will require Tenant, at Tenant’s
sole expense, to remove any or all of the Alteration by the end of the Term, and
to restore the Premises to its condition prior to the Alteration.

 

A-9

--------------------------------------------------------------------------------


 

8.                                       REPAIRS

 

(a)                                  Tenant’s Obligations.

 

(i)                                     Tenant, at all times during the Term and
at Tenant’s sole cost and expense, subject to ordinary wear and tear and damage
by fire or other casualty governed by Section 9 below, shall keep the interior
of the Premises and every part thereof, including the interior walls and
ceilings, lighting and relamping, and plate glass, in good condition and repair
and in compliance with all applicable Laws. Notwithstanding the foregoing,
Tenant shall not be responsible for repairs to the extent such repairs are (i)
necessitated by fire, earthquake, acts of God or the elements or (ii)
necessitated by the negligence or willful misconduct of Landlord or Landlord’s
agents, employees or contractors, or (iii) Landlord’s obligation pursuant to
this Article.

 

(ii)                                  Tenant shall be responsible for the
maintenance of the HVAC system and equipment serving the Premises and any
components and equipment used in connection therewith. Tenant, at its sole cost
and expense, shall procure and maintain in full force and effect a contract for
the maintenance of such equipment, with a service and maintenance firm
reasonably acceptable to Landlord. The service contract shall provide that the
contractor shall inspect the system and perform recommended maintenance at an
interval of not less than two (2) times per calendar year. Tenant shall be
liable for the cost of any maintenance to or repairs of any of the HVAC system
as a result of Tenant’s failure to comply with the terms and conditions of this
provision.

 

(b)                                 Landlord’s Obligations. Landlord shall, at
its sole cost and expense, repair and maintain in good condition and repair the
exterior and structure of the Building, including the building foundation, the
roof structure, the exterior walls of the Building and the parking areas, except
to the extent such damage is caused by Tenant’s or its agents in which case such
repairs will be completed by Tenant at its sole cost, other than damage
resulting from reasonable wear and tear which repairs will be completed by
Landlord at its sole cost.

 

9.                                       DAMAGE OR DESTRUCTION

 

(a)                                  Landlord’s Obligation to Rebuild.  If the
Premises are damaged or destroyed, Landlord shall promptly and diligently repair
the Premises to substantially the condition existing as of the date of delivery
of the Premises to Tenant, unless Landlord has the option to terminate this
Lease as provided herein, and Landlord elects to terminate.

 

(b)                                 Rights to Terminate.  Landlord shall have
the option to terminate this Lease if the Premises is destroyed or damaged by
fire or other casualty, regardless of whether the casualty is insured against
under this Lease, if Landlord reasonably estimates that the repair of the
Premises cannot be completed within one year after the date of the
casualty.        Landlord shall also have the right to terminate this Lease if
the repair is not fully covered by insurance maintained (or required to be
maintained) by pursuant to this Lease other than by reason of the deductible
amounts under such insurance policies. Tenant shall have the option to terminate
this Lease if the Premises is damaged or destroyed by fire or other casualty
that cannot be repaired or restored within one year after the date of the
casualty.  Landlord shall notify Tenant of Landlord’s estimate for such repair
within ninety (90) days after the casualty. If a party desires to exercise the
right to terminate this Lease as a result of a casualty, the party shall
exercise the right by giving the other party written notice of its election to
terminate within thirty (30) days after delivery of Landlord’s repair period
estimate, in which event this Lease shall terminate fifteen

 

A-10

--------------------------------------------------------------------------------


 

(15) days after the date of the terminating party’s notice. If neither Landlord
nor Tenant exercises the right to terminate this Lease, this Lease shall
continue in full force and effect and Landlord shall promptly commence the
process of obtaining necessary permits and approvals, and shall commence repair
of the Premises or the Building as soon as practicable and thereafter prosecute
the repair diligently to completion. Notwithstanding the foregoing, Tenant shall
have the right to terminate, exercisable in its sole discretion, where more than
33% of the Premises are destroyed by fire or other casualty during the last year
of the term of the Lease, or the Renewal Term.

 

(c)                                  Limited Obligation to Repair.  Landlord’s
obligation, should Landlord elect or be obligated to repair or rebuild, shall
exclude any and all improvements constructed by Tenant in the Premises. Upon
such restoration by Landlord, if the Lease has not been terminated, Tenant, at
its expense, shall replace or fully repair all trade fixtures, equipment,
Alterations and other improvements installed by Tenant and existing at the time
of the damage or destruction.

 

(d)                                 Abatement of Rent.  In the event of any
damage or destruction to the Premises which does not result in termination of
this Lease, the Base Rent shall be temporarily abated proportionately to the
degree the Premises are untenantable as a result of the damage or destruction,
commencing from the date of the damage or destruction and continuing during the
period required by Landlord to substantially complete its repair and restoration
of the Premises; provided, however, that nothing herein shall preclude Landlord
from being entitled to collect the full amount of any rent loss insurance
proceeds.

 

(e)                                  Insurance Proceeds.  If this Lease is
terminated, Landlord may keep all the insurance proceeds resulting from the
damage payable pursuant to insurance coverage maintained by Landlord, and Tenant
shall have no claims thereto and Tenant may keep all the insurance proceeds
pursuant to insurance coverage it maintains on its Personal Property.

 

(f)                                    Statutory Waivers.  The provisions of
this Lease, including this Article Fourteen, constitute an express agreement
between Landlord and Tenant with respect to any and all damage to, or
destruction of, the Premises or the Property or any part of either, and
supersede any provision of Tennessee law to the contrary.

 

10.                                 EMINENT DOMAIN

 

If all or any material part of the Premises or the parking lot is taken for
public or quasi-public use by a governmental authority under the power of
eminent domain or is conveyed to a governmental authority in lieu of such taking
(a “taking”), Landlord may terminate this Lease by written notice to Tenant
within thirty (30) days after the taking.  If all or any material part of the
Premises is taken, and if in any such case the taking causes the remaining part
of the Premises to be untenantable and inadequate for use by Tenant for the
purpose for which they were leased, in Tenant’s reasonable opinion, then Tenant,
at its option and by giving notice within thirty (30) days after the taking, may
terminate this Lease as of the date Tenant is required to surrender possession
of the Premises. If part of the Premises is taken but the remaining part is
tenantable and adequate for Tenant’s use, then this Lease shall be terminated as
to the part taken as of the date Tenant is required to surrender possession,
and, unless Landlord shall have terminated this Lease pursuant to the foregoing
provisions, Landlord shall make such repairs, alterations and improvements as
may be necessary to render the part not taken tenantable, and the Rent shall be

 

A-11

--------------------------------------------------------------------------------


 

reduced in proportion to the part of the Premises taken. If all or any material
part of the Premises is taken, and if in any such case the taking causes the
remaining part of the Premises to be untenantable and inadequate for use by
Tenant for the purpose for which they were leased, then Tenant, at its option
and by giving notice within thirty (30) days after the taking, may terminate
this Lease as of the date Tenant is required to surrender possession of the
Premises.

 

Notwithstanding anything to the contrary herein set forth, in the event the
taking is temporary (for less than the remaining Term of the Lease), Landlord
may elect either (i) to terminate this Lease or (ii) permit Tenant to receive
the entire award attributable to the Premises in which case Tenant shall
continue to pay Rent and this Lease shall not terminate.

 

All compensation awarded for the taking shall be the property of Landlord
without any deduction therefrom for any estate of Tenant, and Tenant hereby
assigns to Landlord all its right, title and interest in and to the award.
Tenant shall have the right, however, to recover from the governmental
authority, but not from Landlord, such compensation as may be awarded to Tenant
on account of any improvements made to the Premises at Tenant’s cost, moving and
relocation expenses. loss of good will and the business as a going concern and
removal of Tenant’s Personal Property, provided that any such award to Tenant
will not reduce the award which would otherwise be made to Landlord.

 

11.                                 INSURANCE

 

(a)                                  Public Liability. Tenant, at its own cost
and expense, shall keep and maintain in full force and effect during the Term
the following insurance coverages, (i) commercial general liability insurance,
including contractual liability coverage, insuring Tenant’s activities with
respect to the Premises and/or the Building against loss, damage or liability
for personal injury or death of any person or loss or damage to property
occurring in, upon or about the Premises, with a minimum coverage of One Million
Dollars ($1,000,000) per occurrence/Two Million Dollars ($2,000,000) general
aggregate, (ii) fire damage legal liability insurance and personal/advertising
injury insurance (which shall not be subject to the contractual liability
exclusion), each in the minimum amount of One Million Dollars ($1,000,000), and
(iii) worker’s compensation insurance in statutory amounts; provided, however,
that if, at any time during the Term, Tenant shall have in full force and effect
a blanket policy of public liability insurance with the same coverage for the
Premises as described above, as well as coverage of other premises and
properties of Tenant, or in which Tenant has some interest, the blanket
insurance shall satisfy the requirement hereof and be endorsed to separately
apply to the Premises.

 

(b)                                 Fire and Extended Coverage. Tenant shall, at
Tenant’s expense, procure and maintain in full force and effect with respect to
the Building a policy or policies of all risk insurance (including sprinkler,
vandalism and malicious mischief coverage, and any other endorsements reasonably
desired by the Landlord or required by the holder of any mortgage on the
Property), in an amount equal the full replacement cost (including debris
removal, and demolition, but excluding the land and the footings, foundations
and installations below the basement level) thereof. Such insurance shall be for
the benefit of Landlord, and the proceeds therefrom shall be subject to
Landlord’s control but shall be applied as and to the extent required under the
terms of this Lease. Such policy shall not include earthquake damage but shall
include flood insurance.

 

A-12

--------------------------------------------------------------------------------


 

(c)                                  Insurance Companies.  All insurance
policies obtained by Tenant shall be written by an insurance company licensed by
and admitted to issue insurance in the State of Tennessee, and shall be subject
to the approval of Landlord, which approval shall not be unreasonably withheld.

 

(d)                                 Insurance Certificates. Tenant shall furnish
to Landlord, on or before the Commencement Date and thereafter thirty (30) days
prior to the expiration of each policy, an original certificate of insurance
issued by the insurance carrier of each policy of insurance carried by Tenant
pursuant to this Section.  The certificates shall expressly provide that the
policies shall not be cancelable or subject to reduction of coverage or
otherwise be subject to modification except after thirty (30) days’ prior
written notice to the parties named as insureds. Landlord, its successors and
assigns, and any nominee of Landlord holding any interest in the Premises,
including, without limitation, any ground lessor or the holder of any fee or
leasehold mortgage, shall be named as an additional insured under each policy of
insurance maintained by Tenant pursuant to this Lease. The policies and
certificates shall further provide that the coverage shall be primary, and that
any coverage carried by Landlord shall be secondary and noncontributory with
respect to Tenant’s policy.

 

(e)                                  Waiver of Subrogation.  Any policy or
policies of fire, extended coverage or similar casualty insurance which either
party obtains in connection with the Building, the Premises, or Tenant’s
Personal Property shall include a clause or endorsement denying the insurer any
rights of subrogation against the other party (and the other parties named as
additional insureds pursuant to this Article). Landlord and Tenant each waives
any rights of recovery against the other (and the other parties named as
additional insureds) for injury or loss due to hazards insurable by policies of
fire, extended coverage or similar casualty insurance, regardless of whether
such insurance policies or coverage shall actually have been obtained by the
party granting such waiver, and regardless of the cause of such fire or
casualty, including the negligence of the party benefiting from such waiver.
Because this Section will preclude the assignment of any claim mentioned in it
by way of subrogation or otherwise to an insurance company or any other person.
each party to this Lease agrees immediately to give to each of its insurance
companies written notice of the terms of the mutual waivers contained in this
Section and to have the insurance policies properly endorsed, if necessary, to
prevent the invalidation of the insurance coverages by reason of the mutual
waivers contained herein.

 

(f)                                    Landlord’s Public Liability. Landlord
shall, at Landlord’s expense, procure and maintain in full force and effect
during the Term, commercial general liability insurance, including contractual
liability coverage, insuring Tenant’s activities with respect to the Premises
and/or the Building against loss, damage or liability for personal injury or
death of any person or loss or damage to property occurring in, upon or about
the Premises, with a minimum coverage of One Million Dollars ($1,000,000) per
occurrence/Two Million Dollars ($2,000,000) general aggregate.

 

12.                                 ASSIGNMENT OR SUBLET

 

(a)                                  Prohibitions. Tenant shall not assign this
Lease or sublet the Premises or any portion thereof without the prior written
consent of Landlord in each instance, which consent shall not be unreasonably
withheld. If Tenant desires to assign this Lease or to sublet the

 

A-13

--------------------------------------------------------------------------------


 

Premises, or any part thereof, Tenant shall give to Landlord written notice of
its intent at least thirty (30) days in advance of the date on which Tenant
desires to assign or sublet the Premises, which notice shall designate the terms
of the proposed assignment or sublet, the identity of the proposed assignee or
sublessee, and shall be accompanied by financial statements of such proposed
assignee or sublessee and such other information regarding such party and its
business and reputation as shall be required by Landlord to evaluate the
proposed assignment or sublet. Landlord shall have thirty (30) days after
receipt of Tenant’s written notice and the above specified information within
which to notify Tenant in writing that Landlord elects to (i) consent to the
proposed assignment or sublet as described in Tenant’s notice, or (ii) refuse to
consent to Tenant’s proposed assignment or sublet, stating the reasons for such
refusal. If Landlord fails to notify Tenant in writing of its election within
the thirty (30) day period, Landlord shall be deemed to have made the election
in clause (ii) above; provided that Tenant may provide Landlord with a second
notice and five (5) days in which to respond and if Landlord does not respond
within five (5) days after receipt of the second notice, Landlord shall be
deemed to have made the election in clause (i) above.

 

(b)                                 Affiliates. Tenant may assign this Lease or
sublet the Premises or any portion thereof, without Landlord’s consent, to any
partnership, corporation or other entity which controls, is controlled by, or is
under common control with Tenant, or to any partnership, corporation or other
entity resulting from a merger or consolidation with Tenant or which acquires
all or substantially all of Tenant’s assets (through a transfer of assets or
equity interests in Tenant) as a going concern and such assets include
substantial assets other than this Lease (collectively “Affiliates”), provided
that (i) Landlord receives written notice of the assignment or subletting no
later than five (5) days prior to the effective date thereof, in which notice
Tenant shall expressly confirm that Tenant remains primarily liable (together
with the assignee in the event of an assignment) for all of the obligations of
the Tenant under this Lease, and (ii) Landlord receives a fully executed copy of
the assignment or sublease agreement between Tenant and the Affiliate no later
than five (5) days prior to the effective date of such assignment or sublease,
in which the Affiliate assumes (in the event of an assignment) all of Tenant’s
obligations under this Lease, and agrees (in the event of a sublease) that such
subtenant will, at Landlord’s election, attorn directly to Landlord in the event
that this Lease is terminated for any reason.

 

(c)                                  Tenant Liability. In the event of any
sublease or assignment, whether or not with Landlord’s consent, Tenant shall not
be released or discharged from any liability, whether past, present or future,
under this Lease, including any liability arising from the exercise of any
renewal or expansion option, to the extent such exercise is expressly permitted
by Landlord. Tenant’s liability shall remain primary, and in the event of
default by any subtenant, assignee or successor of Tenant in performance or
observance of any of the covenants or conditions of this Lease, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against said subtenant, assignee or successor. After any assignment, Landlord
shall not consent to subsequent assignments or subletting of this Lease, or
amendments or modifications of this Lease with assignees of Tenant, without
notifying Tenant, or any successor of Tenant, and without obtaining its or their
consent thereto, provided however that such action shall not relieve Tenant or
any successor of Tenant of liability under this Lease.

 

A-14

--------------------------------------------------------------------------------


 

(d)                                 Documentation. No permitted assignment or
subletting by Tenant shall be effective until there has been delivered to
Landlord a fully executed counterpart of the assignment or sublease which
expressly provides that (i) in the case of a sublease, the subtenant may not
assign its sublease or further sublet the sublet space without Landlord’s prior
written consent, (ii) in the case of an assignment, the assignee assumes all of
Tenant’s obligations under this Lease arising on or after the date of the
assignment, and (iii) in the case of a sublease, the subtenant agrees to be and
remain jointly and severally liable with Tenant to Landlord for the payment of
Rent pertaining to the sublet space in the amount set forth in the sublease, and
for the performance of all of the terms and provisions of this Lease pertaining
to the sublet space. In addition to the foregoing, no assignment or sublease by
Tenant shall be effective until there has been delivered to Landlord a fully
executed counterpart of Landlord’s consent to assignment or sublease form, as
applicable. The failure or refusal of a subtenant or assignee to execute any
such instrument shall not release or discharge the subtenant or assignee from
its liability as set forth above. Notwithstanding the foregoing, no subtenant or
assignee shall be permitted to occupy the Premises unless and until such
subtenant or assignee provides Landlord with certificates evidencing that such
subtenant or assignee is carrying all insurance coverage required of it under
this Lease.

 

(e)                                  Processing Expenses. Tenant shall pay to
Landlord, as Landlord’s cost of processing each proposed assignment or
subletting, an amount equal to the sum of Landlord’s reasonable attorneys’ fees,
but in no event more than $1,000.00 (“Processing Costs”).

 

13.                                 DEFAULT

 

(a)                                  Tenant’s Default. The occurrence or
existence of any one or more of the following shall constitute an “Event of
Default” (or, collectively, “Events of Default”) by Tenant under this Lease: (1)
if Tenant shall have failed to pay Base Rent, Tenant’s Percentage Share of
Operating Expenses and Taxes, or any other sum required to be paid hereunder
within (5) after written notice that such amount is unpaid; (ii) if Tenant shall
have failed to perform any term, covenant or condition of this Lease except
those requiring the payment of money, and Tenant shall have failed to cure the
breach within thirty (30) days after written notice from Landlord if the breach
could reasonably be cured within the thirty (30) day period;  provided, however,
that if the nature of Tenant’s obligation is such that more than thirty (30)
days are required for its performance, then Tenant shall not be deemed to be in
default if Tenant shall commence the performance of such obligation within the
thirty (30) day period and thereafter shall diligently prosecute the same to
completion; (iii) the interest of Tenant in this Lease is levied upon under
execution or other legal process; (iv) a petition is filed by or against Tenant
to declare Tenant bankrupt or seeking a plan of reorganization or arrangement
under any Chapter of the Bankruptcy Code, or any amendment, replacement or
substitution therefor, or to delay payment of, reduce or modify Tenant’s debts,
which in the case of an involuntary action is not discharged within thirty (30)
days; (v) a material adverse change occurs in Tenant’s financial condition or
Tenant is declared insolvent by Law or is dissolved or any assignment of
Tenant’s property is made for the benefit of creditors or a receiver is
appointed for Tenant or Tenant’s property, which appointment is not discharged
within thirty (30) days; (vi) any act is taken by or against Tenant to
reorganize or modify Tenant’s capital structure in a materially adverse way; or
(vii) if Tenant shall have abandoned the Premises.

 

A-15

--------------------------------------------------------------------------------


 

(b)                                 Remedies Upon Tenant’s Default. Upon an
Event of Default, Landlord shall have the following remedies, in addition to all
other rights and remedies provided by law, equity, statute or otherwise provided
in this Lease, to which Landlord may resort cumulatively or in the alternative:

 

(i)                                     Landlord may continue the Lease in full
force and effect, and this Lease shall continue in full force and effect as long
as Landlord does not terminate Tenant’s right to possession, and Landlord shall
have the right to collect Rent when due.

 

(ii)                                  Landlord may terminate Tenant’s right to
possession of the Premises as provided under Tennessee law. No act by Landlord
other than giving written notice to Tenant of such termination shall terminate
this Lease.                                       Acts of maintenance, efforts
to relet the Premises or the appointment of a receiver on Landlord’s initiative
to protect Landlord’s interest under this Lease shall not constitute a
termination of Tenant’s right to possession. On termination, Landlord shall have
the right to remove all personal property of Tenant and store it at Tenant’s
cost and Tenant hereby waives all claims for damages that may be caused by
Landlord’s removing or storing such Personal Property. Upon such termination of
Tenant’s right to possession and this Lease, Landlord shall have the right to
recover from Tenant damages (a) the worth at the time of award of unpaid Rent
and other sums due and payable which had been earned at the time of termination;
plus (b) the worth at the time of award of the amount by which the unpaid Rent
and other sums due and payable which would have been payable after termination
until the time of award exceeds the amount of the Rent loss that Tenant proves
could have been reasonably avoided; plus (c) the worth at the time of award of
the amount by which the unpaid Rent and other sums due and payable for the
balance of the Term after the time of award exceeds the amount of the Rent loss
that Tenant proves could be reasonably avoided; plus (d) any other amount
reasonably necessary to compensate Landlord for all the detriment proximately
caused by Tenant’s failure to perform Tenant’s obligations under this Lease.

 

The “worth at the time of award” of the amounts referred to in Subsections
(ii)(a) and (ii)(b) is computed by allowing interest at the Interest Rate on the
unpaid Rent and other sums due and payable from the date due through the date of
award. The “worth at the time of award” of the amount referred to in
Subsection (ii)(c) is computed by discounting the amount at the discount rate of
the Federal Reserve Bank at the time of award, plus one percent (1 %).

 

(c)                                  Bankruptcy. The following provisions shall
apply in the event of the bankruptcy or insolvency of Tenant:

 

(i)                                     In connection with any proceeding under
Chapter 7 of the Bankruptcy Code where the trustee of Tenant elects to assume
this Lease for the purposes of assigning it, such election or assignment, may
only be made upon compliance with the following provisions which conditions
Landlord and Tenant acknowledge to be commercially reasonable. In the event the
trustee elects to reject this Lease then Landlord shall immediately be entitled
to possession of the Premises without further obligation to Tenant or the
trustee.

 

(ii)                                  Any election to assume this Lease under
Chapter 11 or 13 of the Bankruptcy Code by Tenant as debtor-in-possession or by
Tenant’s trustee (the “Electing Party”) must provide for the Electing Party to
cure or provide to Landlord adequate assurance that (i) it

 

A-16

--------------------------------------------------------------------------------


 

will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption, and (ii) that it will cure all nonmonetary defaults
under this Lease within thirty (30) days from the date of assumption. Landlord
and Tenant acknowledge such condition to be commercially reasonable.

 

(iii)                               Landlord’s acceptance of rent or any other
payment from any trustee, receiver, assignee, person, or other entity will not
be deemed to have waived, or waive, the requirement of Landlord’s consent,
Landlord’s right to terminate this Lease for any transfer of Tenant’s interest
under this Lease without such consent, or Landlord’s claim for any amount of
Rent due from Tenant.

 

(d)                                 Landlord’s Default.  Landlord shall not be
deemed to be in default in the performance of any obligation required to be
performed by Landlord hereunder unless and until Landlord has failed to perform
the obligation within thirty (30) days after receipt of written notice by Tenant
to Landlord specifying the obligation Landlord has failed to perform; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days are required for its performance, then Landlord shall not be
deemed to be in default if Landlord shall commence the performance of such
obligation within the thirty (30) day period and thereafter shall diligently
prosecute the same to completion.

 

14.                                 LANDLORD’S RIGHT TO PERFORM TENANT’S
COVENANTS

 

If Tenant shall at any time fail to make any payment or perform any other act on
its part to be made or performed under this Lease after notice and cure periods
if applicable, Landlord may, but shall not be obligated to, make the payment or
perform any other act to the extent Landlord may deem desirable and, in
connection therewith, pay expenses and employ counsel. Any payment or
performance by Landlord shall not waive or release Tenant from any obligations
of Tenant under this Lease. All sums so paid by Landlord, and all penalties,
interest and costs in connection therewith, shall be due and payable by Tenant
on the fifth business day after notice of any payment by Landlord, together with
interest thereon at the Interest Rate, from that date to the date of payment
thereof by Tenant to Landlord, plus collection costs and attorneys’ fees.
Landlord shall have the same rights and remedies for the nonpayment thereof as
in the case of default in the payment of Base Rent.

 

15.                                 SURRENDER OF PREMISES AND HOLDOVER

 

(a)                                  End of Term. On the Expiration Date or
earlier termination of this Lease, Tenant shall surrender the Premises to
Landlord in its condition as of the Commencement Date, normal wear and tear and
damage by fire or other casualty excepted.  Tenant shall remove from the
Premises all of Tenant’s Personal Property and any Alterations required to be
removed pursuant to Section 8 of this Lease. Tenant shall repair any damage or
perform any restoration work required by the removal, including closing all
floor, ceiling, stairwell and roof openings.  If Tenant fails to timely remove
any Personal Property or Alterations as aforesaid, such items shall be
conclusively deemed to have been abandoned by Tenant and Landlord may remove the
property and store and/or dispose of the same at Tenant’s expense, including
interest at the Interest Rate.

 

A-17

--------------------------------------------------------------------------------


 

(b)                                 Holdover. If Tenant remains in possession of
all or any part of the Premises after the expiration of the Term or the earlier
termination of this Lease with Landlord’s prior written consent, such holdover
shall be for the period and at the rent agreed upon by Landlord and Tenant. If
Tenant remains in possession of all or any part of the Premises after the
expiration of the Term or the earlier termination of this Lease without
Landlord’s prior written consent, the tenancy shall be a month to month tenancy
only and shall not constitute a renewal or extension for any further term,
regardless of whether Landlord shall accept Rent for any such period. In such
event, Base Rent shall be increased in an amount equal to one hundred
twenty-five percent (125%) of the Base Rent during the last month of the Term
(including any extensions), and any other sums due under this Lease shall be
payable in the amount, and at the times, specified in this Lease. The tenancy
shall be subject to every other term, condition, covenant and agreement
contained in this Lease, except that any renewal or extension option or right of
first negotiation in favor of Tenant shall not be applicable. No such increase
shall impair Landlord’s other rights and remedies against Tenant by reason of
such holding over by Tenant, and Tenant shall vacate the Premises immediately
upon Landlord’s request. In addition to the foregoing, if Tenant remains in
possession of all or any part of the Premises without Landlord’s prior written
consent, Tenant shall indemnify, defend and hold Landlord harmless from and
against all claims incurred by or asserted against Landlord and arising directly
or indirectly from Tenant’s failure to timely surrender the Premises, including
but not limited to (i) any rent payable by or any loss, cost, or damages claimed
by any new tenant of the Premises or any portion thereof, and (ii) Landlord’s
damages as a result of any prospective tenant rescinding or refusing to enter
into the prospective lease of the Premises or any portion thereof by reason of
such failure to timely surrender the Premises.

 

16.                                 ACCESS TO PREMISES

 

Tenant shall permit Landlord and its agents to enter the Premises at all
reasonable times upon reasonable notice (which shall given at least forty-eight
(48) hours prior to the date and time of the intended entry), except in the case
of an emergency (in which event entry may be made when necessary and without
notice), to inspect the Premises, to post Notices of Nonresponsibility and
similar notices, to show the Premises to interested parties such as prospective
mortgagees and purchasers and tenants (with respect to tenants, during the last
six (6) months of the term of the Lease or the Renewal Term) to provide any
services required of Landlord hereunder, to make necessary alterations,
additions, improvements or repairs either to the Premises or the Building. No
such entry shall constitute a constructive eviction or give rise to an abatement
of Rent hereunder, constitute a constructive eviction, or otherwise diminish
Tenant’s obligations under this Lease. Tenant shall have the right to have a
representative of Tenant accompany Landlord or its agents in connection with any
such entry, provided that such representative does not interfere with the
permitted activities of Landlord or its agents. In exercising its rights under
this Section, Landlord shall at all times minimize interference with Tenant’s
operations, to the extent practicable.

 

17.                                 SIGNS

 

Tenant may place and maintain in good condition and repair on any exterior door,
roof, wall or window of the Building or on the parking lot any sign, awning or
canopy, or advertising matter with respect to the Use. The installation,
maintenance and removal of Tenant’s signage

 

A-18

--------------------------------------------------------------------------------


 

pursuant to this Section shall be performed by Tenant at Tenant’s expense, but
in coordination with Landlord and its reasonable installation procedures and
requirements. All signage of Tenant shall be subject to compliance with all
Legal Requirements. Upon the expiration or earlier termination of this Lease,
Tenant shall, at Tenant’s expense, remove Tenant’s signage and repair any damage
to the Building caused by such removal.

 

18.                                 SUBORDINATION AND NON-DISTURBANCE

 

(a)                                  Subordination and Non-Disturbance. Except
as provided below, this Lease is subject and subordinate to all mortgages and
deeds of trust which now or may hereafter affect the Property or any portion
thereof, to all covenants, conditions, and restrictions and other matters of
record pertaining to the Property, and to all renewals, modifications,
consolidations, replacements and extensions of the foregoing, without the
necessity of any further documentation evidencing such subordination.
Notwithstanding the foregoing, (i) on the Commencement Date, Landlord covenants
and agrees to obtain a subordination, non-disturbance and attonment agreement
(i)from any holder of a deed of trust or mortgage on the Property (“Holder”) in
place as of the date of this Lease with respect to the Property in recordable
form, and Tenant agrees to execute and shall have the right to record, a
subordination, non-disturbance and attornment agreement in such lender’s then
customary form recognizing Tenant’s rights under this Lease, including its
option to extend and its option to purchase and (ii) as a condition to the
subordination of this Lease to any mortgage, deed of trust or ground or
underlying lease arising after the date of this Lease, Landlord shall deliver to
Tenant in recordable form, and Tenant agrees to execute and shall have the right
to record, a subordination, non-disturbance and attornment agreement in such
lender’s then customary form recognizing Tenant’s rights under this Lease,
including its option to extend and its option to purchase.

 

(b)                                 Liability of Holder. If the interest of
Landlord in the Real Property or the Building is transferred to any Holder
pursuant to or in lieu of proceedings for enforcement of any such lease,
mortgage, or deed of trust, upon request of such Holder, Tenant shall
immediately and automatically attorn to the Holder and such Holder shall
recognize Tenant’s rights hereunder, provided, however, that such purchaser
shall not be (i) bound by any payment of Rent for more than one month in advance
except payments in the nature of security for the performance by Tenant of its
obligations under this Lease; (ii) subject to any offset, defense or damages
arising out of a default of any obligations of any preceding Landlord; or (iii)
bound by any amendment or modification of this Lease made without the written
consent of the Mortgagee; or (iv) liable for any security deposits not actually
received in cash by such purchaser.

 

(c)                                  Possible Priority of Lease. If a Holder
advises Landlord that it requires this Lease to be prior and superior to a
mortgage or deed of trust, within ten (10) days of Landlord’s notice, Tenant
shall execute, have acknowledged and deliver to Landlord any and all documents
or instruments, in the reasonable form presented to Tenant, which are necessary
to make this Lease prior and superior to the mortgage or deed of trust.

 

(d)                                 Holder Rights.  Tenant agrees to give any
Holder, by registered or certified mail, a copy of any notice of default served
upon the Landlord by Tenant, provided that prior to such notice Tenant has
received notice (by way of service on Tenant of a copy of an assignment of rents
and leases, or otherwise) of the address of such Holder. Tenant further agrees
that if

 

A-19

--------------------------------------------------------------------------------


 

Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Holder shall have an additional thirty (30) days after
receipt of notice thereof within which to cure such default. This Lease may not
be modified or amended so as to reduce the Rent or shorten the Term, or so as to
adversely affect in any other respect to any material extent the rights of the
Landlord, nor shall this Lease be canceled or surrendered, without the prior
written consent, in each instance, of the Holder.

 

19.                                 ESTOPPEL CERTIFICATES

 

(a)                                  Tenant Estoppel Certificates.  Within
thirty (30) days after request therefor by Landlord or Holder or any prospective
mortgagee or owner, Tenant agrees to execute an Estoppel Certificate, binding
upon Tenant, certifying (i) that this Lease is unmodified and in full force and
effect (or if there have been modifications, a description of such modifications
and that this Lease as modified is in full force and effect); (ii) the dates to
which Rent has been paid; (iii) that Tenant is in the possession of the Premises
if that is the case; (iv) that, to Tenant’s knowledge, Landlord is not in
default under this Lease, or, if Tenant believes Landlord is in default, the
nature thereof in detail; (v) that, to Tenant’s knowledge, Tenant has no offsets
or defenses to the performance of its obligations under this Lease (or if Tenant
believes there are any offsets or defenses, an explanation thereof); (vi) that
if an assignment of rents or leases has been served upon the Tenant by a Holder,
Tenant will acknowledge receipt thereof and agree to be bound by the provisions
thereof, and (viii) that Tenant will give to the Holder copies of all notices
required or permitted to be given by Tenant to Landlord.  The failure of Tenant
to deliver such certificate shall be an Event of Default.

 

(b)                                 Landlord Estoppel Certificate.  At the
request of Tenant from time to time during the Term, Landlord shall provide an
estoppel certificate similar to the Tenant Estoppel Certificate which Tenant may
use in connection with a financing or sale of Tenant.

 

20.                                 ATTORNEYS’ FEES

 

In the event any party brings any suit or other proceeding with respect to the
subject matter or enforcement of this Lease, the prevailing party (as determined
by the court, agency or other authority before which such suit or proceeding is
commenced) shall, in addition to such other relief as may be awarded, be
entitled to recover reasonable attorneys’ fees, expenses and costs of
investigation as actually incurred, including court costs, expert witness fees,
costs and expenses of investigation, and all attorneys’ fees, costs and expenses
in any such suit or proceeding (including in any action or participation in or
in connection with any case or proceeding under the Bankruptcy Code, 11 United
States Code Sections 101 et seq., or any successor statutes, in establishing or
enforcing the right to indemnification, in appellate proceedings, or in
connection with the enforcement or collection of any judgment obtained in any
such suit or proceeding).

 

21.                                 BROKERS

 

Each party warrants and represents that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease, and
that it knows of no real estate broker or agent who is or might be entitled to a
fee, commission or other compensation in

 

A-20

--------------------------------------------------------------------------------


 

connection with this Lease. Each party shall indemnify and hold harmless the
other party from and against any and all claims (including reasonable attorneys’
fees and costs) arising out such party’s conversations or other dealings with
any other broker or individual regarding this Lease.

 

22.                                 NOTICES

 

Any notice, demand or request required or desired to be given under this Lease
shall be in writing sent to the address of the party specified in this Lease,
and shall be given by hand delivery, facsimile (with duplicate notice by any
other means specified herein, nationally recognized overnight courier service
(e.g., Federal Express), or the United States mail, registered or certified,
return receipt requested, postage prepaid. All notices shall be deemed to have
been given when received at the address of the party to which it has been sent
(or when such receipt is refused as indicated by advice from Federal Express or
other overnight courier service or by mail return receipt). As of the date of
execution of this Lease, the addresses of Landlord and Tenant are as specified
in the Basic Lease Information. Either party may, upon ten (10) days prior
written notice, change its address by giving notice of the change in accordance
with this Section.

 

23.                                 QUIET ENJOYMENT

 

Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of the Premises without hindrance or interference from Landlord or
those claiming through Landlord, and subject to the covenants and conditions set
forth in the Lease and to the rights of any Holder.

 

24.                                 OPTION TO TERMINATE

 

Tenant shall have the right to terminate the Lease effective on any date after
the first day of the thirty-first (31st) months of the Term, specified in a
written notice by Tenant upon not less than one hundred eighty (180) days’ prior
written notice (“Termination Effective Date”). In addition to all Rent and other
charges payable by Tenant to and including the Termination Effective Date,
Tenant shall pay a termination payment equal to six month’s Base Rent at the
rate then being paid on the Termination Effective Date. The termination payment
shall be due upon the Termination Effective Date.

 

25.                                 RENEWAL OPTION

 

(a)                                  Tenant shall have the option to renew this
Lease for one (1) additional term of five (5) years (the “Renewal Option”),
commencing upon expiration of the Term (“Renewal Term”). The Renewal Option
shall be null and void and Tenant shall have no right to renew this Lease if on
the date Tenant exercises the Renewal Option or on the date immediately
preceding the commencement date of the Renewal Term an Event of Default shall
have occurred and be continuing beyond the applicable cure period hereunder. The
Renewal Option must be exercised, if at all, by written notice given by Tenant
to Landlord not later than six (6) months prior to expiration of the Term. If
Tenant properly exercises the Renewal Option, references in the Lease to the
Term shall be deemed to mean the Renewal Term, unless the context clearly
provides otherwise.

 

A-21

--------------------------------------------------------------------------------


 

(b)                                 If Tenant properly exercises the Renewal
Option, then during the Renewal Term all of the terms and conditions set forth
in this Lease as applicable to the Premises during the initial Term shall apply
during the Renewal Term, including without limitation the obligation to pay
Operating Expenses and Taxes, except that (i) Tenant shall take the Premises in
their then “as-is” state and condition and Landlord shall have no obligation to
make or pay for any improvements to the Premises, and (ii) during the Renewal
Term, the Base Rent payable by Tenant shall be the Fair Market Rent (as
hereinafter defined) during the Renewal Term.

 

(c)                                  For purposes of this Section, the term
“Fair Market Rent” shall mean the rental rate and other charges and increases,
if any, for comparable space under a new primary lease (and not sublease) to
new, taking into consideration such amenities as existing improvements, in the
Premises are situated and the like, situated in comparable buildings in
Gallatin, Tennessee in comparable locations, taking into consideration the
then-prevailing ordinary rental market practices with respect to monetary
consideration, tenant improvement allowances, and other tenant concessions (if
any).

 

(d)                                 If Tenant properly exercises the Renewal
Option to extend the term of the Lease, the Base Rent shall be adjusted to an
amount equal to the rent for the Premises as specified by Landlord by notice to
Tenant not less than ninety (90) days prior to commencement of the Renewal Term.
Tenant, within thirty (30) days after date on which Landlord provides such
notice shall either (i) give Landlord final binding written notice (“Binding
Notice”) of Tenant’s acceptance of Landlord’s determination of such rent, or
(ii) if Tenant disagrees with Landlords’ determination, provide Landlord with
written notice of Tenant’s election to submit the Fair Market Rent to binding
arbitration (the “Arbitration Notice”). If Tenant fails to provide Landlord with
either a Binding Notice or Arbitration Notice within such thirty (30) day
period, Tenant shall have been deemed to have given the Arbitration Notice.

 

(e)                                  If the parties are unable to agree upon the
rent for the Premises within twenty (20) days after Landlord’s receipt of the
Arbitration Notice, Fair Market Rent as of commencement of the Renewal Term
shall be determined as follows:

 

(i)                                     Within twenty (20) days after receipt of
Landlord’s notice specifying Fair Market Rent, Tenant, at its sole expense,
shall obtain and deliver in writing to Landlord a determination of the Fair
Market Rent for the Premises for a term equal to the option term from a broker
or appraiser (“Tenant’s broker”) licensed in the State of Tennessee and engaged
in the office and manufacturing market in Gallatin, Tennessee, for at least the
immediately preceding five (5) years. If Landlord accepts such determination,
the Base Rent for the respective Renewal Term shall be increased to an amount
equal to the amount determined by Tenant’s broker.

 

(ii)                                  If Landlord does not accept such
determination, within twenty (20) days after receipt of the determination of
Tenant’s broker, Landlord shall designate a broker or appraiser (“Landlord’s
broker”) licensed in the State of Tennessee and possessing the qualifications
set forth in (i) above.

 

(iii)                               Landlord’s broker and Tenant’s broker shall
name a third broker, similarly qualified, within five (5) days after the
appointment of Landlord’s broker. Each of said three brokers shall determine the
Fair Market Rent for the Premises as of the commencement of the

 

A-22

--------------------------------------------------------------------------------


 

Renewal Term within fifteen (15) days after the appointment of the third
broker.  The third broker shall choose the determination of the Landlord’s
broker or the Tenant’s broker which is closest to its own determination of Fair
Market Rent. The Base Rent payable by Tenant effective as of the commencement of
the respective Renewal Term shall be the rent proposed by either Landlord’s
broker or Tenant’s broker which is closest to the determination of fair market
rent by the third broker.

 

(iv)                              Landlord shall pay the costs and fees of
Landlord’s broker in connection with any determination hereunder, and Tenant
shall pay the costs and fees of Tenant’s broker in connection with such
determination. The costs and fees of any third broker shall be paid one-half by
Landlord and one-half by Tenant.

 

(v)                                 If the amount of the Fair Market Rent is not
known as of the commencement of the Renewal Term. then Tenant shall continue to
pay the Base Rent in effect at the expiration of the Term until the amount of
the Fair Market Rent is determined. When such determination is made, Tenant
shall pay any deficiency to Landlord upon demand.

 

(f)                                    If Tenant is entitled to and properly
exercises its Renewal Option, Tenant shall prepare an amendment (the “Renewal
Amendment”) to reflect changes in the Base Rent, Term, Expiration Date and other
appropriate terms. The Renewal Amendment shall be sent to Tenant within a
reasonable time after receipt of the Binding Notice and, if acceptable to
Landlord, Landlord shall execute and return the Renewal Amendment to Tenant
within thirty (30) days after Landlord’s receipt of same, but, upon final
determination of the Fair Market Rent applicable, an otherwise valid exercise of
the Renewal Option shall be fully effective whether or not the Renewal Amendment
is executed.

 

26.                                 OPTION TO PURCHASE

 

(a)                                  Option to Purchase. Tenant shall have the
right and option to purchase the Premises (“Option to Purchase”). The Option to
Purchase shall be exercisable at any time between the first day of the
twenty-fifth (25th) month of the Term and the last day of the fifty-fourth
(54th) month of the Term (“Option Term”). If Tenant elects to exercise the
Option to Purchase, it shall provide no less than four (4) months written notice
of the exercise and the estimated date on which it will acquire the Premises
(“Exercise Notice”). The Exercise Notice may be given prior to the Option Term
provided that the closing sale of the Premises can not occur prior to the first
day of the Option Term.

 

(b)                                 Option Price.   The Option Price shall be
the fair market value of the Premises as of the estimated date of such closing
set forth in the Exercise Notice (“Fair Market Value”). The Fair Market Value of
the Property shall be determined free and clear of the Lease.

 

(c)                                  Fair Market Value. If the parties are
unable to agree upon the Fair Market Value of the Property within twenty (20)
days after Landlord’s receipt of the Exercise Notice, Fair Market Value shall be
determined as follows:

 

(i)                                     Within twenty (20) days after receipt of
Landlord’s notice specifying Fair Market Value, if Tenant does not agree with
such value, Tenant, at its sole expense, shall obtain and deliver in writing to
Landlord a determination of the Fair Market Value for the Property

 

A-23

--------------------------------------------------------------------------------


 

from a broker or appraiser (“Tenant’s broker”) licensed in the State of
Tennessee and engaged in the office and manufacturing market in Gallatin,
Tennessee, for at least the immediately preceding five (5) years. If Landlord
accepts such determination, the Fair Market Value shall be the amount determined
by Tenant’s broker.

 

(ii)                                  If Landlord does not accept such
determination, within twenty (20) days after receipt of the determination of
Tenant’s broker, Landlord shall designate a broker or appraiser (“Landlord’s
broker”) licensed in the State of Tennessee and possessing the qualifications
set forth in (i) above.

 

(iii)                               Landlord’s broker and Tenant’s broker shall
name a third broker, similarly qualified, within five (5) days after the
appointment of Landlord’s broker. Each of said three brokers shall determine the
Fair Market Value for the Property as of the estimated date of Closing set forth
in the Exercise Notice within fifteen (15) days after the appointment of the
third broker. The third broker shall choose the determination of the Landlord’s
broker or the Tenant’s broker which is closest to its own determination of Fair
Market Value.

 

(iv)                              The Purchase Price to be paid by Tenant shall
be the Fair Market Value proposed by either Landlord’s broker or Tenant’s broker
which is closest to the determination of Fair Market Value by the third broker.

 

(v)                                 Landlord shall pay the costs and fees of
Landlord’s broker in connection with any determination hereunder, and Tenant
shall pay the costs and fees of Tenant’s broker in connection with such
determination. The costs and fees of any third broker shall be paid one-half by
Landlord and one-half by Tenant.

 

(d)                                 Closing. The closing in respect of the sale
of the Property (“Closing”) shall be held approximately at the time specified in
the Exercise Notice, but in no event sooner than one hundred twenty (120) days
after delivery the Exercise Notice.

 

(e)                                  Closing Procedure and Prorations. At the
Closing, a special warranty deed from Landlord to Tenant, together with such
other instruments and documents as may be necessary to effectuate the sale and
transfer of the Property to Tenant, shall be deposited in escrow with an escrow
agreement and with a title company specified by Landlord and reasonably
acceptable to Tenant.  The instruments and documents to be deposited in escrow
at the Closing shall be legally sufficient to convey all of the applicable
property to Tenant free and clear of all loans, mortgages, deeds of trust, liens
and encumbrances.  The purchase price and all other sums due at the time of
closing shall be paid by delivery of funds in escrow which are immediately
available to Landlord upon closing.  All prorations of items of income and
expense will be prorated as of the Closing date and Closing costs (including
recording fees, transfer taxes, escrow costs, title insurance premiums, etc)
shall be allocated between Landlord and Tenant in the manner that is customary
for the county in which the Property is located.  Landlord’s obligation to
convey title to the applicable property in accordance herewith shall be fully
satisfied upon the willingness of the title company to issue to Tenant upon
payment by Landlord of its regularly scheduled premium its policy of ALTA title
insurance, (containing such endorsements as Tenant may reasonably request
provided that Tenant shall pay for such endorsements), insuring that Tenant is

 

A-24

--------------------------------------------------------------------------------


 

vested as the owner of the applicable property subject only to the exceptions
allowed by this Section 8.

 

(f)                                    Memorandum.  Promptly following the
mutual execution and delivery of this Lease, Landlord will execute, acknowledge,
and cause to be recorded in the official records of the county recorder, a
Memorandum of the Option to Purchase in the form of Exhibit C attached hereto.

 

27.                                 GENERAL

 

(a)                                  Captions. The captions and headings used in
this Lease are for the purpose of convenience only and shall not be construed to
limit or extend the meaning of any part of this Lease.

 

(b)                                 Time. Time is of the essence for the
performance of each term of this Lease.

 

(c)                                  Severability.  If any provision of this
Lease is held to be invalid, illegal or unenforceable, the invalidity,
illegality, or unenforceability shall not affect any other provision of this
Lease, but this Lease shall be construed as if the invalid, illegal or
unenforceable provision had not been contained herein.

 

(d)                                 Choice of Law; Construction. This Lease
shall be construed and enforced in accordance with the laws of the State of
Tennessee.  The language in all parts of this Lease shall in all cases be
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.

 

(e)                                  Binding Effect. The covenants and
agreements contained in this Lease shall be binding on the parties hereto and,
on their respective successors and permitted assigns.

 

(f)                                    Waiver. The waiver by either party of any
breach of any term, condition or covenant of this Lease shall not be deemed to
be a waiver of the provision or any subsequent breach of the same or any other
term, condition or covenant of this Lease. No covenant, term or condition of
this Lease shall be deemed to have been waived by either party unless the waiver
is in writing signed by such party. No payment by Tenant or receipt by Landlord
of a lesser amount than any installment or payment of Rent due shall be deemed
to be other than on account of the amount due, and no endorsement or statement
on any check or any letter accompanying any check or payment of Rent shall be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such installment
or payment of Rent or pursue any other remedies available to Landlord.

 

(g)                                 Entire Agreement. This Lease is the entire
agreement between the parties, and supersedes all prior agreements, including
letters of intent, between them, and there are no agreements or representations
between the parties except as expressly set forth herein. Except as otherwise
provided herein, no subsequent change or addition to this Lease shall be binding
unless in writing and signed by the parties hereto.

 

(h)                                 Counterparts. This Lease may be executed in
counterparts, each of which shall be an original, and all of which together
shall constitute but one instrument.

 

A-25

--------------------------------------------------------------------------------


 

(i)                                     Consents and Approvals. The review
and/or approval by Landlord of any item shall not impose upon Landlord any
liability for accuracy or sufficiency of any such item or the quality or
suitability of such item for its intended use.

 

(j)                                     Authority.  If either party hereto is a
corporation, partnership, trust, association, limited liability company or other
entity, such party hereby covenants and warrants that (a) it is duly
incorporated or otherwise established or formed and validly existing under the
laws of its state of incorporation, establishment or formation, (b) it has and
is duly qualified to do business in the state in which the Property is located,
(c) it has full corporate, partnership, trust, association or other appropriate
power and authority to enter into this Lease and to perform all its obligations
hereunder, and (d) each person (and all of the persons if more than one signs)
signing this Lease on behalf of such party is duly and validly authorized to do
so.

 

IN WITNESS WHEREOF, the parties have executed this Lease on the dates set forth
below, effective as of the date first above written.

 

 

TENANT: 

LANDLORD:

 

 

 

 

SIMPSON STRONG-TIE COMPANY INC.,
a California corporation

 

 

 

 

 

By:

 

 

G. Lyle Habermehl

 

 

Michael J. Herbert

 

 

 

Chief Financial Officer

 

 

 

A-26

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PREMISES AND PARKING

 

A-27

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMMENCEMENT DATE MEMORANDUM

 

G. LYLE HABERMEHL (“Landlord”) and SIMPSON STRONG-TIE COMPANY INC. (“Tenant’)
have entered into a certain Lease, dated as of                       , 2004 (the
“Lease”).

 

WHEREAS, Landlord and Tenant wish to confirm and memorialize the Commencement
Date and Expiration Date of the Lease as provided for in the Lease;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:

 

1.                                       Unless otherwise defined herein, all
capitalized terms shall have the same meaning ascribed to them in the Lease.

 

2.                                       The Commencement Date (as defined in
the Lease) of the Lease is

 

3.                                       The Expiration Date (as defined in the
Lease) of the Lease is

 

4.                                       Tenant hereby confirms the following:  
(A) That it has accepted possession of the premises pursuant to the terms of the
Lease; and, (B) That the Lease is in full force and effect.

 

5.                                       Except as expressly modified hereby,
all terms and provisions of the Lease are hereby ratified and confirmed and
shall remain in full force and effect and binding on the parties hereto.

 

 

TENANT:

LANDLORD:

 

 

 

 

SIMPSON STRONG-TIE COMPANY INC.,
a California corporation

 

 

 

 

 

By:

 

 

G. Lyle Habermehl

 

 

Michael J. Herbert

 

 

 

Chief Financial Officer

 

 

 

A-28

--------------------------------------------------------------------------------


 

EXHIBIT C

 

MEMORANDUM OF PURCHASE OPTION

 

THIS INSTRUMENT PREPARED BY

RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:

 

 

Alan J. Robin, Esq.

Shartsis Friese Ginsburg LLP

One Maritime Plaza, 18th Floor

San Francisco, California 94118

 

 

THIS MEMORANDUM OF PURCHASE OPTION is entered into as of the      day of
                      , 2004 (the “Effective Date”), by and between G. LYLE
HABERMEHL (“Landlord”), and SIMPSON STRONG-TIE COMPANY INC., a California
corporation (“Purchaser”) with reference to the following facts:

 

RECITALS

 

A.            Landlord owns the land and improvements known as 436 Calvert
Drive, Gallatin, Tennessee (the Property”) which is more particularly described
in Exhibit A attached hereto and made a part hereof.

 

B:            Tenant is currently the sole tenant of the Property, pursuant to a
Lease dated                     , that, among other terms, provides Tenant with
the right and option to purchase the Property (the “Lease’).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree as follows:

 

1.             Landlord hereby covenants and agrees that Tenant has the right
and option to purchase the Property upon and subject to the terms and conditions
and covenants contained in that certain unrecorded Lease, which Lease is
incorporated herein by this reference, including without limitation the
following:

 

2.             The option to purchase shall be exercisable at any time between
the first day of the twenty-fifth (25th) month of the term of the Lease and the
last day of the fifty-fourth (54th) month of the term of the Lease.

 

3.             This Memorandum is not intended to change any of the terms of the
Lease and in the event of any inconsistency between the terms of this Memorandum
and the terms of the Lease, the terms of the Lease shall prevail. The Lease is
available at the offices of Landlord and Tenant.

 

A-29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Memorandum of Purchase
and Sale Agreement dated as of the date first set forth above.

 

 

TENANT:

LANDLORD:

 

 

 

 

SIMPSON STRONG-TIE COMPANY INC.,
a California corporation

 

 

 

 

 

By:

 

 

G. Lyle Habermehl

 

 

Michael J. Herbert

 

 

 

Chief Financial Officer

 

 

 

A-30

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE PROPERTY

 

A-31

--------------------------------------------------------------------------------


 

[ADD NOTARY FORM]

 

A-32

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BILL OF SALE AND ASSIGNMENT

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, and pursuant to that certain Asset Purchase Agreement dated as of
September       , 2004 (the “Agreement”), among Quik Drive, U.S.A., Inc., a
Tennessee corporation, Quik Drive Canada Inc., an Ontario corporation, and G.
Lyle Habermehl, on the one hand, and Simpson Strong-Tie Company Inc., a
California corporation, and Simpson Manufacturing Co., Inc., a Delaware
corporation, on the other hand, said                                 
(“Transferor”) hereby sells, assigns and transfers to [said Simpson Strong-Tie
Company, Inc./designee] (“Buyer”) all right, title and interest in and to all of
the tangible and intangible assets identified or described on Exhibits I, II,
III, IV and V attached hereto and incorporated herein by this reference (the
“Assets”).  Capitalized terms used and not otherwise defined herein have the
meanings respectively ascribed to them in the Agreement.  Transferor covenants
and warrants that:

 

(a)   Transferor has fully paid for, and is the owner of, and has good and
marketable indefeasible title to, all of the Assets, free and clear of all
mortgages, pledges, liens, claims, charges, encumbrances, security interests and
other defects of title, of any kind or nature, except for the Assumed
Liabilities and minor exceptions, none of which will materially interfere with
the use by Buyer of the Assets.

 

(b)   Transferor has not made any prior sale, assignment, transfer or other
disposition of any of the Assets to any person, firm or association.

 

(c)   Transferor has all right, power, authority and capacity to sell, assign,
convey and transfer each and all of the Assets to Buyer.

 

(d)   None of the licenses or permits, or leases or other contracts, if any,
included in the Assets has been amended or changed, nor has any written notice
of breach, violation or default been received by Transferor under any of such
licenses, permits, leases or contracts, except as set forth on Exhibit III or V
attached hereto.

 

(e)   No notice is necessary to be given to, and no consent or approval is
necessary to be obtained from, any person or party or governmental authority in
connection with the transactions effected hereby, except such as have been given
or obtained by Transferor and are in full force and effect.

 

(f)    All of the Assets that are tangible, and each item thereof, are in good
repair, condition and working order, reasonable wear and tear excepted, and, in
the case of inventory, are in merchantable condition and of a usable and
saleable quality.

 

(g)   All acts, proceedings and things necessary and required by law or any
instrument to which Transferor is a party or by which Transferor is bound to

 

B-1

--------------------------------------------------------------------------------


 

make this Bill of Sale and Assignment a valid, binding and legal obligation of
Transferor, have been done and taken and have happened, and Transferor’s
execution and delivery of this Bill of Sale and Assignment have in all respects
been authorized in accordance with law.

 

Transferor shall forever warrant and defend the sale, assignment, transfer,
conveyance and delivery of each and every item of the Assets to Buyer and
Buyer’s successors and assigns, against each and every person lawfully claiming
the same.  Possession of all of the Assets and any and all instruments
representing the same is being delivered to Buyer concurrently with this Bill of
Sale and Assignment.

 

Transferor hereby appoints Buyer as Transferor’s attorney-in-fact to demand,
receive and collect for Buyer’s own use and benefit all debts and obligations
owing to Transferor on the effective date hereof in connection with the Assets. 
Transferor further authorizes Buyer to do all things legally permissible that
may be required to recover and collect such debts and obligations and to use
Transferor’s name in any manner Buyer may deem necessary for the collection and
recovery of those debts and obligations but without cost, expense or damage to
Transferor.

 

This Bill of Sale and Assignment shall bind and inure to the benefit of
Transferor and Buyer and their respective successors and assigns.

 

This Bill of Sale and Assignment shall be governed by and construed and
interpreted in accordance with the laws of the State of California.

 

[Signature Page Follows]

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Bill of Sale and Assignment has been duly executed by
or on behalf of Transferor and Buyer on this                         [Closing
Date], 2004.

 

BUYER:

TRANSFEROR:

 

 

[SIMPSON STRONG-TIE COMPANY

 

 

INC.]

 

 

 

By

 

 

By

 

 

 

Its

 

 

 

Its

 

 

 

 

 

 

By

 

 

By

 

 

 

Its

 

 

 

Its

 

 

 

EXHIBITS ATTACHED:

 

I

 

Equipment

II

 

Inventory

III

 

Assigned Contracts

IV

 

Trade Names, Trademarks, Service Marks and Copyrights

V

 

Other Intangible Property

 

B-3

--------------------------------------------------------------------------------


 

[ADD ACKNOWLEDGEMENTS]

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSUMPTION AGREEMENT

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, and pursuant to that certain Asset Purchase Agreement dated as of
September       , 2004 (the “Agreement”), among Quik Drive, U.S.A., Inc., a
Tennessee corporation, Quik Drive Canada Inc., an Ontario corporation, and G.
Lyle Habermehl (collectively, “Sellers”), on the one hand, and Simpson
Strong-Tie Company Inc., a California corporation (“Buyer”), and Simpson
Manufacturing Co., Inc., a Delaware corporation (“Parent”), on the other hand,
Buyer agrees with Sellers as hereinafter set forth.  Capitalized terms used and
not otherwise defined herein have the meanings respectively ascribed to them in
the Agreement.

 

Buyer hereby assumes and agrees to observe and perform all of the duties,
obligations, terms, provisions and covenants, and to pay or discharge when due
all liabilities, with respect to the Assumed Liabilities.

 

This Assumption Agreement shall bind and inure to the benefit of Sellers, Buyer
and Parent and their respective successors and assigns.

 

This Assumption Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of California.

 

[Signature Page Follows]

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assumption Agreement has been duly executed by or on
behalf of Sellers and Buyer on this                         [Closing Date],
2004.

 

BUYER:

SELLERS:

 

 

SIMPSON STRONG-TIE COMPANY INC.

 

 

 

 

 

G. Lyle Habermehl

 

 

By

 

 

 

 

Its

 

 

QUIK DRIVE, USA, INC.

 

 

 

 

By

 

 

By

 

 

 

Its

 

 

 

Its

 

 

 

 

 

 

 

By

 

 

 

 

Its

 

 

 

 

 

 

 

QUIK DRIVE CANADA LTD.

 

 

 

 

 

By

 

 

 

 

Its

 

 

 

 

 

 

 

By

 

 

 

 

Its

 

 

 

C-2

--------------------------------------------------------------------------------


 

[ADD ACKNOWLEDGEMENTS]

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

ASSIGNMENT OF PATENT RIGHTS

 

(Issued Patents)

 

WHEREAS, G. Lyle Habermehl, an individual (“Assignor”), has acquired and owns
exclusively the entire right, title and interest in and to those certain
inventions described on Attachment 1 attached hereto and incorporated herein
(collectively, the “Inventions”) for which Letters Patent of the United States
of America have issued on the dates and have been assigned the patent numbers
set forth on Attachment 1 attached with respect to each such Invention (the
“Patents”) (the Inventions and the Patents being collectively called herein the
“Patent Rights”); and

 

WHEREAS, Simpson Strong-Tie Company Inc., a California corporation having its
principal place of business at 4120 Dublin Blvd., Suite 400, Dublin, California
94568 (“Assignee”), desires to acquire the exclusive right, title and interest
in and to the Inventions and the Patents (and any similar legal protection to be
obtained therefor in the United States of America and its territories and
possessions and in any and all foreign countries) pursuant to the terms of that
certain Asset Purchase Agreement dated as of September       , 2004, by and
between, among others, Assignor and Assignee;

 

NOW, THEREFORE, for good and valuation consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor hereby sells, assigns,
transfers and sets over to Assignee and its successors and assigns, full and
exclusive right, title and interest in and to the Patent Rights, including but
not limited to any legal protection in the United States of America and its
territories and possessions and in all foreign countries, now existing or that
may be obtained with respect to the Inventions in addition to the Patents, and
to any continuations, continuations-in-part, divisions, reissues, reexamination,
renewals, substitutes and extensions thereof and all foreign counterpart patent
applications, patents and patent rights thereof in the United States of America
or in any foreign country for the full term or terms for which the same may be
granted, including all priority rights under any international convention. 
Assignor further agrees that the assignment of the Patent Rights includes,
without limitation, any and all rights of enforcement with respect to the Patent
Rights, including all rights to sue and recover damages for past, present and
future infringement thereof and any and all causes of action related thereto.

 

Assignor hereby covenants that no assignment, sale, agreement or encumbrance has
been or will be made or entered into that would conflict with this Assignment. 
Assignor further covenants that Assignee will, upon request, be provided
promptly with all pertinent facts and documents relating to the Patent Rights
and all legal equivalents as may be known or accessible to Assignor, and that
Assignor will testify as to the same in any interference or litigation relating
thereto and will promptly execute and deliver to Assignor or its legal
representatives any and all papers, instruments or affidavits required to apply
for, obtain, maintain, issue and enforce the Patent Rights and their equivalents
in the United States or in any foreign country, which may be necessary or
desirable in the discretion of Assignee to carry out the purposes hereof. 
Assignor authorizes Assignee to record this Assignment with the United States
Patent and Trademark

 

D-1-1

--------------------------------------------------------------------------------


 

Office and with any foreign patent agency without any further consent or
signature from Assignor.

 

IN WITNESS WHEREOF, this Assignment of Patent Rights has been duly executed and
delivered by the undersigned on the date set forth below their respective
signatures.

 

 

ASSIGNOR:

 

 

 

 

 

 

 

G. Lyle Habermehl

 

Date:

 

 

 

 

ASSIGNEE:

 

 

 

SIMPSON STRONG-TIE COMPANY INC.

 

 

 

 

 

By:

 

 

Title:

 

 

Date:

 

 

[California notary form attached.  Replace as necessary with notary forms for
the jurisdiction of Assignor (e.g., Tennessee and Ontario and any other
applicable jurisdictions).]

 

D-1-2

--------------------------------------------------------------------------------


 

ATTACHMENT 1

LIST OF PATENTS BEING ASSIGNED

 

D-1-3

--------------------------------------------------------------------------------


 

CALIFORNIA ALL PURPOSE ACKNOWLEDGEMENT

 

State of California 

 

 

 

}

ss.

County of

 

 

 

 

On

 

, before me,

,

 

Date

 

Name and Title of Officer (e.g., “Jane Doe, Notary Public”)

 

 

personally appeared

 

 

Name(s) of Signer(s)

 

 

 

¨ personally known to me

 

¨ proved to me on the basis of satisfactory evidence

 

 

 

to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

 

 

WITNESS my hand and official seal.

 

 

 

 

Place Notary Seal Above

Signature of Notary Public

 

 

OPTIONAL

 

Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this form to another document.

 

Description of Attached Document

Title or Type of Document:

 

Document Date:

Number of Pages:

 

Signer(s) Other Than Named Above:

 

Capacity(ies) Claimed by Signer

Signer’s Name:

RIGHT THUMBPRINT

¨ Individual

OF SIGNER

¨ Corporate Officer – Title(s)

Top of Thumb Here

¨ Partner – ¨ Limited ¨ General

 

¨ Attorney in Fact

 

¨ Trustee

 

¨ Guardian or Conservator

 

¨ Other

 

 

 

Signer is Representing:

 

 

D-1-4

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

ASSIGNMENT OF PATENT RIGHTS

(Patent Applications)

 

WHEREAS, G. Lyle Habermehl, an individual (“Assignor”), has acquired and owns
exclusively the entire right, title and interest in and to those certain
inventions described on Attachment 1 attached hereto and incorporated herein
(collectively, the “Inventions”) and has further acquired and owns all right,
title and interest in and to the applications for Letters Patent of the United
States of America as filed with respect to the Inventions (the “Applications”)
as set forth on Attachment 1 with respect to each such Invention (the
Inventions, the Applications and any and all Letters Patent and further
applications or legal protection issued in connection therewith being
collectively called herein the “Patent Rights”); and

 

WHEREAS, Simpson Strong-Tie Company Inc., a California corporation having its
principal place of business at 4120 Dublin Blvd., Suite 400, Dublin, California
94568 (“Assignee”), desires to acquire the exclusive right, title and interest
in and to the Inventions, the Applications and any Letters Patent (and any
similar legal protection to be obtained therefor in the United States of America
and its territories and possessions and in any and all foreign countries) that
issue with respect to the Applications (the “Patents”) pursuant to the terms of
that certain Asset Purchase Agreement dated as of September       , 2004, by and
between, among others, Assignor and Assignee;

 

NOW, THEREFORE, for good and valuation consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor hereby sells, assigns,
transfers and sets over to Assignee and its successors and assigns, full and
exclusive right, title and interest in and to the Patent Rights, including but
not limited to any legal protection in the United States of America and its
territories and possessions and in all foreign countries, now existing or that
may be obtained with respect to the Inventions in addition to the Patent Rights,
and to any continuations, continuations-in-part, divisions, reissues,
reexamination, renewals, substitutes and extensions thereof and all foreign
counterpart patent applications, patents and patent rights thereof in the United
States of America or in any foreign country for the full term or terms for which
the same may be granted, including all priority rights under any international
convention.  Assignor hereby authorizes and requests the Commissioner of Patents
and Trademarks to issue said Letters Patent or any legal equivalent thereof to
and in the name of the Assignee and its successors and assigns, in accordance
with this Assignment.  Assignor further agrees that the assignment of the Patent
Rights includes, without limitation, any and all rights of enforcement with
respect to the Patent Rights (and any similar legal protection to be obtained
therefor in the United States of America and its territories and possessions and
in any and all foreign countries), including all rights to sue and recover
damages for past, present and future infringement thereof and any and all causes
of action related thereto.

 

Assignor hereby covenants that no assignment, sale, agreement or encumbrance has
been or will be made or entered into that would conflict with this Assignment. 
Assignor further covenants that Assignee will, upon request, be provided
promptly with all pertinent facts and documents relating to the Patent Rights
and all legal equivalents as may be known or accessible

 

D-2-1

--------------------------------------------------------------------------------


 

to Assignor, and that Assignor will testify as to the same in any interference
or litigation relating thereto and will promptly execute and deliver to Assignor
or its legal representatives any and all papers, instruments or affidavits
required to apply for, obtain, maintain, issue and enforce the Patent Rights and
their equivalents in the United States or in any foreign country, which may be
necessary or desirable in the discretion of Assignee to carry out the purposes
hereof.  Assignor authorizes Assignee to record this Assignment with the United
States Patent and Trademark Office and with any foreign patent agency without
any further consent or signature from Assignor.

 

IN WITNESS WHEREOF, this Assignment of Patent Rights has been duly executed and
delivered by the undersigned on the date set forth below their respective
signatures.

 

 

ASSIGNOR:

 

 

 

 

 

 

 

G. Lyle Habermehl

 

Date:

 

 

 

 

ASSIGNEE:

 

 

 

SIMPSON STRONG-TIE COMPANY INC.

 

 

 

 

 

By:

 

 

Title:

 

 

Date:

 

 

[California notary form attached.  Replace as necessary with notary forms for
the jurisdiction of Assignor (e.g., Tennessee and Ontario and any other
applicable jurisdictions).]

 

D-2-2

--------------------------------------------------------------------------------


 

EXHIBIT A

LIST OF APPLICATIONS BEING ASSIGNED

 

D-2-3

--------------------------------------------------------------------------------


 

CALIFORNIA ALL PURPOSE ACKNOWLEDGEMENT

 

State of California 

 

 

 

}

ss.

County of

 

 

 

 

On

 

, before me,

,

 

Date

 

Name and Title of Officer (e.g., “Jane Doe, Notary Public”)

 

 

personally appeared

 

 

Name(s) of Signer(s)

 

 

 

¨ personally known to me

 

¨ proved to me on the basis of satisfactory evidence

 

 

 

to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

 

 

WITNESS my hand and official seal.

 

 

 

 

Place Notary Seal Above

Signature of Notary Public

 

 

OPTIONAL

 

Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this form to another document.

 

Description of Attached Document

Title or Type of Document:

 

Document Date:

Number of Pages:

 

Signer(s) Other Than Named Above:

 

Capacity(ies) Claimed by Signer

Signer’s Name:

RIGHT THUMBPRINT

¨ Individual

OF SIGNER

¨ Corporate Officer – Title(s)

Top of Thumb Here

¨ Partner – ¨ Limited ¨ General

 

¨ Attorney in Fact

 

¨ Trustee

 

¨ Guardian or Conservator

 

¨ Other

 

 

 

Signer is Representing:

 

 

D-2-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT OF TRADEMARKS

 

This Assignment of Trademarks is made as of                        [Closing
Date], 2004, between                            , a                            
corporation (“Assignor”) and Simpson Strong-Tie Company Inc., a California
corporation (“Assignee”).

 

A.            Assignor is the owner of the trademarks and service marks listed
on Attachment 1 attached hereto and incorporated herein (the “Marks”), the
United States Registrations listed on Attachment 1 (the “Registrations”), and
the pending United States applications for registration listed on Attachment 1
(the “Registration Applications”).  Assignee desires to acquire and own
exclusively the entire worldwide right, title and interest in and to the Marks,
the Registrations and the Registration Applications (collectively, the
“Trademark Rights”) for all purposes, and all goodwill relating thereto, whether
such rights are based in common law or under federal or state statute, pursuant
to the terms of that certain Asset Purchase Agreement dated as of September
      , 2004, by and between, among others, Assignor and Assignee.

 

1.             NOW, THEREFORE, for good and valuation consideration, the receipt
and sufficiency of which are hereby acknowledged, Assignor hereby sells,
assigns, transfers and sets over to Assignee and its successors and assigns,
full and exclusive right, title and interest in and to the Trademark Rights that
Assignor may now have or ever has had for any and all purposes, together with
all goodwill of the business symbolized by the Trademark Rights.  The foregoing
assignment of the Trademark Rights includes, without limitation, (a) the right
to register the Trademark Rights in the United States and in any foreign
country, (b) all right, title and interest in and to the Registrations and the
Registration Applications, (c) the exclusive right to sell, assign, lease,
license, use or otherwise transfer or exploit the Trademark Rights, and (d) the
right to enforce, sue for and collect damages by reason of any past, present or
future infringement or misuse of any of the Marks.  To the extent that any of
the Registration Applications being assigned to Assignee hereunder are
“intent-to-use” registration applications, Assignor acknowledges and agrees that
such Registration Applications are being assigned to Assignee in connection with
a transfer of all goodwill and the assets relating to the business in connection
with which the Marks covered by such intent to use Registration Applications
will be used.

 

2.             Further Assurances.  Assignor agrees to execute and deliver to
Assignee any and all instruments and documents that Assignee may reasonably
consider necessary or convenient, and to provide all assistance reasonably
requested by Assignee, to evidence, maintain, defend, effect or enforce this
Assignment as well as Assignee’s right, title and interest in and to the
Trademark Rights, and to effect the assignment and transfer of the Registrations
and the Registration Applications to Assignee, including but not limited to the
recordation of this Assignment in the United States Patent and Trademark Office
and in any foreign country and jurisdiction.

 

3.             No Prior Transfers.  Assignor represents and warrants that
Assignor has not previously assigned to any third party any right, title or
interest in and to any of the Trademark Rights or the goodwill of Assignor with
respect thereto.  Assignor acknowledges that Assignor shall have no right to
receive any royalty, fee or other share or income or revenue that may be

 

E-1

--------------------------------------------------------------------------------


 

received by Assignee from the use, sale, license, publication, distribution or
any other transfer or exploitation of the Trademark Rights.  Assignor shall
discontinue all use of the Trademark Rights on the Closing Date (as such term is
defined in the Asset Purchase Agreement).

 

4.             Exclusive Assignment.  This Assignment is absolute, exclusive and
irrevocable.

 

5.             Successors and Assigns.  This Assignment shall bind and inure to
the benefit of the parties and their respective successors and assigns.

 

IN WITNESS WHEREOF, this Assignment of Trademarks has been duly executed by the
parties hereto as of the date first above written.

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

 

 

ASSIGNEE

 

 

 

SIMPSON STRONG-TIE COMPANY INC.

 

 

 

 

 

 

 By

 

Name

 

 

Title

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF MARKS, REGISTRATIONS
AND REGISTRATION APPLICATIONS

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT is made as of                            [Closing
Date], 2004, by and between Simpson Strong-Tie Company Inc., a California
corporation (together with its wholly owned subsidiaries, “Strong-Tie”), and
Quik Drive, U.S.A., Inc., a Tennessee corporation (“Consultant”), with reference
to the following facts:

 

Pursuant to an Asset Purchase Agreement dated as of September       , 2004 (the
“Asset Purchase Agreement”), Strong-Tie purchased at the date hereof
substantially all of the assets and business of Consultant, as heretofore
conducted (the “Business”).  Consultant will hereafter engage in the business of
providing consulting services in the management and operation of businesses that
develop, design, manufacture, market, distribute and sell collated screw
delivery systems.  Strong-Tie desires to engage Consultant to assist Strong-Tie
in managing and operating the Business, and Consultant desires to provide such
assistance, on the terms and conditions provided in this Agreement.

 

In consideration of the premises and the mutual covenants and conditions herein,
the parties agree as follows:

 

1.             Engagement; Acceptance.  Strong-Tie hereby engages Consultant to
provide consulting services to Strong-Tie, and Consultant hereby accepts such
engagement by Strong-Tie, on the terms and conditions hereinafter set forth.

 

2.             Services.  Strong-Tie hereby engages Consultant as a consultant
and independent contractor to provide such assistance as Strong-Tie may
reasonably request from time to time in the management and operation of the
Business, subject to the conditions set forth in this section 2.  The parties
agree that, except as expressly set forth below, Consultant shall not be
required to devote a minimum amount of time to the performance of Consultant’s
duties hereunder and that the performance of such duties will be consistent with
the other commitments which Consultant has from time to time, it being
understood that Consultant may be engaged in other endeavors which do not
compete with the Business.  The parties hereby agree that Strong-Tie shall give
Consultant reasonable advance notice of its request for Consultant’s services
hereunder, and Consultant shall use reasonable efforts to provide the requested
services.  Consultant’s services hereunder shall be performed exclusively by or
under the direct and immediate supervision of G. Lyle Habermehl (“Habermehl”),
who shall serve as a manager or officer of, or in any similar capacity with,
Strong-Tie’s Quik Drive division, if and as Strong-Tie may consider appropriate,
and Leigh Lister (“Lister”).  Consultant shall have such power and authority,
subject to the overall direction of Strong-Tie, as Strong-Tie may determine from
time to time.  Under no circumstances shall Consultant or any of its directors,
officers or employees at the same time be an employee or partner of Strong-Tie
while this Agreement is in effect.  Anything herein to the contrary
notwithstanding, during the first two years of this Agreement, Habermehl shall
provide a minimum of 100 days of service hereunder each year.  Thereafter, the
parties shall mutually agree on a minimum number of days Habermehl will be
required to work in any year.  Subject to

 

F-1

--------------------------------------------------------------------------------


 

section 7.2, Consultant may represent, perform services for, and contract with
as many additional clients, persons or companies as Consultant sees fit.

 

3.             Fees and Expenses.  Strong-Tie hereby agrees to pay to Consultant
during the term of this Agreement consulting fees at the rate of $1,000 per day
worked by Habermehl and $750 per day worked by Lister.  In addition, Strong-Tie
will reimburse Consultant for reasonable travel, entertainment and other
business expenses incurred in connection with the performance of Consultant’s
services hereunder, in accordance with the policy of Strong-Tie with respect
thereto as in effect from time to time, a copy of which as currently in effect
is attached hereto as Attachment A.  On any termination of Consultant’s
engagement hereunder or this Agreement, Consultant shall be entitled only to
Consultant’s fees hereunder to the date of such termination and reimbursement of
business expenses so incurred by Consultant prior to termination.

 

4.             Taxes.  Consultant acknowledges and agrees that Consultant is and
at all times will be fully and solely responsible for, and shall pay and
discharge when due, any and all federal, state and local taxes levied on or
measured by any and all compensation and expenses paid directly or indirectly by
Strong-Tie to Consultant at any time.  Consultant represents that Consultant has
properly filed prior to the due date, and covenants that Consultant will
properly file prior to the due date, any and all federal, state and local tax
returns relating to any of such compensation, in accordance with all applicable
laws, rules and regulations.  Consultant shall provide to Strong-Tie, promptly
on request, a true and complete copy of each such tax return.  Consultant shall
indemnify and defend Strong-Tie and its shareholders, partners, directors,
officers, employees, agents and affiliates and hold them harmless from and
against any and all claims, losses, liabilities, damages and expenses
(including, without limitation, reasonable attorneys’ fees) suffered or incurred
by any of them directly or indirectly in connection with any of such taxes.

 

5.             No Other Benefits.  Consultant’s employees and agents shall not
be entitled to any rights or benefits afforded to Strong-Tie’s employees and
shall not be entitled to participate in any medical, dental or other health
plan, disability insurance, unemployment insurance, worker’s compensation,
pension plan, profit-sharing plan or life insurance plan that Strong-Tie may
adopt or maintain.  Consultant’s employees and agents shall not be entitled to
receive from Strong-Tie any sick pay or vacation pay.  Consultant is responsible
for providing, at Consultant’s own expense, worker’s compensation and any other
required insurance, as well as all licenses and permits, necessary for
Consultant and its employees to perform services hereunder.

 

6.             Term and Termination.  The engagement of Consultant by Strong-Tie
pursuant to this Agreement shall commence on the date hereof and continue until
the fifth anniversary of the date hereof.  Thereafter this Agreement shall be
renewed automatically for successive periods of two years each.  Anything herein
to the contrary notwithstanding, however, (a) Strong-Tie shall have the right to
terminate this Agreement and Consultant’s engagement hereunder at any time if
Consultant or Habermehl provides services to any person in violation of
section 7.2; and (b) this Agreement and Consultant’s engagement with Strong-Tie
may be terminated at any time by either party by notice to the other party given
not less than ninety days prior to the termination date specified in such
notice.

 

F-2

--------------------------------------------------------------------------------


 

7.             Trade Secrets, Patents, Competition, Conflicts, Etc.

 

7.1           Trade Secrets.  Consultant acknowledges and agrees that Consultant
has had and will have access to and has and will become acquainted with various
trade secrets and other proprietary and confidential information of Strong-Tie
(the “Trade Secrets”), which includes all “Confidential Matter” (as that term is
defined in the Asset Purchase Agreement) and may also include, among other
things, financial and operating data and other proprietary and confidential
information; designs; equipment; devices; patterns; electronically recordable
data or concepts; computer programs, software and hardware; software and
hardware enhancements, modifications and improvements; databases; mask works;
inventions; formulas; processes; compilations of information; books; papers;
records; documents; files; specifications; names, addresses, names of agents and
employees, buying habits, practices and needs (and Strong-Tie’s assessment
thereof) of existing and potential clients, customers, distributors, dealers and
representatives of Strong-Tie; marketing data and methods, operating practices
and related data; costs of materials; prices Strong-Tie obtains or has obtained
or at which it sells, has sold or intends to sell its products or services;
information relevant to pricing or bidding, including methods or procedures for
preparing bids; manufacturing methods; tooling; product performance information;
quality control procedures and information; manufacturing or field operating
processes or procedures; manufacturing and sales costs; information regarding
the financial condition of Strong-Tie; compensation paid to Strong-Tie’s
employees and consultants and other terms of employment or engagement; names,
addresses, practices, methods and other information regarding Strong-Tie’s
existing and potential joint venture partners, licensees, licensors, vendors,
suppliers and distributors; and any of the foregoing that may have been or may
be conceived, originated, discovered or developed by Strong-Tie or Consultant or
any other consultants or employees of Strong-Tie while engaged or employed by
Strong-Tie or on the basis of or using any Trade Secrets.

 

Consultant acknowledges and agrees that the Trade Secrets are regularly used or
contemplated to be used in the business of Strong-Tie, are owned by Strong-Tie
and are held in strict confidence by Strong-Tie and that Consultant will regard
and protect the Trade Secrets as trade secrets and/or confidential information
owned by Strong-Tie.  Nevertheless, “Trade Secrets” exclude any of the foregoing
(a) that is now in or hereafter enters the public domain without breach of the
Asset Purchase Agreement or this Agreement, (b) that an authorized executive
officer of Strong-Tie has authorized for public dissemination, (c) that
hereafter becomes known to or possessed by Consultant other than through either
disclosure or delivery by Strong-Tie or the performance of services hereunder,
or (d) that is hereafter learned or obtained by Consultant from sources having
no duty of confidentiality to Strong-Tie that are unconnected with and unrelated
to Consultant’s engagement by Strong-Tie.

 

Consultant represents, warrants and agrees that, except as required by
Strong-Tie in the course of Consultant’s engagement with Strong-Tie, Consultant
will not at any time, whether during or after Consultant’s engagement by
Strong-Tie, without the specific written consent of Strong-Tie in the particular
case, directly or indirectly use or authorize others (including but not limited
to Habermehl) to use, or disclose or communicate to any person or entity, any
Trade Secrets, for any purpose.  Consultant further acknowledges and agrees that
this section 7 prohibits and precludes any use of Trade Secrets by Consultant or
by any person obtaining any Trade Secrets directly or indirectly from Consultant
in competition with Strong-

 

F-3

--------------------------------------------------------------------------------


 

Tie.  Consultant further agrees that Consultant will immediately and fully
inform Strong-Tie of any actual or suspected disclosure to or use by any third
party of any Trade Secrets of which Consultant gains knowledge while engaged by
Strong-Tie.

 

Notwithstanding anything to the contrary herein, Consultant shall be free to use
and employ its general skills, know-how and expertise, and to use, disclose and
employ any generalized ideas, concepts, know-how, methods, techniques or skills
gained or learned during the course of the performance of the services provided
hereunder which are retained in the memory of Habermehl, without deliberate
memorization, so long as Consultant acquires and applies such information
without any unauthorized use or disclosure under the Asset Purchase Agreement or
this Agreement.

 

7.2           Competition.  Consultant acknowledges and agrees that, as a
consultant to Strong-Tie, Consultant has participated or will participate in
important aspects of Strong-Tie’s research, development, creative work,
planning, operations and other activities, and that the use of any Trade Secrets
in the conduct of any business or activity directly or indirectly competing with
Strong-Tie’s business necessarily would constitute trading on Strong-Tie’s
goodwill and reputation developed through Strong-Tie’s expenditure of
substantial efforts and moneys and would unreasonably and unfairly impair
Strong-Tie’s ability to conduct the Business profitably.

 

Consultant therefore acknowledges and agrees that, without limiting or affecting
any provision of any other agreement between Strong-Tie and Consultant,
Consultant will not, at any time during Consultant’s engagement with Strong-Tie,
directly or indirectly own an interest in, join, operate, control, participate
in or be connected, as an officer, director, manager, employee, agent,
independent contractor, consultant, member, partner, shareholder (except as a
holder of less than two percent of the capital stock of a corporation in the
management and affairs of which Consultant has no control and which is the
issuer of shares that are traded in a national securities market) or principal,
with any person engaged in developing, producing, designing, providing,
soliciting orders for, selling, distributing or marketing products or services
that directly or indirectly compete with the Business in any markets in which
Strong-Tie is now doing business or does business during Consultant’s
engagement, or directly or indirectly take or permit any action in preparation
for doing any of the foregoing.

 

7.3           Solicitation.  As further protection for the Trade Secrets,
Consultant agrees that Consultant will not, directly or indirectly, and whether
or not for compensation, (a) during the term of this Agreement, interfere or
attempt to interfere with any contractual or business relationship or
prospective business advantage of Strong-Tie, or (b) during the term of this
Agreement and for one year thereafter, hire or engage or attempt to hire or
engage any person who is, at the time of or at any time within one year prior to
termination of this Agreement, an employee of or consultant to Strong-Tie.

 

7.4           Property.  Consultant agrees that all written materials,
including, without limitation, files, records, documents, drawings and
specifications, and all equipment and devices and all other items relating to
the business of Strong-Tie, whether prepared by or with the assistance of
Consultant or otherwise coming into Consultant’s possession, control or
knowledge prior to or during the term of this Agreement, are and shall remain
the exclusive property of Strong-Tie.  Consultant agrees that Consultant will
not make or retain any originals, copies or

 

F-4

--------------------------------------------------------------------------------


 

reproductions of or excerpts from any of the Trade Secrets for Consultant’s use
or the use of others.  On request by Strong-Tie at any time or on termination of
Consultant’s engagement with Strong-Tie for any reason, Consultant shall
immediately deliver to Strong-Tie all of the foregoing that are or have been in
Consultant’s possession or under Consultant’s control, whether prepared or
developed by or with the assistance of Consultant or otherwise coming into
Consultant’s possession, control or knowledge during the term of this Agreement.

 

7.5           Inventions, Designs and Patents.  Consultant agrees that
Consultant will promptly and fully disclose to Strong-Tie, and Strong-Tie agrees
to keep confidential, all inventions, designs, creations, processes, technical
or other developments, improvements, ideas and discoveries (collectively,
“Inventions”), whether patentable or not, and all copyrightable works of any
type or medium (“Works”), which Consultant obtains knowledge or information
during Consultant’s engagement with Strong-Tie and which relate to the existing
or contemplated products, services or business of Strong-Tie or to any research
or experimental, developmental or creative work carried on or contemplated by
Strong-Tie.  All Inventions and Works are and shall remain the exclusive
property of Strong-Tie.  Consultant agrees that Consultant will assign, and
hereby does assign, to Strong-Tie or its designee, all of Consultant’s right,
title and interest in and to all Inventions (whether patentable or not) and all
Works, conceived, originated, made, developed or reduced to practice by
Consultant, alone or with others, while Consultant is engaged by Strong-Tie. 
All Works are and shall be deemed to be “works for hire” under 17 U.S.C. §101 of
the U.S. Copyright Act of 1976 and all other applicable laws and regulations.

 

During the term of this Agreement and for one year thereafter, Consultant agrees
to reasonably assist Strong-Tie to obtain any and all patents, copyrights,
trademarks and service marks relating to Inventions and Works and to execute all
documents and do all reasonable things necessary to obtain letters patent and
copyright, trademark and service mark registrations therefor, to vest Strong-Tie
or its designee with full and exclusive title thereto, and to protect the same
against infringement by others, all as and to the extent that Strong-Tie may
reasonably request and at Strong-Tie’s expense, for no consideration to
Consultant other than Consultant’s fees under section 3.

 

Notwithstanding any of the foregoing provisions of this section 7.5 to the
contrary, this section 7.5 shall not apply to an Invention or Work developed
entirely on Consultant’s own time without using Strong-Tie’s equipment,
supplies, facilities or trade secret information except for those Inventions and
Works that either (a) relate at the time of conception or reduction to practice
of the Invention or Work to the Business or any other business of Strong-Tie or
to demonstrably anticipated research or development of Strong-Tie, or (b) result
from any work performed by Consultant for Strong-Tie.  Consultant has listed on
Attachment B to this Agreement, which Strong-Tie agrees to keep confidential,
all unpatented Inventions owned, conceived, originated, made, developed or
reduced to practice by Consultant or Habermehl (whether or not prior to
Consultant’s engagement with Strong-Tie) qualifying for the exception in the
first sentence of this paragraph.  If disclosure of any such Invention would
cause Consultant or Habermehl to violate any prior confidentiality agreement,
Consultant has not listed such unpatented Invention on Attachment B to this
Agreement, but has instead stated thereon the number of such Inventions that
exist and whether or not each relates to the Business.

 

F-5

--------------------------------------------------------------------------------


 

7.6           Injunctive Relief.  Consultant acknowledges and agrees that
Consultant’s failure to perform any of Consultant’s covenants in this section 7
would cause irreparable injury to Strong-Tie and cause damages to Strong-Tie
that would be difficult or impossible to ascertain or quantify.  Accordingly,
without limiting any remedies that may be available with respect to any breach
of this Agreement, Consultant consents to Strong-Tie seeking the entry of an
injunction to restrain any breach of this section 7, without any necessity to
post any bond or provide any security in connection therewith.

 

7.7           Nondisclosure to Strong-Tie.  Consultant represents, warrants and
agrees that Consultant does not possess and will not use, in connection with
Consultant’s engagement by Strong-Tie, and will not disclose to Strong-Tie, any
trade secrets or other confidential or proprietary information or intellectual
property in which any other person has any right, title or interest, without the
express authorization of such other person.  Consultant represents and warrants
that Consultant’s engagement by Strong-Tie as contemplated hereby will not
infringe or violate the rights of any other person.

 

7.8           Trade Secrets of Third Parties.  Consultant acknowledges and
understands that, in dealing with existing and potential suppliers, contracting
parties and other third parties with which Strong-Tie has business relations or
potential business relations, Strong-Tie may receive confidential and
proprietary information and materials from such third parties subject to
Strong-Tie’s understanding that Strong-Tie will maintain the confidentiality
thereof and will require its employees and consultants to do so.  Consultant
agrees to treat all such information and materials as Trade Secrets subject to
this Agreement.

 

7.9           Other Agreements; Survival.  The representations, warranties and
agreements in this section 7 are in addition to, and shall not limit or affect
any of the covenants or agreements in the Asset Purchase Agreement and, except
for section 7.2, shall survive any cancellation, termination, rescission or
expiration of this Agreement and any termination of Consultant’s engagement with
Strong-Tie.

 

8.             Name Change.  The parties acknowledge that Strong-Tie owns all
right, title and interest in and to any trade name or trademark that includes
the words “Quik Drive” and that Strong-Tie is willing to permit Consultant to
use a name containing those words so long as this Agreement continues in
effect.  On any termination of this Agreement or Consultant’s engagement
hereunder, Consultant shall immediately change its name to a name that does not
include any of the words now in its name or any variation or abbreviation
thereof, and such new name shall not be confusingly similar to “Quik Drive”.

 

9.             Severability.  The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision hereof.

 

10.           Notices.  Except as otherwise specifically provided herein, any
notice, consent, demand or other communication to be given under or in
connection with this Agreement shall be in writing and shall be deemed duly
given and received when delivered personally, when transmitted by facsimile, one
business day after being deposited for next-day delivery with a nationally
recognized overnight delivery service, or three days after being mailed by first
class mail, charges or postage prepaid, properly addressed, if to Strong-Tie, at
its principal office, and,

 

F-6

--------------------------------------------------------------------------------


 

if to Consultant, at Consultant’s address set forth following Consultant’s
signature below.  Either party may change such address from time to time by
notice to the other.

 

11.           Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of California.

 

12.           Assignment.  Consultant shall not assign this Agreement or any
rights hereunder without the consent of Strong-Tie, and any attempted or
purported assignment by Consultant without Strong-Tie’s consent shall be void. 
This Agreement shall otherwise bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

13.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

14.           Construction.  The headings of sections hereof are for convenience
of reference only and are not part of this Agreement.  As used herein, each
gender includes each other gender, and the singular includes the plural and vice
versa, as the context may require, and “person” shall be deemed to include
natural person and corporation, limited liability company, partnership, joint
venture, proprietorship, trust, association or other entity.  All references to
sections are intended to refer to sections of this Agreement.

 

15.           Entire Agreement.  This Agreement and the Asset Purchase Agreement
together contain the entire agreement of the parties and supersede all prior or
contemporaneous negotiations, correspondence, understandings and agreements,
whether written or oral, between the parties, regarding the subject matter of
this Agreement.  This Agreement may not be amended or modified except by a
written instrument signed by both parties.

 

IN WITNESS WHEREOF, this Consulting Agreement has been duly executed by or on
behalf of the parties hereto as of the date first above written.

 

QUIK DRIVE, U.S.A., INC.

SIMPSON STRONG-TIE COMPANY INC.

 

 

 

 

 

 

By:

 

 

G. Lyle Habermehl, President

 

Michael J. Herbert

 

 

Chief Financial Officer

Address:

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

F-7

--------------------------------------------------------------------------------


 

CONSENT AND GUARANTY OF G. LYLE HABERMEHL

 

As a material inducement to Simpson Strong-Tie Company Inc. to enter into the
foregoing Consulting Agreement, G. Lyle Habermehl, as the sole shareholder and
director and the principal executive officer of Quik Drive, U.S.A., Inc., hereby
consents to and approves such Consulting Agreement, covenants and agrees to
cause Quik Drive, U.S.A., Inc. to perform all of its duties and obligations
thereunder, personally guarantees the performance of all such duties and
obligations, and agrees to be subject to and bound by all provisions of sections
7 and 8 of such Consulting Agreement as if he were the “Consultant” thereunder;
provided that the undersigned shall have no liability for the failure or refusal
of Quik Drive, U.S.A., Inc. to provide the services of the undersigned at any
time when the undersigned is medically disabled or after the death of the
undersigned.

 

 

 

 

 

 

G. Lyle Habermehl

 

 

F-8

--------------------------------------------------------------------------------


 

ATTACHMENT A
TO
CONSULTING AGREEMENT

 

Simpson Strong-Tie Company Inc.
Travel & Expense Policy for Business Travel

 

The following policy is for Simpson Strong-Tie employees with regard to travel
and related expenses.

 

Air Travel:

 

We want to take advantage of the lowest airfares available while using good
judgment.

 

1.             Air travel must be approved in advance by your manager.

 

2.             When requesting reservations, plan as far ahead as possible. Give
the travel agent a range of times when you may leave and/or arrive. This will
allow for the lowest practical fare to be selected. Employees are expected to
choose the airfare that provides the best value with regard to their travel
needs.

 

3.             On some flights, considerable savings may be obtained by using a
flight with a stop rather then a nonstop. We should take advantage of this
whenever possible.

 

4.             Spouse business travel is permitted only in certain limited
circumstances and must be approved by a branch manager or home office department
before a reservation is made. Branch managers and department heads should email
approval to Virginia Smith and Kathy Kuwitzky at the Home office before the
reservation is made. Branch Managers & Home Office Department heads should get
approval from Steve Lamson for any spouse travel. This could be a taxable event
to the employee.

 

5.             Coach/Economy air travel is the only approved class of air travel
within the U.S.

 

6.             International air travel is coach/economy or premium economy if
available. Business or first class travel is not paid for by the company. An
employee may use their own money or miles to upgrade to another class of
service.

 

7.             Miles or points earned while traveling through airlines, hotels,
etc. belong to the employee.

 

8.             If an employee chooses to stay over a Saturday night in order to
get a reduced airfare, the company will pay for the additional night hotel stay,
meals and parking if the cost difference is favorable to Simpson. Unless
approved in advance, any sightseeing or additional expenses incurred are the
responsibility of the employee.

 

F-9

--------------------------------------------------------------------------------


 

9.             No more then two people who are responsible for the Profit and
Loss of an individual location/branch may travel together. No more than three
people who have either profit and loss responsibility across different
locations/branches or are officers of the company may travel together.

 

10.           Ticketing must only be done through E-Tickets, unless the carrier
you are using does not offer this service.

 

Meals:

 

For Simpson employees, when traveling alone or with other Simpson employees,
they should use good judgment and only incur reasonable costs for meals.

 

A guideline range on meal allowances per person (including tip and tax) in the
United States is (based upon recent surveys by Business Travel News):

 

Breakfast:

 

$0.00 - $11.00

 

Lunch:

 

$0.00 - $16.00

 

Dinner:

 

$0.00 - $31.00

 

 

(These guidelines are not for customer or business entertainment.)

 

Expense Reports:

 

1.             Receipts:  Employees should submit receipts for expenses
incurred.

 

2.             Expense reports must be submitted with items that were incurred 
not longer then 120 days ago.

 

Reimbursable Expenses:

 

Newspapers:

 

Yes

Movie ticket or hotel pay per view movie:

 

No during the week, Yes on a weekend

MiniBar in hotel room:

 

No on alcohol, non-alcoholic drinks or food from the MiniBar are discouraged
given the high cost of these items.

Airline Clubs:

 

No

Rental Car Priority Programs:

 

No

Short Term Airport Parking:

 

No, unless you are dropping off or picking someone up

Lost or Stolen Luggage:

 

No

Theft:

 

No

Laundry or Dry Cleaning when traveling:

 

Yes if the trip is greater then one week

 

Local Transportation

 

You should use you own good judgment as to the most practical and cost effective
means of local transportation.

 

F-10

--------------------------------------------------------------------------------


 

Lodging

 

Moderately priced accommodations should be used. Our travel agency affiliate has
negotiated rates, which are usually lower than published rates.

 

Car Rental

 

Before renting a car, consider the options and cost of other possible means of
transportation (i.e. taxi, bus, train, airport limousine)

 

1.             In most circumstances, an intermediate size car should be rented.
Exceptions include times when you may be carrying supplies or equipment or when
two or more persons are traveling in the car.  Employees should refuel the car
before returning it.

 

2.             Employees renting vehicles in the United States, the territories
and possessions of the United States, Puerto Rico and Canada do not have to
purchase auto liability coverage when renting vehicles as this liability is
covered by our corporate automobile insurance program. When renting vehicle in
any other country, you must purchase local liability coverage.

 

3.             We have negotiated corporate accounts with Alamo, Budget and
Hertz. Please use the rental car company that provides the best rates.

 

Procedure for making Travel Arrangements

 

Call our travel agency, Hunter Travel managers at (925) 463-0560 or (800)
876-8785 and identify yourself as a Simpson employee.

 

Problems

 

If you encounter a problem while en route, contact Hunter Travel Managers at the
numbers listed above. After business hours, call (800) 358-1093 (or the number
on your itinerary) for assistance.

 

Questions

 

Please contact Virginia Smith or Mike Herbert at the home office.

 

F-11

--------------------------------------------------------------------------------


 

ATTACHMENT B
TO
CONSULTING AGREEMENT

 

The undersigned Consultant certifies that Consultant owns the interest indicated
below in the following inventions, designs, processes, technical or other
developments, improvements, ideas and discoveries, as contemplated by
section 7.5 of this Agreement:

 

 

 

QUIK DRIVE, U.S.A., INC.

 

 

 

 

 

By:

 

 

 

 

G. Lyle Habermehl, President

 

 

 

Date:

 

, 2004

 

F-12

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TRANSFEROR’S CERTIFICATE OF

NON-FOREIGN STATUS

 

The undersigned,
                                                                                       ,
hereby certifies that:

 

1.             The undersigned is not a nonresident alien for purposes of U.S.
income taxation;

 

2.             The U.S. taxpayer identifying number (or Social Security number)
of the undersigned is                         ; and

 

3.             The home or official address of the undersigned
is                                       

 

 

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement that the
undersigned has made here could be punished by fine, imprisonment or both.

 

Under penalties of perjury the undersigned declares that the undersigned has
examined this certification and to the best knowledge and belief of the
undersigned it is true, correct and complete.

 

 

[Quik Drive, U.S.A., Inc.]

 

 

 

 

Dated:

 

, 2004

 

 

[By]

 

 

G. Lyle Habermehl[,President]

 

G-1

--------------------------------------------------------------------------------


EXHIBIT H

 

[g104341kf4image002.jpg]

 

Dated

 

Share sale agreement

 

Parties

 

Quik Drive, U.S.A., Inc.

 

Simpson Strong-Tie Australia, Inc.

 

G. Lyle Habermehl

 

Contact

 

Kerry Ryan/Charles Butcher

Partner/Lawyer

Deacons

1 Alfred Street, Circular Quay, Sydney NSW 2000

Telephone:                 +61 (0)2 9330 8327/9330 8142

Email:                                             
kerry.ryan@deacons.com.au/charles.butcher@deacons.com.au

Website:                             www.deacons.com.au

Our ref:                                     2541441

 

--------------------------------------------------------------------------------


 

Contents

 

1.

Definitions and interpretation

 

 

 

 

2.

Interdependent agreements

 

 

 

 

3.

Sale and purchase

 

 

 

 

4.

Purchase Price

 

 

 

 

5.

Procedure at Completion

 

 

 

 

6.

Warranties

 

 

 

 

7.

Indemnity

 

 

 

 

8.

Restraint on competition

 

 

 

 

9.

Precedence

 

 

 

 

10.

Further assurance

 

 

 

 

11.

Severability

 

 

 

 

12.

Variation

 

 

 

 

13.

Waiver

 

 

 

 

14.

Costs and disbursements

 

 

 

 

15.

Governing law and jurisdiction

 

 

H-2

--------------------------------------------------------------------------------


 

Agreement
dated                                                                                                 
2004

 

Parties                                                       Quik Drive,
U.S.A., Inc.

of 436 Calvert Drive, Gallatin, Tennessee 37066, USA

(Vendor)

 

Simpson Strong-Tie Australia, Inc.

of 4120 Dublin Boulevard, Suite 400, Dublin, California 94568, USA

(Purchaser)

 

G. Lyle Habermehl

of 173 Inlet Drive, Hendersonville Tennessee 37075, USA

(Habermehl)

 

Introduction

 

A.                                   The Company is incorporated under the
Corporations Act 2001.  It has issued share capital of one ordinary share.

 

B.                                   The Vendor is the registered holder and
beneficial owner of the Share.

 

C.                                   The Vendor has agreed to sell the Share to
the Purchaser and the Purchaser has agreed to buy the Share from the Vendor on
the terms of this Agreement.

 

D.                                   Habermehl is a director of the Company and
the Vendor.

 

It is agreed

 

1.                                     Definitions and interpretation

 

1.1                             Definitions

 

In this Agreement:

 

(1)                                Accrued Rights means all accretions and
rights attaching to or arising from the Share at or after the date of this
Agreement, including all rights to receive dividends and to receive or subscribe
for shares, notes or options, declared, paid or issued by the Company;

 

H-3

--------------------------------------------------------------------------------


 

(2)                                 Agreement means this document, including any
schedule or annexure to it;

 

(3)                                 Board means the board of directors of the
Company;

 

(4)                                 Business means the business of marketing,
distributing and selling collated screw fastening systems used in building
construction carried on by the Vendor and/or the Company and/or G. Lyle
Habermehl in Australia;

 

(5)                                 Business Records means all books of account,
accounts, records and data however recorded and all other documents relating to
the Company and the Business, including without limitation the company register
and other statutory records of the Company;

 

(6)                                 Claims means any actions, suits, causes of
action, debts due, costs, claims, liabilities, demands, damages, losses, costs
and expenses of any description, decisions, judgments and orders either at law
or in equity or arising under any statute;

 

(7)                                 Company means Quik Drive Australia Pty
Limited ABN 59 088 883 863;

 

(8)                                 Completion means performance of the acts set
out in clause 5, to be performed on the Completion Date;

 

(9)                                 Completion Date means the Closing Date as
defined in the Master Agreement, or another date agreed to in writing by the
Vendor and the Purchaser;

 

(10)                           Directors means the directors of the Company;

 

(11)                           Master Agreement means the Asset Purchase
Agreement dated as of       September 2004 between (a) Vendor, Quik Drive Canada
Limited and G Lyle Habermehl and (b) Simpson Strong-Tie Company Inc. and Simpson
Manufacturing Co., Inc.;

 

(12)                           Mortgages includes legal mortgages and charges,
equitable mortgages and charges, fixed or floating or both, liens, pledges and
other security interests in respect of property;

 

(13)                           Purchase Price means the purchase price stated in
clause 4.1; and

 

(14)                           Share means the one fully paid ordinary share in
the capital of the Company, held by the Vendor.

 

H-4

--------------------------------------------------------------------------------


 

1.2                                Interpretation

 

(1)                                 Reference to:

 

(a)                                 one gender includes the others;

 

(b)                                the singular includes the plural and the
plural includes the singular;

 

(c)                                 a person includes a body corporate;

 

(d)                                a party includes the party’s executors,
administrators, successors and permitted assigns; and

 

(e)                                 a statute, regulation or provision of a
statute or regulation (Statutory Provision) includes:

 

(i)                                    that Statutory Provision as amended or
re-enacted from time to time; and

 

(ii)                                 a statute, regulation or provision enacted
in replacement of that Statutory Provision.

 

(2)                                 “Including” and similar expressions are not
words of limitation.

 

(3)                                 Where a word or expression is given a
particular meaning, other parts of speech and grammatical forms of that word or
expression have a corresponding meaning.

 

(4)                                 Headings and the table of contents are for
convenience only and do not form part of this Agreement or affect its
interpretation.

 

(5)                                 A provision of this Agreement must not be
construed to the disadvantage of a party merely because that party was
responsible for the preparation of this Agreement or the inclusion of the
provision in it.

 

2.                                     Interdependent agreements

 

2.1                                This Agreement and the Master Agreement are
interdependent and must be completed at the same time.

 

2.2                                Completion of this Agreement is subject to
and conditional upon Closing (as defined in the Master Agreement) of the Master
Agreement.

 

H-5

--------------------------------------------------------------------------------


 

3.                                     Sale and purchase

 

3.1                                The Vendor sells to the Purchaser and the
Purchaser purchases from the Vendor the Share, together with all Accrued Rights,
free from Mortgages and other encumbrances.

 

4.                                     Purchase Price

 

4.1                                The Purchase Price for the Share is
US$[                     ].

 

5.                                     Procedure at Completion

 

5.1                                Completion will take place on the Completion
Date at the offices of the US Counsel for the Purchaser, Shartsis, Friese &
Ginsburg LLP, at One Maritime Plaza, 18th Floor, San Francisco, California, or
as otherwise agreed between the Vendor and the Purchaser in writing.

 

5.2                                All documents required by the Purchaser under
this clause 5 which are held by the Company in Australia will be taken to be
delivered or procured if on Completion they are delivered to the Purchaser’s
nominated solicitor care of Deacons, 1 Alfred Street, Circular Quay, Sydney,
Australia, or as otherwise agreed between the Vendor and the Purchaser in
writing.

 

5.3                                At Completion, the Vendor must deliver to the
Purchaser:

 

(1)                                 transfers (registrable, subject to stamping)
of the Share in favour of the Purchaser or the Purchaser’s nominees;

 

(2)                                 an undertaking by Habermehl to the Purchaser
in the form of Annexure A confirming that the original certificate for the Share
has been lost and appropriate searches procured;

 

(3)                                 the duplicate certificate for the Share duly
issued by the Company;

 

(4)                                 all Business Records (including a complete
and up to date list of customers and suppliers); and

 

(5)                                 any other documents of title or instruments
of transfer necessary to enable the Purchaser to acquire the Share (together
with all Accrued Rights and free from Mortgages and other Encumbrances) and
effective control of the Business.

 

5.4                                At Completion, the Vendor must procure:

 

(1)                                 a direction in writing signed by the Vendor
that the Board register the transfer of the Share subject to stamping, despite
any contrary provision of the constitution of the Company; and

 

H-6

--------------------------------------------------------------------------------


 

(2)                                 approval by the Board to the transfer of the
Share for registration subject to stamping.

 

5.5                                At Completion, the Purchaser must pay the
Purchase Price to the Vendor.

 

5.6                                At Completion, Habermehl must resign as an
officeholder of the Company.

 

5.7                                At Completion, the Vendor must procure that
the Directors deliver to the Purchaser a release in a form reasonably acceptable
to the Purchaser by which the Vendor and the Directors release the Company from
any claim which any of them have or might have had against the Company, relating
to anything which occurred prior to Completion.  In addition, John Wainwright
Lister and the Company shall release the Vendor and Habermehl from all
obligations in the Deed of Indemnity to which clause 5.8 refers for events
occurring after Completion.

 

5.8                                Notwithstanding clause 5.7, any release
granted by John Wainwright Lister pursuant to clause 5.7 will not operate to
limit the indemnification given by the Vendor in favour of John Wainwright
Lister in the Deed of Indemnity dated 24 February 2004 or any undertaking by the
Company in such Deed of Indemnity.

 

6.                                     Warranties

 

6.1                                The Vendor and Habermehl, jointly and
severally, warrant, subject to the Master Agreement, to the Purchaser in the
terms of the warranties in the Schedule, each of which is a separate warranty
and is in no way limited by any other warranty.

 

6.2                                A warranty which refers to “the knowledge,
information and belief” of the Vendor or Habermehl or that person’s “knowledge”,
or contains words to that effect, and a warranty that the Vendor, Habermehl or
the Company (as the case may be) is aware or is not aware of a matter, must be
treated as including an additional warranty that the Vendor, Habermehl or the
Company (as the case may be) has made due and careful enquiry as to the matter.

 

7.                                     Indemnity

 

7.1                                The Vendor and Habermehl, jointly and
severally, indemnify and hold harmless the Purchaser and the Company against any
Claims arising from or in connection with the loss of the original certificate
for the Share, including, without limitation, any Claims any person may bring or
seek to bring against the Purchaser or the Company asserting ownership of or any
interest in the Share.

 

H-7

--------------------------------------------------------------------------------


 

8.                                     Restraint on competition

 

8.1                                The Vendor and Habermehl jointly and
severally agree with the Purchaser that in order to protect the goodwill of the
Company and the Business neither the Vendor nor Habermehl will, either directly
or indirectly at any time for the period of:

 

(1)                                 5 years after the Completion Date;

 

(2)                                 4 years after the Completion Date;

 

(3)                                 3 years after the Completion Date;

 

(4)                                 2 years after the Completion Date;

 

(5)                                 1 year after the Completion Date,

 

own an interest in, join, operate, control or participate in or be connected as
an officer, employee, agent, independent contractor, consultant, partner,
member, manager, shareholder (except as holder of not more than 2% of the
outstanding stock of any corporation, which stock is actively and publicly
traded) or principal with, any corporation, limited liability company,
partnership, joint venture, proprietorship, association, firm or other entity or
person engaged in any business that would be competitive with the Business as
conducted on or prior to the Completion Date in any state or territory or other
jurisdiction where the Business shall have been conducted as of the Completion
Date or where any customer of the Company or the Business is located as of the
Completion Date.

 

9.                                     Precedence

 

9.1                                As between the parties to this Agreement, the
Master Agreement prevails to the extent of any inconsistency with the provisions
of this Agreement.

 

10.                              Further assurance

 

10.1                          Each party must use commercially reasonable
efforts at its own cost promptly to do all things (including executing all
documents) necessary or desirable to give full effect to this Agreement.

 

11.                              Severability

 

11.1                          If anything in this Agreement is unenforceable,
illegal or void then it is severed and the rest of this Agreement remains in
force.

 

H-8

--------------------------------------------------------------------------------


 

12.                              Variation

 

12.1                          An amendment or variation to this Agreement is not
effective unless it is in writing and signed by the parties.

 

13.                              Waiver

 

13.1                          A party’s failure or delay to exercise a power or
right does not operate as a waiver of that power or right.

 

13.2                          The exercise of a power or right does not preclude
either its exercise in the future or the exercise of any other power or right.

 

13.3                          A waiver is not effective unless it is in writing.

 

13.4                          Waiver of a power or right is effective only in
respect of the specific instance to which it relates and for the specific
purpose for which it is given.

 

14.                              Costs and disbursements

 

14.1                          Each party must pay its own costs and
disbursements connected with the negotiation, preparation and execution of this
Agreement.

 

14.2                          The Purchaser must pay all stamp duty and other
government imposts payable in connection with this Agreement and all other
documents and matters referred to in this Agreement.

 

15.                              Governing law and jurisdiction

 

15.1                          The law of the State of California, USA governs
this Agreement.

 

15.2                          The parties submit to the non-exclusive
jurisdiction of the courts of the State of California, USA.

 

The Schedule

Warranties

 

Introduction and information

 

(1)                                 The statements made in the introduction and
the information given by or on behalf of the Vendor to the Purchaser regarding
the Share are true and correct in every particular.

 

(2)                                 Neither the Vendor nor Habermehl is aware of
any act, matter, or thing which may have a material detrimental effect on the
value of the Share, or the financial position of the Company and the Business.

 

H-9

--------------------------------------------------------------------------------


 

(3)                                 At Completion, the Company will have on
issue one ordinary share.

 

(4)                                 At Completion, the Purchaser will have the
ability to control the operations and management of the Company and the
Business.

 

The Share

 

(1)                                 The Vendor is the registered holder and
beneficial owner of the Share and has power to transfer title to the Share.

 

(2)                                 The Share is fully paid and is free from all
Mortgages and encumbrances.

 

(3)                                 There are no restrictions on the transfer of
the Share, save that the approval of the Board may be required in order to
register the transfers and save that there are pre-emptive rights which have all
been waived.

 

(4)                                 The Company has not granted to any person a
right to subscribe for or acquire any of the Company’s unissued shares.

 

(5)                                 No person has any pre-emptive right with
respect to the Share that has not been waived.

 

(6)                                 No shareholder or other agreements exist
between the Company and shareholders other than the Purchaser to which the
Purchaser is required to become a party on Completion.

 

 

Executed as an agreement.

 

Signed for and on behalf of Quik
Drive, U.S.A., Inc. by its authorized
person in accordance with its
constitution and the laws of
Tennessee in the presence of:

 

 

 

 

 

 

 

 

 

 

Signature of witness

 

Signature of authorised person

 

 

 

 

 

 

 

 

Name of witness
(BLOCK LETTERS)

 

Name of authorised person
(BLOCK LETTERS)

 

 

 

 

 

 

 

Address of witness

 

 

 

H-10

--------------------------------------------------------------------------------


 

Signed for and on behalf of Simpson
Strong-Tie Australia, Inc. by its
authorised person in accordance with
its constitution and the laws of
California in the presence of:

 

 

 

 

 

 

 

 

 

 

Signature of Witness

 

Signature of authorised person

 

 

 

 

 

 

 

 

Name of witness
(BLOCK LETTERS)

 

Name of authorised person
(BLOCK LETTERS)

 

 

 

 

 

 

Signed by G. Lyle Habermehl in the presence of:

 

 

 

 

 

 

 

 

 

Signature of witness

 

 

 

 

 

 

 

 

 

Name of witness (BLOCK LETTERS)

 

 

 

 

 

 

 

 

 

Address of witness

 

 

 

H-11

--------------------------------------------------------------------------------


 

Annexure A

 

LOST SHARE CERTIFICATE

 

QUIK DRIVE AUSTRALIA PTY LIMITED

(Company)

 

APPLICATION AND STATUTORY DECLARATION

 

Section 1070D of the Corporations Act 2001

 

I, G. Lyle Habermehl, as a director of the Company and Quik Drive, U.S.A., Inc.
(Quik Drive USA), do solemnly and sincerely declare as follows:

 

1.                                       Quik Drive USA is the holder of one
ordinary share in the Company (Share).

 

2.                                      Quik Drive USA was issued with share
certificate number [insert number] for the Share (Share Certificate).

 

3.                                      The Share Certificate has been lost.

 

4.                                      The Company, Quik Drive USA and I have
made and procured to be made proper searches for the Share Certificate.

 

5.                                      None of the Company, Quik Drive USA or I
have pledged, sold or otherwise disposed of, or permitted the creation of any
interest in or encumbrance over, the Share the subject of the Share Certificate.

 

6.                                      Should Quik Drive USA or I find the
Share Certificate or if the Share Certificate otherwise comes into the
possession or control of Quik Drive USA or I, Quik Drive USA or I (as the case
may be) will immediately return the Share Certificate or procure the Share
Certificate’s return to the Company.

 

 

DECLARED at

)

 

on

)

 

2004

)

 

 

Before me:

 

G. Lyle Habermehl

 

 

 

 

 

 

 

 

Solicitor / Justice of the Peace

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

OPINION OF COUNSEL FOR SELLERS

 

Capitalized terms used and not otherwise defined herein have the meanings
respectively ascribed to them in the Asset Purchase Agreement.

 

(a)           Each Company is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and is
duly qualified to conduct business and is in good standing as a foreign
corporation under the laws of each jurisdiction where, by virtue of its business
conducted therein, it is required to be so qualified, except where the failure
to be so qualified will not have any material adverse effect on any Company or
its business, assets or financial condition.

 

(b)           The authorized capital stock of (1) Quik Drive USA consists of
               shares of common stock, par value $        per share, of which
               shares have been issued, (2) Quik Drive Canada consists of
               shares of common stock, par value $       per share, of which
               shares have been issued, and (3) Quik Drive Australia consists of
               shares of common stock, par value $       per share, of which
               shares have been issued.  All such shares that have been issued
were duly and validly issued and sold in compliance with federal securities laws
and, to our knowledge, all applicable state securities laws and are outstanding,
fully paid, nonassessable and free of preemptive and similar rights.  None of
the Companies has issued any other capital stock or securities or instruments
convertible into, exchangeable for or exercisable to purchase or otherwise
acquire any capital stock of any Company.

 

(c)           Each Seller has all necessary power, authority and capacity to
carry on its business as now being conducted, to own its assets, to sell its
Assets to Buyer as contemplated by the Agreement, to execute and deliver the
Agreement and the other agreements, assignments, instruments, certificates and
documents contemplated thereby (collectively, the “Transaction Documents”) and
to perform his or its obligations thereunder, and all necessary action and other
proceedings, including obtaining all necessary waivers, approvals and consents
from third parties and others, required to be taken by any Seller to authorize
and carry out the Agreement and the other Transaction Documents and the
transactions thereunder have been duly and properly taken or obtained.

 

(d)           The Agreement and the other Transaction Documents have been duly
executed and delivered by the respective Sellers party thereto, and constitute
legal, valid and binding agreements of Sellers, enforceable against them in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws relating to or affecting the rights of creditors generally
and except for limitations imposed by general principles of equity on the
availability of equitable remedies.

 

I-1

--------------------------------------------------------------------------------


 

(e)           To the best of our knowledge and belief after reasonable inquiry,
Sellers have, and at the Closing Buyer will acquire, good and marketable title
to all of the Assets, free and clear of all Liens.

 

(f)            The execution and delivery by Sellers of the Transaction
Documents, the performance by them of their respective obligations thereunder
and their performance of, fulfillment of and compliance with all of the terms
and conditions thereof, do not and will not conflict with, breach or result in a
breach of, constitute a default under, result in the creation of any Lien on any
of their respective properties pursuant to, violate or result in a violation of
any Lien, agreement, indenture or instrument known to us, or any law, statute,
code, ordinance, rule, regulation, order, judgment or decree, to or by which any
Seller or Quik Drive Australia is a party, is subject or is bound.

 

(g)           We do not know, after reasonable inquiry, of any litigation,
proceeding or governmental investigation pending or threatened against or
relating to any Seller, Quik Drive Australia, any of the Assets or any of the
transactions contemplated by the Transaction Documents or of any legal
impediment to the continued operation and use of the Assets by Buyer in the
ordinary course of business in the manner in which the Assets have heretofore
been used by the Companies and Habermehl.

 

Certain of the foregoing opinions are provided in reliance in part on
certificates of officers of Sellers, copies of which are enclosed.

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

OPINION OF COUNSEL FOR BUYER

 

Capitalized terms used and not otherwise defined herein have the meanings
respectively ascribed to them in the Asset Purchase Agreement.

 

(a)           Parent is duly organized and validly existing as a corporation and
is in good standing under the laws of the State of Delaware.  Buyer is duly
organized and validly existing as a corporation and is in good standing under
the laws of the State of California.

 

(b)           Each of Buyer and Parent has all necessary power, authority and
capacity to carry on its business as now being conducted, to own its assets, to
purchase the Assets as contemplated by the Agreement, to execute and deliver the
Agreement and the other agreements, assignments, instruments, certificates and
documents contemplated thereby (collectively, the “Transaction Documents”) to
which it is a party and to perform its obligations thereunder, and all action
and other proceedings of its Board of Directors and stockholders required to be
taken for it to authorize and carry out the Agreement and the other Transaction
Documents to which it is a party and the transactions contemplated thereby have
been duly and properly taken or obtained.

 

(c)           Each of Buyer and Parent has duly executed and delivered the
Agreement and each other Transaction Document to which it is a party, and the
Agreement and each such Transaction Document constitute its legal, valid and
binding agreements, enforceable against it in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally and except for limitations imposed
by general principles of equity on the availability of equitable remedies.

 

(d)           The Parent Shares, when issued in accordance with the Agreement,
will be duly authorized, validly issued, fully paid and nonassessable.

 

J-1

--------------------------------------------------------------------------------


 

Schedule 1.1.3(a)

 

Assigned Contracts

 

 

BANK

 

 

 

 

Bank of America

 

Disbursement Request & Authorization

 

12/12/2000

Bank of America

 

Landlords Consent - LWP, Inc.

 

12/13/2000

Bank of America

 

Landlords Consent - Quik Drive Head Office

 

12/13/2000

Bank of America

 

Agreement for Commercial Automated Investment Account

 

12/18/2000

Bank of America

 

Agreement for Commercial Automated Investment Account

 

12/19/2000

Bank of America

 

Authorization & Agreement for Treasury Services

 

2/8/2001

Bank of America

 

Promissory Note

 

2/14/2001

Bank of America

 

Promissory Note

 

2/14/2001

Bank of America

 

Corporate Signature Card

 

12/19/2001

Bank of America

 

Agreement to Provide Insurance

 

8/1/2002

Bank of America

 

Business Loan Agreement

 

8/1/2002

Bank of America

 

Certificate of Corporate Resolution to Borrow

 

8/1/2002

Bank of America

 

Commercial Security Agreement

 

8/1/2002

Bank of America

 

Corporate Resolution to Borrow/Grant Collateral

 

8/1/2002

Bank of America

 

Notice of Final Agreement

 

8/1/2002

Bank of America

 

Notice of Insurance Requirements

 

8/1/2002

Bank of America

 

Merchant Card Service Agreement

 

2/7/2001

American Express/Canadian Imperial Bank of Commerce

 

Merchant Card Service Agreement

 

09/12/2003

[Discuss which, if any, Bank documents will be assigned]

 

 

 

 

 

 

 

 

 

TOOLING AGREEMENTS

 

 

 

 

 

 

 

 

 

Quality Mfg

 

Manufacture’s Certificate of Origin

 

10/3/1996

Quality Mfg

 

Assembly Machine for Extension Tube

 

10/3/1996

Quality Mfg

 

Form & Pierce Machine

 

8/7/2003

Siu Yip Plastic Moulds

 

Small Toolbox - Lg Toolbox

 

7/26/2003

Precision Production

 

Dieset

 

8/17/2004

 

--------------------------------------------------------------------------------


 

Fwujih Die Casting Co., LTD

 

Aluminum Casting Moulds/Copper Die/Plastic Inject Die

 

7/25/2003

Kredier Corporation

 

/103001/105015/17/47/57/75/77/96/135/210/237/280/107054

 

7/28/2003

Atlas Pressed Metals

 

Molds - PN105490/105381

 

4/15/2004

Kredier Corporation

 

103001/105010A/15/17/47/57/75/77/96

 

9/26/2004

LWP Inc

 

Tooling/Fixtures & Molds

 

9/20/1999

Precision Production

 

105048 - Bit Wrench

 

1/23/1997

Precision Production

 

Torque Testing Fixture

 

12/5/2000

Aero Metals

 

2 - 21/2” & 3” G.T. Mold, Pro250 & Pro300 G.T. Mold, Gauge - Pro250

 

12/5/2000

Tuecast Precision

 

101018/21/19/07/12

 

1/23/1997

Precision Tool & Die

 

105048

 

1/23/1997

O Rings West, Inc.

 

 

 

6/10/2004

H&H Swiss Machine Products, Inc

 

 

 

6/23/2004

Aero Metals

 

 

 

8/17/2004

Colson Tennessee

 

105375/376/377/396/397/398/400/624/711/716/150118/121/123/108

 

8/23/2004

Kreider Corporation

 

105015/017/047/057/075/077/096/135/210/237/280/107054 & 103001

 

8/23/2004

Siu Ypi Plastics

 

Small Toolbox/QDA158/107301-303/107186-187/201112/107  196/107182

 

8/18/2004

 

 

 

 

 

WAREHOUSE LEASE AGREEMENTS

 

 

 

 

Lessor

 

Lessee

 

 

Nick & Tina Andriopoulos

 

Quik Drive Australia Pty LTD

 

8/25/2003

Losee Business Center, LLC

 

Quik Drive U.S.A, Inc. - Las Vegas Warehouse-Addendum 1

 

7/29/2004

Glen Corporation

 

Quik Drive Canada, Inc.

 

4/19/2004

Glen Corporation

 

Summary of Charges

 

8/27/2004

 

 

 

 

 

CUSTOMER AGREEMENTS

 

 

 

 

Sphere 1

 

Preferred Vendor Agreement

 

8/1/2004

Do it Best Corporation

 

Terms & Conditions

 

3/7/2000

Brenna AS, Norway

 

Distribution Agreement

 

9/11/1999

Reno-Depot

 

Vendor Buying Agreement

 

10/25/1999

Amazon.com

 

Vendor Buying Agreement

 

3/4/2004

Ace Hardware Corporation

 

Electronic Payments Agreement

 

7/21/2004

Lowe’s Company

 

Vendor Buying Agreement

 

10/6/2003

Lowe’s Company

 

Electronic Payments Agreement

 

3/23/2004

Lowe’s Company

 

Suppplier Support Commitment Form

 

12/31/2003

 

--------------------------------------------------------------------------------


 

Lowe’s Company

 

Rebate Schedule

 

1/1/2004

Coventry Fasteners

 

Trading Terms

 

2/1/2004

NBSG Group

 

Trading Terms

 

7/1/2004

Construction Supply & Specialists PTY

 

Supplier Bill of Rights

 

4/1/2002

Orgill, Inc.

 

Trading Terms

 

6/21/2004

Cimarron Lumber

 

Vendor Buying Agreement

 

9/6/2002

Lumbermen’s Merchandising Corporation

 

Vendor Buying Agreement

 

8/9/2004

Orco 2004 Programming

 

Vendor Buying Agreement

 

1/1/2004

White Cap Industries

 

Proposal for Supply

 

9/8/2003

Lance Bisset LTD

 

Volume Rebate Program

 

4/12/2004

Home Hardware Stores LTD

 

Discount Agreement

 

10/1/2003

Rona

 

Commercial Agreement

 

1/1/2003

Cimmaron Lumber

 

Vendor Indemnity Agreement

 

 

Ausco Building Systems

 

Vendor Contract

 

6/1/2004

 

 

 

 

 

SALES/ AGENCY AGREEMENTS

 

 

 

 

Michael A. Fulton Company

 

Sales Agency Agreement

 

1/4/1999

Berton Sales

 

Sales Agency Agreement

 

1/4/1999

Details, Inc.

 

Store Service Agreement

 

1/1/2002

Zina International - QVC

 

Marketing & Sales Agreement

 

8/1/2002

Vermont American Corporation

 

Distributorship Agreement

 

7/26/1999

Exhomde, LLC - Home Depot

 

Marketing & Sales Agreement

 

1/10/2000

Eastern Region Salesmen

 

Quarterly Bonus Program

 

1/18/2004

Canadian Employees

 

Bonus Agreements (See Schedule 5.1.17)

 

6/18/2004

Development Mktg

 

Buyer Term & Agreement

 

9/6/2002

Noral Mktg

 

Marketing & Sales Agreement

 

 

 

 

 

 

 

TRADE SHOW CONTRACTS

 

 

 

 

Southern Building Show

 

Exhibit Space Contract

 

6/25/2004

NHS 2005

 

Exhibit Space Contract

 

7/24/2004

AWCI

 

Exhibit Space Contract

 

7/28/2004

 

 

 

 

 

Deck Expo III

 

Exhibit Space Contract

 

6/10/2004

Orgill, Inc.

 

Exhibit Space Contract

 

8/12/2004

International Builder’s Show

 

Exhibit Space Contract

 

2/9/2004

 

--------------------------------------------------------------------------------


 

Residence Inn/Marriott

 

Hotel Accommodations/Reservations

 

4/22/2004

Do it Best Market

 

Exhibit Space Contract

 

6/10/2004

STAFDA

 

Exhibit Space Contract

 

6/29/2004

Construct Canada 04

 

Exhibit Space Contract

 

3/16/2004

JLC Live

 

Exhibit Space Contract

 

1/1/2004

AHMA

 

Exhibit Space Contract

 

3/31/2004

Fastener Fair - Stuttgart

 

Exhibit Space Contract

 

8/17/2004

Batimat 2005

 

Exhibit Space Contract

 

8/10/2004

BMR

 

Exhibit Space Contract

 

10/29/2002

 

 

 

 

 

CONFIDENTIAL DISCLOSURE AGREEMENTS

 

 

 

 

 

 

 

Fwu-Jih Die Casting Industrial

 

Confidential Disclosure Agreement

 

12/2/2001

Hitachi Power Tools

 

Confidential Disclosure Agreement

 

0/00/00

C&S Metal Products

 

Confidential Disclosure Agreement

 

3/12/2003

Mechanical Galv-Plating Corp.

 

Confidential Disclosure Agreement

 

6/8/2004

Jay Cee Sales & Rivets

 

Confidential Disclosure Agreement

 

8/16/2004

O Rings West, Inc

 

Confidential Disclosure Agreement

 

6/10/2004

Swan Secure Products

 

Confidential Disclosure Agreement

 

6/9/2004

Action Bolt & Screw

 

Confidential Disclosure Agreement

 

6/1/2004

C&H Distributors, LLC

 

Confidential Disclosure Agreement

 

6/11/2004

Cumberland Printing

 

Confidential Disclosure Agreement

 

6/4/2004

Exair Corporation

 

Confidential Disclosure Agreement

 

6/22/2004

Wang’s Brother Plastic

 

Confidential Disclosure Agreement

 

4/19/2002

Dubai Wire

 

Confidential Disclosure Agreement

 

11/3/2000

H&H Swiss Machine Products, Inc.

 

Confidential Disclosure Agreement

 

6/22/2004

Aero Metals Inc.

 

Confidential Disclosure Agreement

 

8/10/2004

Porter Cable

 

Confidential Disclosure Agreement

 

12/5/1995

Atlas Bolt & Screw

 

Confidential Disclosure Agreement

 

5/11/1997

Bryan Peters

 

Exair Corporation

 

8/18/2004

John T. Patton

 

Kreider Corporation

 

8/24/2004

 

See attached list of Confidential Disclosure Agreements

 

--------------------------------------------------------------------------------


 

POWER OF ATTORNEY

 

 

 

 

LBMC

 

Declaration for Franchise Tax Board

 

9/25/2003

UPS Supply Chain Solutions

 

Customs Power of Attorney

 

5/13/2004

BDP, International

 

Customs Power of Attorney

 

11/15/2002

Russell A. Farrow Inc

 

Customs Power of Attorney

 

2/23/2004

Emery Customs Brokers

 

Customs Power of Attorney

 

4/3/1996

Yusen Air & Sea Service

 

Customs Power of Attorney

 

3/19/2004

V. Alexander Co., Inc.

 

Customs Power of Attorney

 

3/2/2004

Team Worldwide

 

Customs Power of Attorney

 

5/22/2002

Yellow Global

 

Customs Power of Attorney

 

5/31/2001

Schenker, Inc.

 

Customs Power of Attorney

 

5/10/2001

JAS Forwarding Inc.

 

Customs Power of Attorney

 

10/10/2000

DANZAS

 

Customs Power of Attorney

 

8/23/2001

Emery Worldwide

 

Customs Power of Attorney

 

10/10/2000

Near North Custom Brokers

 

Customs Power of Attorney

 

8/18/2004

 

 

 

 

 

VARIOUS DOCUMENTS

 

 

 

 

City of Gallatin - Planning Comm.

 

Inspection Letter

 

5/16/2002

Dept of Environment & Conservation

 

Regulatory Requirements/Storm Water Discharge

 

2/1/2001

NEAC

 

Inspection for used oil disposal

 

4/9/2001

Dept of Labor & Workforce - TN

 

Boiler & pressure Vessel Inspection

 

1/1/2000

Dept of Labor & Workforce - TN

 

Certificate of Boiler Inspection

 

12/20/2002

Gallatin City Recorder

 

Property Taxes

 

2/1/2004

Carl Oldham

 

Warranty Deed

 

1/20/1995

Riches & McKenzie

 

Listing of US Patents

 

10/31/2001

US Patent & Trademark Office

 

Trademark Application

 

 

Sonic Wall - PPd 1 Year in Advance

 

Antivirus - expires 12/03/05

 

 

 

 

Australia - expires 12/24/04

 

 

 

 

SOHO3-10 - expires 11/26/04

 

 

 

 

Gallatin PRO100 - expires 06/28/05

 

 

 

 

Las Vegas - Expires 12/28/04

 

 

 

 

Toronto - expires 06/28/05

 

 

CRISPO Canada, Inc.

 

Patent Litigation Agreement

 

12/8/2003

Quik Drive Usa, Inc.

 

Certificate of Occupancy

 

2/28/2002

Quik Drive Usa, Inc.

 

Contract Pricing

 

 

Department of Treasury

 

Customs Security Bond

 

5/31/2001

 

--------------------------------------------------------------------------------


 

State of Tennessee

 

Certificate of Title - 95 GMC

 

10/6/1994

Penske Truck Leasing

 

Bill of Sale

 

3/9/1998

J. Inman Advisors, LLC

 

Consulting Services Agreement

 

5/8/2004

Sumner Regional Health Systems, Inc.

 

Corporate Health Management

 

8/18/1997

 

 

 

 

 

SUPPLIER AGREEMENTS

 

 

 

 

University of Louisville Research

 

Service Agreement

 

7/1/2000

Porter Cable Corporation

 

Exclusive Patent License Agreement

 

2/18/1997

James Hardie Research Pty LTD

 

Consent to Use Trademark in Advertising Agreement

 

12/1/2000

K. TICHO

 

Supply Agreement

 

10/23/2002

Mechanical-Galv Plating Corp.

 

Guaranty

 

11/27/2000

AWCI Construction Dimensions

 

Publications Agreement

 

4/27/2004

Vermont American

 

Supply Agreement

 

4/15/1999

Alarmco Las Vegas Warehouse

 

Installation & Monitoring Agreement

 

2/3/2004

NCO Financial Systems, Inc.

 

Credit Reporting Contract

 

6/21/2004

Cox Business Services

 

Commercial Service Agreement - Internet Service & IP Address

 

1/8/2004

Enterprise

 

Vehicle Lease

 

7/20/2000

Better Business Equipment

 

Minolta EP 1085 Copier System

 

4/24/2001

Pitney Bowes Credit Corp.

 

Mailing Machine - Lease

 

5/14/2002

Pitney Bowes Credit Corp.

 

Protection Plan

 

2/8/2002

Ever Pure Water Systems

 

Water Cooler

 

3/20/1998

Harrison Security Services

 

Security Monitoring System & Agreement

 

1/19/2004

ATA Controls

 

Time clock Support Contract

 

7/15/2004

UPS Online WorldShip

 

Support Equipment Agreement

 

7/3/2001

InnoTech, LLC

 

Rental Service Agreement

 

3/20/1998

US Pest Protection

 

Pest Control Agreement

 

5/1/2001

Better Business Equipment

 

Notice of Lease Modification

 

5/2/2001

Sprint

 

Centurion Service Agreement-Phones

 

12/17/2001

Bellsouth Business Internet Services

 

Master Agreement

 

7/2/2003

AT&T

 

Master Agreement

 

7/15/2003

Nextel

 

Subscriber Agreement

 

2/27/2003

Verizon Wireless

 

Service Agreement

 

6/16/2004

Black Creek Janitorial

 

Service Schedule

 

10/23/2004

Environmental Air Systems

 

Planned Maintenace Agreement

 

6/7/2004

Pitney Bowes Credit Corp.

 

Series Agreement

 

12/1/2003

 

--------------------------------------------------------------------------------


 

Welder’s Supply & Equipment, Inc.

 

Cylinder Rental Agreement

 

10/01/2004

BFI

 

Service Agreement - Waste/Garbage

 

8/21/1992

Cintas

 

Service Agreement - Uniform Rental

 

10/30/2002

Verizon Wireless

 

Service Agreement/Production

 

9/3/2003

G&K Services

 

Service Agreement/Safety Rugs

 

5/1/2002

Dun & Bradstreet

 

Supplement to Current Contract

 

3/8/2004

Paychex

 

Electronic Network Services Agreement

 

12/15/1999

T Mobile

 

Off Site Service Agreement-HT225CF23123

 

7/9/2003

T Mobile

 

Off Site Service Agreement-HT224CF01858

 

7/9/2003

T Mobile

 

Off Site Service Agreement-HT237CF21241

 

7/9/2003

T Mobile

 

Service Agreement-525-8037

 

7/14/2003

T Mobile

 

Service Agreement-525-8033

 

7/14/2003

T Mobile

 

Service Agreement-525-8031

 

7/14/2003

T Mobile

 

Service Agreement-525-8025

 

7/14/2003

T Mobile

 

Service Agreement-525-8021

 

7/14/2003

T Mobile

 

Service Agreement-335-2768

 

9/8/2003

Federal Express Canada Ltd

 

Thermal Printer License

 

12/04/2003

Canadian Linen

 

Floor Mats (no written agreement)

 

 

Enbridge

 

Natural gas heating (no written agreement)

 

 

Vaughan Hydro

 

Electric Service (no written agreement)

 

 

Bell Canada

 

Watts, regular and high speed internet telephone service (no written agreement)

 

 

Waste Management

 

Trash removal service (no written agreement)

 

 

Voxcom

 

Security Alarm Service Agreement

 

 

Armor Personnel

 

Temporary Services

 

 

Home Depot

 

Revolving Account

 

 

Staples

 

Revolving Account

 

 

 

Purchase orders in the aggregate amount of $                             as of
the date hereof.

 

See attached list of Consulting and Security Agreements.

 

--------------------------------------------------------------------------------


 

CONSULTING & SECRECY AGREEMENTS

 

Name

 

Date

 

 

 

 

 

Paul Scherer

 

5/3/93

 

Kurt M. Korfhage

 

10/23/95

 

Bob Gessler & RDC Industries

 

1/31/95

 

Ernest Davis - Davis Machinary & Sales, Inc

 

6/16/93

 

Kent Godstead

 

5/7/93

 

Henry Maupin - Intools Inc.

 

5/19/93

 

Bill Roberts - Lextech

 

6/11/93

 

John W. Nevil - Northwestern Industrial Specialists

 

5/28/93

 

James Smith

 

5/8/93

 

RDC Industries

 

4/6/93

 

Allen Ziehr, Jr.

 

5/27/93

 

Raymond Cooper

 

4/14/94

 

Omitech, Inc.

 

1990

 

Herman Topolsek - Interactive Designs, Inc.

 

8/28/90

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1.5

Scheduled Assets

 

Scheduled Assets currently on company books

 

Account
Number

 

Asset Description

 

Date
Acquired

 

Original
Cost

 

Depreciation
through 06/04

 

NBV
06/30/04

 

 

 

 

 

 

 

 

 

 

 

 

 

Administrative

 

 

 

 

 

 

 

 

 

 

 

 

 

1615 Desk & Credenza (GLH)

 

8/4/1998

 

$

12,071.00

 

$

10,983.71

 

$

1,087.29

 

 

 

1615 Freight charge for GLH Furniture

 

8/4/1998

 

$

1,528.19

 

$

1,391.83

 

$

136.36

 

 

 

1615 Office Furniture (GLH)

 

8/13/1998

 

$

1,473.00

 

$

1,341.56

 

$

131.44

 

 

 

1615 Freight for 2 PC Sofa & Chair

 

8/25/1998

 

$

228.79

 

$

208.36

 

$

20.43

 

 

 

1615 Décor Pacage for GLH’s Office

 

9/26/1998

 

$

214.87

 

$

195.71

 

$

19.16

 

 

 

1615 Sony Laptop Computer

 

4/20/1999

 

$

2,452.92

 

$

2,452.92

 

$

—

 

 

 

 

 

 

 

$

17,968.77

 

$

16,574.09

 

$

1,394.68

 

 

 

 

 

 

 

 

 

 

 

Leashold

 

 

 

 

 

 

 

 

 

 

 

 

 

1630 Plant Remodeling

 

3/3/1995

 

$

26,136.21

 

$

6,226.92

 

$

19,909.29

 

 

 

1630 Painting-part of factory, offices

 

3/3/1995

 

$

4,618.61

 

$

1,100.41

 

$

3,518.20

 

 

 

1630 Painting

 

3/10/1995

 

$

1,316.63

 

$

313.67

 

$

1,002.96

 

 

 

1630 Electrical Wiring

 

3/15/1995

 

$

1,727.40

 

$

411.52

 

$

1,315.88

 

 

 

1630 Plant Remodeling

 

3/31/1995

 

$

18,239.22

 

$

4,345.42

 

$

13,893.80

 

 

 

1630 Fee’s and Services re plant remodel

 

3/31/1995

 

$

1,432.68

 

$

341.36

 

$

1,091.32

 

 

 

1630 Design fees and drawings

 

3/31/1995

 

$

3,200.00

 

$

762.40

 

$

2,437.60

 

 

 

1630 Dock levelers and Shelters

 

4/24/1995

 

$

5,539.55

 

$

1,307.97

 

$

4,231.58

 

 

 

1630 100’ of 8’ 11.5ga fencing and gate

 

8/24/1998

 

$

1,480.00

 

$

1,347.93

 

$

132.07

 

 

 

1630 8’ x 10’ 432 series overhead door

 

8/25/1998

 

$

3,808.00

 

$

3,468.13

 

$

339.87

 

 

 

1630 Project QD 5113-Reconstruct offices

 

9/15/1998

 

$

68,067.87

 

$

10,108.34

 

$

57,959.53

 

 

 

1630 Carpeting

 

9/15/1998

 

$

4,906.13

 

$

4,468.27

 

$

437.86

 

 

 

1630 Repaint conference room wall

 

10/18/1998

 

$

125.00

 

$

18.34

 

$

106.66

 

 

 

1630 Carpet in Conference Room

 

10/18/1998

 

$

700.00

 

$

637.55

 

$

62.45

 

 

 

1630 Fence for Parts Area

 

3/1/1999

 

$

1,350.00

 

$

1,109.03

 

$

240.97

 

 

--------------------------------------------------------------------------------


 

 

 

1630 Advertising Office

 

3/13/2000

 

$

2,200.00

 

$

242.09

 

$

1,957.91

 

 

 

1630 Air Conditioner for front office

 

7/24/2000

 

$

9,372.55

 

$

6,863.11

 

$

2,509.44

 

 

 

1630 Air Conditioner

 

8/9/2000

 

$

6,595.54

 

$

4,829.59

 

$

1,765.95

 

 

 

1630 New Lights for Production Area

 

7/3/2002

 

$

8,000.00

 

$

3,626.84

 

$

4,373.16

 

 

 

1630 Repair metal roof

 

1/7/2004

 

$

3,977.79

 

$

284.16

 

$

3,693.63

 

 

 

 

 

 

 

$

172,793.18

 

$

51,813.05

 

$

120,980.13

 

 

Scheduled Assets not on company books

 

 

All paintings, pictures, wall hangings and other ornamentation at all locations

 

 

 

All equipment, furnishings and other personal property in G. Lyle Habermehl
office

 

 

 

All personal property of G. Lyle Habermehl in segregated area of warehouse

 

 

 

All personal property of employees in their work area (usually readily
identifiable as personal, rather than corporate, assets)

 

--------------------------------------------------------------------------------


 

Schedule 3.1.16

No Changes in Law

 

The Canadian International Trade Tribunal (“CITT”) has determined that there has
been dumping and subsidizing of carbon steel or stainless steel fasteners,
including screws, originating in or exported from the Peoples Republic of China
and Chinese Taipei causing injury to the domestic industry.  The Canada Border
Services Agency (“CBSA”) and CITT are continuing the investigation.  If the CBSA
confirms that there has been dumping, tariffs may be imposed.

 

--------------------------------------------------------------------------------


 

Schedule 5.1.2

Capitalization

 

Company

 

Shareholder

 

 

 

Quik Drive USA, Inc

 

 

Authorized – 1,000 shares, no par value

 

 

500 shares issued and outstanding

 

G. Lyle Habermehl

 

 

 

Quik Drive Canada, Inc.

 

 

Authorized – unlimited shares, no par value

 

 

1 share issued and outstanding

 

G. Lyle Habermehl

 

 

 

Quik Drive Australia Pty Limited

 

 

Authorized - 1 ordinary share

 

 

1 ordinary share issued and outstanding

 

Quik Drive USA, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 5.1.5

Directors and Officers

 

Quik Drive USA, Inc.

Director

 

G. Lyle Habermehl

President

 

G. Lyle Habermehl

CFO & Secretary

 

C. Leigh Lister

VP- Sales

 

Kent Gilbert

 

 

 

Quik Drive Canada, Inc.

Director

 

G. Lyle Habermehl

President

 

G. Lyle Habermehl

CFO & Secretary

 

C. Leigh Lister

 

 

 

Quik Drive Australia Pty Limited

Director

 

G. Lyle Habermehl

Director

 

John W. Lister

President

 

G. Lyle Habermehl

 

--------------------------------------------------------------------------------


 

Schedule 5.1.6

No Restriction on Transaction

 

See attached UCC search results reflecting a lien in favor of Bank of America
with respect certain of the Assets of Quik Drive USA and Quik Drive Canada.  All
such liens will be released on or prior to Closing.

 

See Schedule 3.1.16 which is hereby incorporated by reference herein.

 

See Schedule 5.1.7 which is hereby incorporated by reference herein.

 

--------------------------------------------------------------------------------


 

Riley C Darnell
Secretary of State

[g104341kf4image004.jpg]

Uniform Commercial Code
312 Eighth Avenue North
6th Fl. Wm.R. Snodgrass Tower
Nashville, Tennessee 37243
(615) 741-3276

 

State of Tennessee
Department of State

 

DATE:    08/13/04

 

To:

 

 

 

 

CAPITAL FILING SERVICES

 

 

8161 HWY 100

 

 

STE 172

 

 

NASHVILLE, TN 37221

 

RE:

UCC11 FILING No.  104045074

 

Criteria:

 

Debtor(s)

 

QUIK*DRIVE*USA*

 

Pursuant to your request, a search was conducted on the above criteria.  The
attached search certificate reflects the results of the search.  If we may be of
any further service to you, please contact us at (615) 741-3276.

 

Enclosures:           Original Documents

 

PAYMENT INFORMATION:

 

Paid Fees

 

Paid Copy Fees

 

 

 

$

15

 

$

0.02

 

 

As of

8-12-2004

 

The Department of State is an equal opportunity, equal access, affirmative
action public agency.

 

--------------------------------------------------------------------------------


 

REQUEST FOR COPIES OR INFORMATION

# BBS

 

DEBTOR(S) (LAST NAME FIRST) AND
ADDRESS(ES)

PARTY REQUESTING COPIES OR
INFORMATION

FOR FILING OFFICER
USE

 

 

 

QUIK DRIVE USA, INC.

 

 

 

 

 

any address

CFS c/o
8161 HIGHWAY 100, #172
NASHVILLE, TN 37221

RECEIVED - TENDERED FOR FILING
TENNESSEE SECRETARY OF STATE
08/13/04 02:35 PM

 

 

 

$ 50 copy limit - if over, please provide list only

 

104 – 045074

 

 

 

 

(1) COPY REQUEST: Filing officer please furnish exact copies of all financing
statements and statements of assignment listed below, which are on file with
your office.  Upon receipt of these copies, the undersigned party agrees to pay
to the Filing Officer $1.00 for each page of each financing statement or
statement of assignment furnished by the Filing Officer.

 

 

/s/ Peter Moelius

 

(Signature of Requesting Party)

 

FILE NO.

 

DATE AND HOUR OF FILING

 

NAME AND ADDRESS OF SECURED
PARTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) INFORMATION REQUEST: Filing officer please furnish certificate showing
whether there is on file as of                                   , 19        ,
at                M, any presently effective financing statement, or any
statement of assignment thereof, naming the above debtor, give the date and hour
of filing of each such statement, and the names and addresses of each party
named therein.  Enclosed is the statutory fee of $15.00.  The undersigned party
further agrees to pay to the Filing Officer, upon receipt of the above
certificate, statement and each statement of assignment reported on the
certificate.

 

 

 

 

(Signature of Requesting Party)

 

FILE NO.

 

DATE AND HOUR OF FILING

 

NAME AND ADDRESS OF SECURED
PARTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Uniform Commercial Code — Form UCC 11 (Revised for use in the State of Tenn.)

 

--------------------------------------------------------------------------------


 

Riley C Darnell
Secretary of State

[g104341kf4image005.jpg]

Uniform Commercial Code
312 Eighth Avenue North
6th Fl. Wm.R. Snodgrass Tower
Nashville, Tennessee 37243-
(615) 741-3276

 

State of Tennessee
Department of State

 

 

 

DATE:  08/13/04  

Search Certificate

 

 

Filing Number:

 

101012275

 

Filing Date & Time: 01/09/01

 

10:16:00

 

Lapse Date: 01/09/06

 

Debtor:

 

QUIK DRIVE USA INC

 

 

436 CALVERT DRIVE

 

 

GALLATIN, TN, 37066

 

 

 

 

 

 

Debtor:

 

QUIK DRIVE CANADA INC

 

 

436 CALVERT DRIVE

 

 

GALLATIN, TN, 37066

 

 

Secured Party:

 

BANK OF AMERICA N A

 

 

ONE BANK OF AMERICA PLAZA

 

 

NASHVILLE, TN, 37239

 

Listing of Related UCC Documents for

 

101012275

 

Filing Date & Time

 

Filing Number

 

Filing Type

 

 

 

 

 

 

 

03/09/01

 

09:47:00

 

301069366

 

Amendment

 

--------------------------------------------------------------------------------


 

FINANCING STATEMENT – FOLLOW INSTRUCTIONS CAREFULLY

This Financing Statement is presented for filing pursuant to the Uniform
Commercial Code and will remain effective, with certain exceptions, for 5 years
from date of filing.

 

THIS SPACE FOR USE OF FILING OFFICER

 

 

RECEIVED - TENDERED FOR FILING

 

TENNESSEE SECRETARY OF STATE

 

01/09/01 10:16 AM

 

 

 

101 – 012275

 

 

 

A. NAME & TEL. # OF CONTACT AT FILER (optional)

 

 

B. FILING OFFICE ACCT # (optional)

 

 

C. RETURN COPY TO: (Name and Mailing Address)

 

Bank of America, N.A.

 

One Bank of America Plaza

Nashville, TN 37239

 

D. OPTIONAL DESIGNATION [ILLEGIBLE]  o LESSOR/LESSEE  o CONSIGNOR /CONSIGNEE  o
NON - UCC FILING

 

1. DEBTOR’S EXACT FULL LEGAL NAME - Insert only one debtor name (1a or 1b)

 

1a. ENTITY’S NAME

Quik Drive, U.S.A., Inc and Quik Drive Canada, Inc

 

OR

 

1b. INDIVIDUAL’S LAST NAME



 

FIRST NAME

 

MIDDLE NAME

 

SUFFIX

 

1c. MAILING ADDRESS

 

CITY

 

STATE

 

COUNTRY

 

POSTAL CODE

436 Calvert Drive

 

Gallatin

 

TN

 

 

 

37066

 

1d. S.S. OR TAX I.D. #

511195020

 

OPTIONAL ADD’NL INFO RE ENTITY DEBTOR

 

1e. TYPE OF ENTITY

 

 

1f. ENTITY’S STATE OR COUNTRY OF ORGANIZATION

 

 

1g. ENTITY’S ORGANIZATIONAL I.D. #, if any

o NONE

 

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - Insert only one debtor name (2a
or 2b)

 

2a. ENTITY’S NAME

 

 

OR

 

2b. INDIVIDUAL’S LAST NAME



 

FIRST NAME

 

MIDDLE NAME

 

SUFFIX

 

2c. MAILING ADDRESS

 

CITY

 

STATE

 

COUNTRY

 

POSTAL CODE

 

 

 

 

 

 

 

 

 

 

2d. S.S. OR TAX I.D. #

 

 

OPTIONAL ADD’NL INFO RE ENTITY DEBTOR

 

2e. TYPE OF ENTITY

 

 

2f. ENTITY’S STATE OR COUNTRY OF ORGANIZATION

 

 

2g. ENTITY’S ORGANIZATIONAL I.D. #, if any

o NONE

 

3. SECURED PARTY’S (ORIGINAL S/P OR ITS TOTAL ASSIGNEE) EXACT FULL LEGAL NAME -
Insert only one secured party name (3a or 3b)

 

3a. ENTITY’S NAME

Bank of America, N.A.

 

OR

 

3b. INDIVIDUAL’S LAST NAME



 

FIRST NAME

 

MIDDLE NAME

 

SUFFIX

 

3c. MAILING ADDRESS

 

CITY

 

STATE

 

COUNTRY

 

POSTAL CODE

One Bank of America Plaza

 

Nashville

 

TN

 

 

 

37239

 

4. This FINANCING STATEMENT covers the following types or items of property:

All Accounts and Inventory; whether any of the foregoing is owned now or
acquired later;  all accessions, additions, replacements, and substitutions
relating to any of the foregoing; all records of any kind relating to any of the
foregoing; all proceeds relating to any of the foregoing (including insurance,
general intangibles and other accounts proceeds).

 

 

Maximum Principal Indebtedness for Tennessee Recording Tax Purposes is
$1,000,000.00.

 

5. CHECK BOX [ILLEGIBLE] o This FINANCING STATEMENT is signed by the Secured
Party instead of the Debtor to perfect a security interest (a) in collateral
already subject to a security interest in another jurisdiction when it was
brought into this state, or when the debtor’s location was changed to this
state, or (b) in accordance with other statutory provisions [additional data may
be required]

 

6. REQUIRED SIGNATURES

 

/s/ G. Lyle Habermehl

 

G. Lyle Habermehl

 

7. If filed in Florida (check one)  o Documentary stamp tax paid  ý Documentary
stamp tax not applicable

 

8. o  This FINANCING STATEMENT is to be filed [for record] (or recorded) in the
REAL ESTATE RECORDS

Attach Addendum

[if applicable]

 

9. Check to REQUEST SEARCH CERTIFICATE(S) on Debtor(s) [ADDITIONAL FEE]

(optional)  o All Debtors  o Debtor 1  o Debtor 2

 

CFI ProServices, Inc. 400 S.W. 6th Avenue, Portland, Oregon 97204

(1) FILING OFFICER COPY — NATIONAL FINANCING STATEMENT (FORM UCC1) (TRANS) (REV.
12/18/95)

 

--------------------------------------------------------------------------------


 

FINANCING STATEMENT – FOLLOW INSTRUCTIONS CAREFULLY

This Financing Statement is presented for filing pursuant to the Uniform
Commercial Code and will remain effective, with certain exceptions, for 5 years
from date of filing.

 

THIS SPACE FOR USE OF FILING OFFICER

 

 

RECEIVED - TENDERED FOR FILING

 

TENNESSEE SECRETARY OF STATE

 

03/09/01 09:47 AM

 

 

 

301 – 069366

 

 

UCC 3 amendment

 

File # 101012275

 

A. NAME & TEL. # OF CONTACT AT FILER (optional)

 

 

B. FILING OFFICE ACCT. # (optional)

 

 

C. RETURN COPY TO: (Name and Mailing Address)

 

Bank of America, N.A.

FL9–100–02–09

P.O. BOX 40329

Jacksonville, FL 32203–0329

 

D. OPTIONAL DESIGNATION [ILLEGIBLE]  o LESSOR/LESSEE  o CONSIGNOR /CONSIGNEE  o
NON - UCC FILING

 

1. DEBTOR’S EXACT FULL LEGAL NAME - Insert only one debtor name (1a or 1b)

 

1a. ENTITY’S NAME

Quik Drive USA Inc and Quik Drive Canada Inc

 

OR

 

1b. INDIVIDUAL’S LAST NAME



 

FIRST NAME

 

MIDDLE NAME

 

SUFFIX

 

1c. MAILING ADDRESS

 

CITY

 

STATE

 

COUNTRY

 

POSTAL CODE

436 Calvert Drive

 

Gallatin

 

TN

 

 

 

37066

 

1d. S.S. OR TAX I.D. #

61–1196020

 

OPTIONAL ADD’NL INFO RE ENTITY DEBTOR

 

1e. TYPE OF ENTITY

Corporation

 

1f. ENTITY’S STATE OR COUNTRY OF ORGANIZATION

 

 

1g. ENTITY’S ORGANIZATIONAL I.D. #, if any

ý NONE

 

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - Insert only one debtor name (2a
or 2b)

 

2a. ENTITY’S NAME

 

 

OR

 

2b. INDIVIDUAL’S LAST NAME



 

FIRST NAME

 

MIDDLE NAME

 

SUFFIX

 

2c. MAILING ADDRESS

 

CITY

 

STATE

 

COUNTRY

 

POSTAL CODE

 

 

 

 

 

 

 

 

 

 

2d. S.S. OR TAX I.D. #

 

 

OPTIONAL ADD’NL INFO RE ENTITY DEBTOR

 

2e. TYPE OF ENTITY

 

 

2f. ENTITY’S STATE OR COUNTRY OF ORGANIZATION

 

 

2g. ENTITY’S ORGANIZATIONAL I.D. #, if any

o NONE

 

3. SECURED PARTY’S (ORIGINAL S/P or ITS TOTAL ASSIGNEE) EXACT FULL LEGAL NAME -
Insert only one secured party name (3a or 3b)

 

3a. ENTITY’S NAME

Bank of America, N.A.

 

OR

 

3b. INDIVIDUAL’S LAST NAME



 

FIRST NAME

 

MIDDLE NAME

 

SUFFIX

 

3c. MAILING ADDRESS

 

CITY

 

STATE

 

COUNTRY

 

POSTAL CODE

FL9–100–02–09, One Bank of America Plaza

 

Nashville

 

TN

 

 

 

37239

 

4. This FINANCING STATEMENT covers the following types or items of property:

All Inventory and Accounts; whether any of the foregoing is owned now or
acquired later;  all accessions, additions, replacements, and substitutions
relating to any of the foregoing; all records of any kind relating to any of the
foregoing; all proceeds relating to any of the foregoing (including insurance,
general intangibles and other accounts proceeds).

 

This Filing is to increase indebtedness evidenced by original filing #101012275
dated 1/9/01 currently at $1,000,000.00

 

Maximum principal indebtedness for Tennessee recorded tax purpose is
$1,000,000.00

 

Maximum Principal Indebtedness for Tennessee Recording Tax Purposes is
$2000000.00.

 

5. CHECK BOX [ILLEGIBLE] o This FINANCING STATEMENT is signed by the Secured
Party Instead of the Debtor to perfect a security interest (a) in collateral
already subject to a security interest in another jurisdiction when it was
brought into this state, or when the debtor’s location was changed to this
state, or (b) in accordance with other statutory provisions [additional data may
be required]

 

6. REQUIRED SIGNATURE(S)

 

/s/ G. Lyle Habermehl

 

 

7. If filed in Florida (check one)  o Documentary stamp tax paid  ý Documentary
stamp tax not applicable

 

8. o  This FINANCING STATEMENT is to be filed [for record] (or recorded) in the
REAL ESTATE RECORDS

Attach Addendum

[if applicable]

 

 

9. Check to REQUEST SEARCH CERTIFICATES(S) on Debtor(s) [ADDITIONAL FEE]

(optional)   o All Debtors   o Debtor 1   o Debtor 2

 

Concentrex Incorporated, 400 S.W. 6th Avenue, Portland, Oregon 97204

(1) FILING OFFICER COPY — NATIONAL FINANCING STATEMENT (FORM UCC1) (TRANS) (REV.
12/18/95)

 

--------------------------------------------------------------------------------


 

Riley C Darnell
Secretary of State

[g104341kf4image006.jpg]

Uniform Commercial Code
312 Eighth Avenue North
6th Fl. Wm.R. Snodgrass Tower
Nashville, Tennessee 37243
(615) 741-3276

 

State of Tennessee
Department of State

 

DATE:    08/13/04

 

To:

CAPITAL FILING SERVICES

8161 HWY 100

STE 172

NASHVILLE, TN 37221

 

RE:  UCC11 FILING No. 104045072

 

Criteria:

 

Debtor(s)

 

QUIK*DRIVE*AUSTRALIA*

 

Pursuant to your request, a search was conducted on the above criteria.  The
records of this office do not reflect an active financing statement on the above
criteria.  If we may be of any further service to you, please contact us at
(615) 741-3276.

 

Enclosures:           Original Documents

 

PAYMENT INFORMATION:

 

Paid Fees

 

Paid Copy Fees

 

 

 

 

 

$

15

 

$

0.02

 

 

 

 

As of

8-12-2004

 

The Department of State is an equal opportunity, equal access, affirmative
action public agency.

 

--------------------------------------------------------------------------------


 

REQUEST FOR COPIES OR INFORMATION

# BBS

 

DEBTOR(S) (LAST NAME FIRST) AND
ADDRESS(ES)

PARTY REQUESTING COPIES OR
INFORMATION

FOR FILING OFFICER
USE

 

 

 

QUIK DRIVE AUSTRALIA, INC.

 

 

 

 

 

any address

CFS c/o
8161 HIGHWAY 100, #172
NASHVILLE, TN 37221

RECEIVED - TENDERED FOR FILING
TENNESSEE SECRETARY OF STATE
08/13/04 02:35 PM

$ 50 copy limit - if over, please provide list only

 

 

 

 

104 – 045072

 

(1) COPY REQUEST: Filing officer please furnish exact copies of all financing
statements and statements of assignment listed below, which are on file with
your office.  Upon receipt of these copies, the undersigned party agrees to pay
to the Filing Officer $1.00 for each page of each financing statement or
statement of assignment furnished by the Filing Officer.

 

 

/s/ Peter Moelius

 

(Signature of Requesting Party)

 

FILE NO.

 

DATE AND HOUR OF FILING

 

NAME AND ADDRESS OF SECURED
PARTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) INFORMATION REQUEST: Filing officer please furnish certificate showing
whether there is on file as of                                   , 19        ,
at                M, any presently effective financing statement, or any
statement of assignment thereof, naming the above debtor, give the date and hour
of filing of each such statement, and the names and addresses of each party
named therein.  Enclosed is the statutory fee of $15.00.  The undersigned party
further agrees to pay to the Filing Officer, upon receipt of the above
certificate, statement and each statement of assignment reported on the
certificate.

 

 

 

 

(Signature of Requesting Party)

 

FILE NO.

 

DATE AND HOUR OF FILING

 

NAME AND ADDRESS OF SECURED
PARTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Uniform Commercial Code — Form UCC 11 (Revised for use in the State of Tenn.)

 

--------------------------------------------------------------------------------


 

Riley C Darnell
Secretary of State

[g104341kf4image007.jpg]

Uniform Commercial Code
312 Eighth Avenue North
6th Fl. Wm.R. Snodgrass Tower
Nashville, Tennessee 37243
(615) 741-3276

 

State of Tennessee
Department of State

 

DATE:    08/13/04

 

To:

CAPITAL FILING SERVICES

8161 HWY 100

STE 172

NASHVILLE, TN 37221

 

RE:  UCC11 FILING No. 104045073

 

Criteria:

 

Debtor(s)

 

QUIK*DRIVE*CANADA*

 

Pursuant to your request, a search was conducted on the above criteria.  The
attached search certificate reflects the results of the search.  If we may be of
any further service to you, please contact us at (615) 741-3276.

 

Enclosures:           Original Documents

 

PAYMENT INFORMATION:

 

Paid Fees

 

Paid Copy Fees

 

 

 

 

 

$

15

 

$

0.02

 

 

 

 

As of

8-12-2004

 

The Department of State is an equal opportunity, equal access, affirmative
action public agency.

 

--------------------------------------------------------------------------------


 

REQUEST FOR COPIES OR INFORMATION

# BBS

 

DEBTOR(S) (LAST NAME FIRST) AND
ADDRESS(ES)

PARTY REQUESTING COPIES OR
INFORMATION

FOR FILING OFFICER
USE

 

 

 

QUIK DRIVE CANADA, INC.

 

 

 

any address

CFS c/o
8161 HIGHWAY 100, #172
NASHVILLE, TN 37221

RECEIVED - TENDERED FOR FILING
TENNESSEE SECRETARY OF STATE
08/13/04 02:35 PM

$ 50 copy limit - if over, please provide list only

 

 

 

 

104 – 045073

 

(1) COPY REQUEST: Filing officer please furnish exact copies of all financing
statements and statements of assignment listed below, which are on file with
your office.  Upon receipt of these copies, the undersigned party agrees to pay
to the Filing Officer $1.00 for each page of each financing statement or
statement of assignment furnished by the Filing Officer.

 

 

/s/ Peter Moelius

 

(Signature of Requesting Party)

 

FILE NO.

 

DATE AND HOUR OF FILING

 

NAME AND ADDRESS OF SECURED
PARTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) INFORMATION REQUEST: Filing officer please furnish certificate showing
whether there is on file as of                                   , 19        ,
at                M, any presently effective financing statement, or any
statement of assignment thereof, naming the above debtor, give the date and hour
of filing of each such statement, and the names and addresses of each party
named therein.  Enclosed is the statutory fee of $15.00.  The undersigned party
further agrees to pay to the Filing Officer, upon receipt of the above
certificate, statement and each statement of assignment reported on the
certificate.

 

 

 

 

(Signature of Requesting Party)

 

FILE NO.

 

DATE AND HOUR OF FILING

 

NAME AND ADDRESS OF SECURED
PARTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Uniform Commercial Code — Form UCC 11 (Revised for use in the State of Tenn.)

 

--------------------------------------------------------------------------------


 

Riley C Darnell
Secretary of State

[g104341kf4image008.jpg]

Uniform Commercial Code
312 Eighth Avenue North
6th Fl. Wm.R. Snodgrass Tower
Nashville, Tennessee 37243-
(615) 741-3276

 

State of Tennessee
Department of State

 

 

 

Date:   08/13/04

Search Certificate

 

 

Filing Number:

 

101012275

 

Filing Date & Time: 01/09/01

 

10:16:00

 

Lapse Date: 01/09/06

 

Debtor:

 

QUIK DRIVE USA INC

 

 

436 CALVERT DRIVE

 

 

GALLATIN, TN, 37066

 

 

 

 

 

 

Debtor:

 

QUIK DRIVE CANADA INC

 

 

436 CALVERT DRIVE

 

 

GALLATIN, TN, 37066

 

 

Secured Party:

 

BANK OF AMERICA N A

 

 

ONE BANK OF AMERICA PLAZA

 

 

NASHVILLE, TN, 37239

 

 

Listing of Related UCC Documents for

 

101012275

 

Filing Date & Time

 

Filing Number

 

Filing Type

 

 

 

 

 

 

 

 

 

03/09/01

 

09:47:00

 

301069366

 

Amendment

 

 

--------------------------------------------------------------------------------


 

FINANCING STATEMENT – FOLLOW INSTRUCTIONS CAREFULLY

This Financing Statement is presented for filing pursuant to the Uniform
Commercial Code and will remain effective, with certain exceptions, for 5 years
from date of filing.

 

THIS SPACE FOR USE OF FILING OFFICER

 

 

RECEIVED - TENDERED FOR FILING

 

TENNESSEE SECRETARY OF STATE

 

01/09/01 10:16 AM

 

 

 

101 – 012275

 

 

A. NAME & TEL. # OF CONTACT AT FILER (optional)

 

 

B. FILING OFFICE ACCT # (optional)

 

 

C. RETURN COPY TO: (Name and Mailing Address)

 

Bank of America, N.A.

 

One Bank of America Plaza
Nashville, TN 37239

 

D. OPTIONAL DESIGNATION [ILLEGIBLE]  o LESSOR/LESSEE  o CONSIGNOR /CONSIGNEE  o
NON- UCC FILING

 

1. DEBTOR’S EXACT FULL LEGAL NAME - Insert only one debtor name (1a or 1b)

 

1a. ENTITY’S NAME

Quik Drive, U.S.A., Inc and Quik Drive Canada, Inc

 

OR

 

1b. INDIVIDUAL’S LAST NAME



 

FIRST NAME

 

MIDDLE NAME

 

SUFFIX

 

1c. MAILING ADDRESS

 

CITY

 

STATE

 

COUNTRY

 

POSTAL CODE

436 Calvert Drive

 

Gallatin

 

TN

 

 

 

37066

 

1d. S.S. OR TAX I.D. #

511195020

 

OPTIONAL ADD’NL INFO RE ENTITY DEBTOR

 

1e. TYPE OF ENTITY

 

 

1f. ENTITY’S STATE OR COUNTRY OF ORGANIZATION

 

 

1g. ENTITY’S ORGANIZATIONAL I.D. #, if any

o NONE

 

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME – Insert only one debtor name (2a
or 2b)

 

2a. ENTITY’S NAME

 

 

OR

 

2b. INDIVIDUAL’S LAST NAME

 

FIRST NAME

 

MIDDLE NAME

 

SUFFIX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2c. MAILING ADDRESS

 

CITY

 

STATE

 

COUNTRY

 

POSTAL CODE

 

 

2d. S.S. OR TAX I.D. #

 

 

OPTIONAL ADD’NL INFO RE ENTITY DEBTOR

 

2e. TYPE OF ENTITY

 

 

2f. ENTITY’S STATE OR COUNTRY OF ORGANIZATION

 

 

2g. ENTITY’S ORGANIZATIONAL I.D. #, if any

o NONE

 

3. SECURED PARTY’S (ORIGINAL S/P OR ITS TOTAL ASSIGNEE) EXACT FULL LEGAL NAME -
Insert only one secured party name (3a or 3b)

 

3a. ENTITY’S NAME

Bank of America, N.A.

 

OR

 

3b. INDIVIDUAL’S LAST NAME

 

FIRST NAME

 

MIDDLE NAME

 

SUFFIX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3c. MAILING ADDRESS

 

CITY

 

STATE

 

COUNTRY

 

POSTAL CODE

One Bank of America Plaza

 

Nashville

 

TN

 

 

 

37239

 

4. This FINANCING STATEMENT covers the following types or items of property:

All Accounts and Inventory; whether any of the foregoing is owned now or
acquired later;  all accessions, additions, replacements, and substitutions
relating to any of the foregoing; all records of any kind relating to any of the
foregoing; all proceeds relating to any of the foregoing (including insurance,
general intangibles and other accounts proceeds).

 

 

Maximum Principal Indebtedness for Tennessee Recording Tax Purposes is
$1,000,000.00.

 

5. CHECK BOX [ILLEGIBLE]  o This FINANCING STATEMENT is signed by the Secured
Party instead of the Debtor to perfect a security interest (a) in collateral
already subject to a security interest in another jurisdiction when it was
brought into this state, or when the debtor’s location was changed to this
state, or (b) in accordance with other statutory provisions [additional data may
be required]

 

6. REQUIRED SIGNATURES

 

/s/ G. Lyle Habermehl

 

G. Lyle Habermehl

 

7. If filed in Florida (check one)  o Documentary stamp tax paid  ý Documentary
stamp tax not applicable

 

8. o  This FINANCING STATEMENT is to be filed [for record] (or recorded) in the
REAL ESTATE RECORDS

Attach Addendum

 

[if applicable]

 

9. Check to REQUEST SEARCH CERTIFICATE(S) on Debtor(s) [ADDITIONAL FEE]

(optional)  o All Debtors  o Debtor 1  o Debtor 2

 

CFI ProServices, Inc. 400 S.W. 6th Avenue, Portland, Oregon 97204

(1) FILING OFFICER COPY — NATIONAL FINANCING STATEMENT (FORM UCC1) (TRANS) (REV.
12/18/95)

 

--------------------------------------------------------------------------------


 

FINANCING STATEMENT – FOLLOW INSTRUCTIONS CAREFULLY

This Financing Statement is presented for filing pursuant to the Uniform
Commercial Code and will remain effective, with certain exceptions, for 5 years
from date of filing.

 

THIS SPACE FOR USE OF FILING OFFICER

 

 

RECEIVED - TENDERED FOR FILING

 

TENNESSEE SECRETARY OF STATE

 

03/09/01 09:47 AM

 

 

 

301 – 069366

 

 

UCC 3 amendment

 

File# 101012275

 

A. NAME & TEL. # OF CONTACT AT FILER (optional)

 

 

B. FILING OFFICE ACCT # (optional)

 

 

C. RETURN COPY TO: (Name and Mailing Address)

 

Bank of America, N.A.

FL9–100–02–09
P.O. BOX 40329
Jacksonville, FL 32203–0329

 

D. OPTIONAL DESIGNATION [ILLEGIBLE]:  o LESSOR/LESSEE  o CONSIGNOR /CONSIGNEE  o
NON - UCC FILING

 

1. DEBTOR’S EXACT FULL LEGAL NAME - Insert only one debtor name (1a or 1b)

 

1a. ENTITY’S NAME

Quik Drive USA Inc and Quik Drive Canada Inc

 

OR

 

1b. INDIVIDUAL’S LAST NAME

 

FIRST NAME

 

MIDDLE NAME

 

SUFFIX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1c. MAILING ADDRESS

 

CITY

 

STATE

 

COUNTRY

 

POSTAL CODE

436 Calvert Drive

 

Gallatin

 

TN

 

 

 

37066

 

1d. S.S. OR TAX I.D. #

51–1195020

 

OPTIONAL ADD’NL INFO RE ENTITY DEBTOR

 

1e. TYPE OF ENTITY
Corporation

 

1f. ENTITY’S STATE OR COUNTRY OR ORGANIZATION

 

 

1g. ENTITY’S ORGANIZATIONAL I.D. #, if any

ý NONE

 

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME – Insert only one debtor name (2a
or 2b)

 

2a. ENTITY’S NAME

 

OR

 

2b. INDIVIDUAL’S LAST NAME

 

FIRST NAME

 

MIDDLE NAME

 

SUFFIX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2c. MAILING ADDRESS

 

CITY

 

STATE

 

COUNTRY

 

POSTAL CODE

 

 

 

 

 

 

 

 

 

 

2d. S.S. OR TAX I.D. #



 

OPTIONAL ADD’NL INFO RE ENTITY DEBTOR

 

2e. TYPE OF ENTITY

 

 

2f. ENTITY’S STATE OR COUNTRY OF ORGANIZATION

 

 

2g. ENTITY’S ORGANIZATIONAL I.D. #, if any

o NONE

 

3. SECURED PARTY’S (ORIGINAL S/P or ITS TOTAL ASSIGNEE) EXACT FULL LEGAL NAME –
Insert only one secured party name (3a or 3b)

 

3a. ENTITY’S NAME
Bank of America, N.A.

 

OR

 

3b. INDIVIDUAL’S LAST NAME



 

FIRST NAME

 

MIDDLE NAME

 

SUFFIX

 

3c. MAILING ADDRESS

 

CITY

 

STATE

 

COUNTRY

 

POSTAL CODE

FL9–100–02–09, One Bank of America Plaza

 

Nashville

 

TN

 

 

 

37239

 

4. This FINANCING STATEMENT covers the following types or items of property:

All Inventory and Accounts; whether any of the foregoing is owned now or
acquired later;  all accessions, additions, replacements, and substitutions
relating to any of the foregoing; all records of any kind relating to any of the
foregoing; all proceeds relating to any of the foregoing (including insurance,
general intangibles and other accounts proceeds).

 

 

This Filing is to increase indebtedness evidenced by original filing #101012275
dated 1/9/01 currently at $1,000,000.00

 

Maximum principal indebtedness for Tennessee recorded tax purpose is
$1,000,000.00

 

Maximum Principal Indebtedness for Tennessee Recording Tax Purposes is
$2000000.00

 

5. CHECK BOX [ILLEGIBLE]  o This FINANCING STATEMENT is signed by the Secured
Party instead of the Debtor to perfect a security interest (a) in collateral
already subject to a security interest in another jurisdiction when it was
brought into this state, or when the debtor’s location was changed to this
state, or (b) in accordance with other statutory provisions [additional data may
be required]

 

6. REQUIRED SIGNATURE(S)

 

/s/ G. Lyle Habermehl

 

 

 

7. If filed in Florida (check one)  o Documentary stamp tax paid  ý Documentary
stamp tax not applicable

 

8. o  This FINANCING STATEMENT is to be filed [for record] (or recorded) in the
REAL ESTATE RECORDS

Attach Addendum

[if applicable]

 

9. Check to REQUEST SEARCH CERTIFICATE(S) on Debtor(s) [ADDITIONAL FEE]

(optional)   o All Debtors   o Debtor 1   o Debtor 2

 

Concentrex Incorporated, 400 S.W. 6th Avenue, Portland, Oregon 97204

(1) FILING OFFICER COPY — NATIONAL FINANCING STATEMENT (FORM UCC1) (TRANS) (REV.
12/18/95)

 

--------------------------------------------------------------------------------


 

Schedule 5.1.7

No Conflicts

 

The following agreements require consent to assignment:

 

Losee Business Center, LLC

 

Quik Drive U.S.A, Inc. - Las Vegas Warehouse-Addendum 1

 

7/29/2004

Glen Corporation

 

Quik Drive Canada, Inc.

 

4/19/2004

Do it Best Corporation

 

Terms & Conditions

 

3/7/2000

Amazon.com

 

Vendor Buying Agreement

 

3/4/2004

Ace Hardware Corporation

 

Electronic Payments Agreement

 

7/21/2004

Lowe’s Company

 

Master Standard Buying Agreement

 

 

Lowe’s Company

 

Vendor Buying Agreement

 

10/6/2003

Lowe’s Company

 

Electronic Payments Agreement

 

3/23/2004

Lowe’s Company

 

Supplier Support Commitment Form

 

12/31/2003

Lowe’s Company

 

Rebate Schedule

 

1/1/2004

Zina International - QVC

 

Marketing & Sales Agreement

 

8/1/2002

Exhomde, LLC - Home Depot

 

Marketing & Sales Agreement

 

1/10/2000

NHS 2005

 

Exhibit Space Contract

 

7/24/2004

Orgill, Inc.

 

Exhibit Space Contract

 

8/12/2004

Do it Best Market

 

Exhibit Space Contract

 

6/10/2004

Batimat 2005

 

Exhibit Space Contract

 

8/10/2004

Hitachi Power Tools

 

Confidential Disclosure Agreement

 

 

J. Inman Advisors, LLC

 

Consulting Services Agreement

 

5/8/2003

Sumner Regional Health Systems, Inc.

 

Corporate Health Management

 

8/8/1997

Porter Cable Corporation

 

Exclusive Patent License Agreement

 

2/18/1997

James Hardie Research Pty LTD

 

Consent to Use Trademark in Advertising Agreement

 

12/1/2000

Mechanical-Galv Plating Corp.

 

Supply Agreement

 

11/27/2000

Enterprise

 

Vehicle Lease

 

7/20/2000

Better Business Equipment

 

Minolta EP 1085 Copier System

 

4/24/2001

UPS Online WorldShip

 

Support Equipment Agreement

 

7/3/2001

Sprint

 

Centurion Service Agreement-Phones

 

12/17/2001

Bellsouth Business Internet Services

 

Master Agreement

 

7/2/2003

AT&T

 

Master Agreement

 

7/15/2003

Pitney Bowes Credit Corp.

 

Series Agreement

 

12/1/2003

T Mobile

 

Off Site Service Agreement-HT225CF23123

 

7/9/2003

T Mobile

 

Off Site Service Agreement-HT224CF01858

 

7/9/2003

T Mobile

 

Off Site Service Agreement-HT237CF21241

 

7/9/2003

T Mobile

 

Service Agreement-525-8037

 

7/14/2003

T Mobile

 

Service Agreement-525-8033

 

7/14/2003

T Mobile

 

Service Agreement-525-8031

 

7/14/2003

T Mobile

 

Service Agreement-525-8025

 

7/14/2003

T Mobile

 

Service Agreement-525-8021

 

7/14/2003

T Mobile

 

Service Agreement-335-2768

 

9/8/2003

Federal Express Canada Ltd.

 

Thermal Printer License

 

12/4/2003

American Express/Canadian Imperial Bank of Commerce

 

Merchant Card Service Agreement

 

09/12/2003

 

--------------------------------------------------------------------------------


 

Bank of America

 

Disbursement Request & Authorization

 

12/12/2000

Bank of America

 

Landlords Consent - LWP, Inc.

 

12/13/2000

Bank of America

 

Landlords Consent - Quik Drive Head Office

 

12/13/2000

Bank of America

 

Agreement for Commercial Automated Investment Account

 

12/18/2000

Bank of America

 

Agreement for Commercial Automated Investment Account

 

12/19/2000

Bank of America

 

Authorization & Agreement for Treasury Services

 

2/8/2001

Bank of America

 

Promissory Note

 

2/14/2001

Bank of America

 

Promissory Note

 

2/14/2001

Bank of America

 

Corporate Signature Card

 

12/19/2001

Bank of America

 

Agreement to Provide Insurance

 

8/1/2002

Bank of America

 

Business Loan Agreement

 

8/1/2002

Bank of America

 

Certificate of Corporate Resolution to Borrow

 

8/1/2002

Bank of America

 

Commercial Security Agreement

 

8/1/2002

Bank of America

 

Corporate Resolution to Borrow/Grant Collateral

 

8/1/2002

Bank of America

 

Notice of Final Agreement

 

8/1/2002

Bank of America

 

Notice of Insurance Requirements

 

8/1/2002

Bank of America

 

Merchant Card Service Agreement

 

2/7/2001

Nick and Tina Andriopoulos

 

Lease with Quik Drive USA

 

8/25/2003

 

The following contract requires notice upon assignment:

 

K.TICHO Supply Agreement dated October 23, 2002

 

Under Canadian law, Quik Drive Canada is required to give notice, or pay in lieu
of notice, to Canadian employees of termination of employment.

 

Sellers make no representation or warranty regarding the Investment Canada Act
or Competition Act.

 

--------------------------------------------------------------------------------


 

Schedule 5.1.11

Validity of Contracts

 

Manulife Financial

 

Contract proposal

 

7/19/2004

Paychex

 

Estimated Fee Schedule

 

7/26/2001

Prudential Financial

 

Request to Participate as Subscriber

 

7/15/2004

Guardian

 

Plan Agreement

 

8/1/2004

C&J Consulting

 

Administration Agreement

 

5/25/2001

G. Lyle Habermehl

 

Quik Drive USA, Inc. - Gallatin Location

 

1/1/1995

 

--------------------------------------------------------------------------------


coSchedule 5.1.13                                             Cover /Index Page

 

This Schedule 5.1.13 includes:

1.               Patents Table

2.               Trade Marks Table

3.               Trade Names List

4.               Designs Table

5.               Copyright List

6.               List of Exceptions under Section 5.1.13

 

--------------------------------------------------------------------------------


 

Schedule 5.1.13 Patents Table

 

QUIK DRIVE USA INC.  Patents

 

Title

 

Country

 

SeriaNr

 

PatentNr

 

Code

 

 

 

 

 

 

 

 

 

Advance Mechanism for Collated Screwdriver

 

US

 

08/771962

 

5870933

 

 

Advance Mechanism for Collated Screwdriver

 

AU

 

94122/98

 

756804

 

 

Advance Mechanism for Collated Screwdriver

 

EP

 

98309551.4

 

1004404

 

 

Advance Mechanism for Collated Screwdriver

 

DE

 

69818835.7

 

69818835.7

 

 

Advance Mechanism for Collated Screwdriver

 

UK

 

98309551.4

 

1004404

 

 

Advanced Mechanism for Collated Screwdriver

 

CA

 

2254416

 

 

 

 

Arrow Head Screwstrip

 

US

 

09/702541

 

6494322

 

 

Arrow Head Screwstrip

 

CA

 

2360178

 

 

 

OA

Autofeed Screwdriver for Screws With Flat Head Bottoms

 

CA

 

2329285

 

 

 

 

Autofeed Screwdriver for Screws With Flat Head Bottoms

 

US

 

09/663408

 

6601480

 

 

Autofeed Screwdriver for Screws With Flat Head Bottoms

 

GB

 

0122386.6

 

2367779

 

 

Autofeed Screwdriver for Screws With Flat Head Bottoms

 

DE

 

10145703.0

 

 

 

OA

Collated Drywall Screws

 

CA

 

2182856

 

 

 

 

Collated Drywall Screws

 

US

 

08/871659

 

5921736

 

 

Collated Drywall Screws

 

US

 

08/081829

 

5622024

 

 

Collated Screw Strip With Support Surface

 

US

 

08/879910

 

5819609

 

 

Double Arm Pawl for Autofeed Screwdriver

 

CA

 

2324627

 

 

 

 

Double Arm Pawl for Autofeed Screwdriver

 

US

 

09/694910

 

6439085

 

 

Driver for Screws Carrying Washers

 

CA

 

2325281

 

 

 

OA

Driver for Screws Carrying Washers

 

US

 

08/786662

 

5943926

 

 

Exit Locating Collated Screw Strip and Screwdrivers Therefore

 

US

 

08/233,909

 

 

 

AB

Exit Locating Collated Screw Strip and Screwdrivers Therefore

 

PC

 

CA95/00253

 

 

 

AB

Exit Locating Collated Screw Strip and Screwdrivers Therefore

 

US

 

08/545399

 

5699704

 

 

Exit Locating Collated Screw Strips and Screwdrivers Therefore

 

CA

 

2189026

 

2189026

 

 

Exit Locating Screwdriver

 

US

 

09/535783

 

 

 

AB

Exit Locating Screwdriver

 

US

 

09/140218

 

6055891

 

 

False Thread Screw and Screwstrip

 

US

 

09/343796

 

6074149

 

 

Fastener Retaining Nosepiece for Screwdrivers

 

CA

 

2324742

 

 

 

 

Fastener Retaining Nosepiece for Screwdrivers

 

US

 

09/694912

 

6363818

 

 

Fastener with Stepped Head for Composite Decking

 

US

 

10/269906

 

 

 

 

Fastener With Stepped Head for Composite Decking

 

AU

 

2003248195

 

 

 

 

Fastener With Stepped Head for Composite Decking

 

CA

 

2441715

 

 

 

OA

Finger Release Mechanism for Collated Strip Screwdriver

 

CA

 

2161591

 

2161591

 

 

Finger Release Mechanism for Collated Strip Screwdriver

 

US

 

08/331729

 

5570618

 

 

Hand Held Power Tool

 

PC

 

CA96/00876

 

 

 

AB

 

--------------------------------------------------------------------------------


 

Hand Held Power Tool

 

US

 

08/577023

 

 

 

AB

Hand Held Power Tool

 

US

 

09/108578

 

6058815

 

 

Hand Held Power Tool

 

CH

 

96942213.8

 

0868265

 

AB

Hand Held Power Tool

 

BE

 

96942213.8

 

0868265

 

AB

Hand Held Power Tool

 

FR

 

96942213.8

 

0868265

 

AB

Hand Held Power Tool

 

DE

 

69603751.3

 

69603751.3

 

 

Hand Held Power Tool

 

GB

 

96942213.8

 

0868265

 

 


HAND HELD POWER TOOL


 


IT


 


96942213.8


 


0868265


 


AB

Hand Held Power Tool

 

SE

 

96942213.8

 

0868265

 

 

Hand Held Power Tool

 

CA

 

2238318

 

 

 

OA

Hand Held Power Tool

 

AU

 

11356/97

 

728305

 

 

Hand Held Power Tool

 

EP

 

96942213.8

 

0868265

 

 

Holding Strap for Curved Screwstrip

 

US

 

10/738121

 

 

 

OA

Holding Strap for Curved Screwstrip

 

CA

 

2459089

 

 

 

OA

Lockable Telescoping Screwdriver

 

DE

 

19882991.4

 

 

 

OA

Lockable Telescoping Screwdriver

 

JP

 

2000-545677

 

 

 

OA

Lockable Telescoping Screwdriver

 

US

 

09/673917

 

6647836

 

 

Lockable Telescoping Screwdriver

 

US

 

08/741278

 

5855151

 

 

Lockable Telescoping Screwdriver

 

CA

 

2219259

 

2219259

 

 

Lockable Telescoping Screwdriver

 

PC

 

CA98/00432

 

 

 

AB

Power Drill Housing Extension Coupling

 

US

 

09/091816

 

6109145

 

 

Power Drill Housing Extension Coupling

 

EP

 

96942214.6

 

0873221

 

 

Power Drill Housing Extension Coupling

 

AU

 

11357/97

 

716274

 

 

Power Drill Housing Extension Coupling

 

JP

 

523935/97

 

 

 

 

Power Drill Housing Extension Coupling

 

CA

 

2238268

 

2238268

 

 

Power Drill Housing Extension Coupling

 

US

 

08/579284

 

5662011

 

 

Power Drill Housing Extension Coupling

 

PC

 

CA96/00877

 

 

 

AB

Power Drill Housing Extension Coupling

 

BE

 

96942214.6

 

0873221

 

AB

Power Drill Housing Extension Coupling

 

FR

 

96942214.6

 

0873221

 

AB

Power Drill Housing Extension Coupling

 

DE

 

69604090.5

 

69604090.5

 

 

Power Drill Housing Extension Coupling

 

GB

 

96942214.6

 

0873221

 

 

Power Drill Housing Extension Coupling

 

IT

 

96942214.6

 

0873221

 

AB

Power Drill Housing Extension Coupling

 

SE

 

96942214.6

 

0873221

 

 

Power Drill Housing Extension Coupling

 

CH

 

96942214.6

 

0873221

 

AB

Replaceable Bit Screwdriver Assembly

 

US

 

08/673615

 

 

 

AB

Replaceable Bit Screwdriver Assembly

 

US

 

08/673615

 

5918512

 

 

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

EP

 

95916542.4

 

0805736

 

 

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

AU

 

23014/95

 

681026

 

AB

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

CA

 

2189027

 

 

 

OA

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

FR

 

95916542.4

 

0805736

 

AB

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

DE

 

69506587.4

 

0805736

 

 

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

GB

 

95916542.4

 

0805736

 

 

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

CH

 

95916542.4

 

0805736

 

AB

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

PC

 

CA95/00252

 

 

 

AB

 

--------------------------------------------------------------------------------


 

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

US

 

08/234,333

 

5542323

 

 

Screw Strip with Washers

 

CA

 

602955

 

1297451

 

 

Screw Strip with Washers

 

US

 

07/414,514

 

4930630

 

 

Screwdriver for Joining Metal Framing

 

US

 

09/140508

 

6085616

 

 

Screwdriver Replaceable Bit Assembly

 

US

 

044,956

 

5351586

 

 

Screwdriver Replacement Bit Assembly

 

CA

 

2275133

 

2275133

 

 

Screwdriver With Dual Cam Slot for Collated Screws

 

CA

 

2312292

 

2312292

 

 

Screwdriver With Dual Cam Slot for Collated Screws

 

JP

 

11-505167

 

 

 

OA

Screwdriver With Dual Cam Slot for Collated Screws

 

EP

 

98929177.8

 

0991502

 

 

Screwdriver With Dual Cam Slot for Collated Screws

 

AU

 

79033/98

 

740659

 

 

Screwdriver With Dual Cam Slot for Collated Screws

 

CA

 

2293615

 

2293615

 

 

Screwdriver with Dual Cam Slot for Collated Screws

 

FR

 

98929177.8

 

0991502

 

AB

Screwdriver with Dual Cam Slot for Collated Screws

 

DE

 

69807692.3

 

69807692.3

 

 

Screwdriver with Dual Cam Slot for Collated Screws

 

SE

 

98929177.8

 

0991502

 

 

Screwdriver with Dual Cam Slot for Collated Screws

 

CH

 

98929177.8

 

0991502

 

AB

Screwdriver with Dual Cam Slot for Collated Screws

 

GB

 

98929177.8

 

0991502

 

 

Screwdriver with Dual Cam Slot for Collated Screws

 

US

 

10/689466

 

 

 

 

Screwdriver With Dual Cam Slot for Collated Screws

 

US

 

08/882323

 

5934162

 

 

Screwdriver With Dual Cam Slot for Collated Screws

 

US

 

09/313848

 

6089132

 

 

Screwdriver with Dual Cam Slot for Collated Screws

 

US

 

10/252751

 

 

 

AB

Screwdriver With Dual Cam Slot for Collated Screws

 

PC

 

CA98/00601

 

 

 

AB

Screwdriver with Replaceable Bit Assembly

 

PC

 

94-00209

 

 

 

AB

Screwdriver with Replaceable Bit Assembly

 

US

 

08/225949

 

5531143

 

 

Screwdriver with Replaceable Bit Assembly

 

JP

 

06-522576

 

3506337

 

 

Screwdriver with Replaceable Bit Assembly

 

CA

 

2160001

 

2160001

 

 

Screwdriver with Replaceable Bit Assembly

 

GB

 

94913466.2

 

0693018

 

 

Screwdriver with Replaceable Bit Assembly

 

FR

 

94913466.2

 

0693018

 

AB

Screwdriver With Replaceable Bit Assembly

 

AU

 

65618/94

 

676044

 

 

Screwdriver With Replaceable Bit Assembly

 

EP

 

94913466.2

 

0693018

 

 

Screwdriver with Replaceable Bit Assembly

 

DE

 

69407775.5-8

 

69407775.5

 

 

Screwdriver with Replaceable Nose for Collated Screws

 

US

 

08/511945

 

5568753

 

 

Screwdriver with Replaceable Nose for Collated Screws

 

FR

 

96112745.3

 

0757935

 

AB

Screwdriver with Replaceable Nose for Collated Screws

 

DE

 

69601333.9

 

69601333.9

 

 

Screwdriver with Replaceable Nose for Collated Screws

 

IT

 

96112745.3

 

0757935

 

AB

Screwdriver with Replaceable Nose for Collated Screws

 

SE

 

96112745.3

 

0757935

 

AB

Screwdriver with Replaceable Nose for Collated Screws

 

CH

 

96112745.3

 

0757935

 

AB

Screwdriver with Replaceable Nose for Collated Screws

 

GB

 

96112745.3

 

0757935

 

 

Screwdriver with Replaceable Nose for Collated Screws

 

JP

 

8-226059

 

 

 

 

Screwdriver with Replaceable Nose for Collated Screws

 

EP

 

96112745.3

 

0757935

 

 

Screwdriver with Replaceable Nose for Collated Screws

 

AU

 

61924/96

 

702558

 

 

Screwdriver with Replaceable Nose for Collated Screws

 

CA

 

2182765

 

 

 

 

 

--------------------------------------------------------------------------------


 

Screwdriver With Shoe Guided Slide Body

 

US

 

09/517771

 

6244140 B1

 

 

Screwdriver With Shoe Guided Slide Body

 

US

 

09/843544

 

6453780

 

 

Screwdriver with Slotted Nose for Collated Screws

 

US

 

08/673398

 

5927163

 

 

Screwdriver With Slotted Nose for Collated Screws

 

CA

 

2207647

 

 

 

OA

Screwdriving Apparatus for Use in Driving ........

 

US

 

08/018897

 

5337635

 

 

Screwdriving Apparatus for Use in Driving Screws Joined Together in a Strip

 

JP

 

06-518505

 

3524924

 

 

Screwdriving Apparatus for Use in Driving Screws Joined Together in a Strip

 

AU

 

60347/94

 

682678

 

 

Screwdriving Apparatus for Use in Driving Screws Joined Together in a Strip

 

EP

 

94 906 808.4

 

0684894

 

 

Screwdriving Apparatus for Use in Driving Screws Joined Together in a Strip

 

CA

 

2156276

 

2156276

 

 

Screwdriving Apparatus for Use In Driving Screws..

 

PC

 

94-00082

 

 

 

AB

Screwdriving Apparatus for Use in Driving...(2)

 

US

 

08/198129

 

5469767

 

 

Screwdriving Apparatus for Use in Driving...(2)

 

FR

 

94906808.4

 

0684894

 

AB

Screwdriving Apparatus for Use in Driving...(2)

 

DE

 

69406532.3

 

69406532.3

 

 

Screwdriving Apparatus for Use in Driving...(2)

 

GB

 

94906808.4

 

0684894

 

 

Screwdriving Apparatus for Use in Driving...(2)

 

IT

 

94906808.4

 

0684894

 

AB

Screwdriving Apparatus for Use in Driving...(2)

 

CH

 

94906808.4

 

0684894

 

AB

Semi-Automatic Screwdriver for Collated Screws

 

CA

 

2327583

 

 

 

AB

Semi-Automatic Screwdriver for Collated Screws

 

US

 

09/453004

 

6164170

 

 

Socket for Lever Removal of Screwdriver Bit

 

AU

 

59417/96

 

679486

 

 

Socket for Lever Removal of Screwdriver Bit

 

US

 

08/673611

 

 

 

AB

Socket for Lever Removal of Screwdriver Bit

 

US

 

09/006401

 

5884541

 

 

Socket for Lever Removal of Screwdriver Bit

 

CA

 

2275131

 

2275131

 

 

Split Nosepiece for Driving Collated Screws

 

US

 

10/291248

 

 

 

 

Split Nosepiece for Driving Collated Screws

 

PC

 

CA03/01725

 

 

 

OA

Supporting Deflective Screwstrip

 

CA

 

2207763

 

2207763

 

 

Supporting Deflective Screwstrip

 

US

 

08/754543

 

5758768

 

 

Toeing Nosepiece for Screwdrivers

 

US

 

09/694902

 

6425306

 

 

Toeing Nosepiece for Screwdrivers

 

CA

 

2324623

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5.1.13 Trade Marks Table

 

QUIK DRIVE USA INC.  Trade Marks

 

Trademark

 

Country

 

Serial Nr

 

Reg Nr

 

Code

 

QUIK DRIVE

 

AR

 

2.270.689

 

 

 

AB

 

QUIK DRIVE (Class 7)

 

AR

 

2.270.690

 

 

 

AB

 

QUIK DRIVE (Class 7)

 

AU

 

714755

 

714755

 

 

 

QUIK DRIVE (Class 6)

 

AU

 

703514

 

703514

 

 

 

QUIK DRIVE (Class 6)

 

AU

 

714754

 

714754

 

 

 

QUIK DRIVE (Class 7)

 

BR

 

822783231

 

 

 

NUC

 

QUIK DRIVE (Class 6)

 

BR

 

822783223

 

 

 

NUC

 

BANANA

 

CA

 

1180441

 

 

 

OA

 

QUIKSTRIP

 

CA

 

814998

 

TMA 513984

 

NUC

 

QUIKDRIVER

 

CA

 

1159962

 

TMA 612070

 

 

 

QD2000

 

CA

 

826576

 

TMA 481523

 

 

 

QUIKDRIVER DESIGN

 

CA

 

765083

 

TMA 482906

 

 

 

QUIK DRIVE

 

CA

 

617765

 

TMA 369470

 

 

 

QUIK DRIVE

 

CA

 

767016

 

TMA 455959

 

 

 

COIL-SCRU

 

CA

 

767015

 

TMA 451607

 

 

 

THE COLOUR “YELLOW”

 

CA

 

855542

 

TMA 533331

 

 

 

QD

 

CA

 

864308

 

TMA 539044

 

 

 

QUIK DRIVE & DESIGN

 

CA

 

669112

 

TMA 399584

 

 

 

QUIKSTRIP (Class 6)

 

CT

 

1524131

 

1524131

 

NUC

 

QUIKDRIVER & DESIGN

 

CT

 

1523901

 

1523901

 

 

 

QUIK DRIVE (Classes 6, 7)

 

CT

 

375634

 

375634

 

 

 

QUIK DRIVE (Class 7)

 

JP

 

102190/1996

 

4162603

 

NUC

 

QUIK DRIVE (Classes 6, 7)

 

JP

 

102189/1996

 

4184722

 

NUC

 

QUIK DRIVE (Classes 6, 7)

 

KP

 

2000-0013491

 

498836

 

NUC

 

QUIK DRIVE

 

NO

 

2000 01585

 

208436

 

 

 

QUIKDRIVER & DESIGN

 

NO

 

2000 01587

 

208437

 

 

 

QUIKSTRIP

 

NO

 

2000 01586

 

205419

 

NUC

 

QUIK DRIVE

 

NZ

 

262876

 

262876

 

 

 

BANANA

 

US

 

76/533522

 

 

 

OA

 

QUIK DRIVE

 

US

 

75/171485

 

2133981

 

 

 

QUIKSTRIP

 

US

 

75/135151

 

2129515

 

NUC

 

QUICK/DRIVER 6

 

US

 

74/426304

 

1943366

 

AB

 

QUIKDRIVER DESIGN

 

US

 

74/521911

 

2014146

 

 

 

QUICK/DRIVER 8

 

US

 

74/426369

 

1930508

 

AB

 

QUICK/DRIVER 10

 

US

 

74/425767

 

1930507

 

AB

 

QUIKDRIVER

 

US

 

76/480910

 

2786131

 

 

 

THE COLOUR “YELLOW”

 

US

 

75/414639

 

2655212

 

 

 

QUIK DRIVE

 

US

 

764973

 

1544189

 

 

 

QD2000

 

US

 

75/204197

 

2147335

 

 

 

COIL-SCRU

 

US

 

74/602233

 

1967998

 

 

 

QD

 

US

 

75/409138

 

2430220

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5.1.13 Trade Name List

 

QUIK DRIVE USA INC. Trade Names

 

Trade Names / Fictitious business names:

QUIK DRIVE

QUIK DRIVE USA

QUIK DRIVE CANADA

QUIK DRIVE AUSTRALIA

quikdrive.com

www.quikdrive.com and other similar domain names

 

Unregistered Trade Marks/ Service Marks:

QD PRO

 

--------------------------------------------------------------------------------


 

Schedule 5.1.13 Designs Table

 

QUIK DRIVE USA INC. Designs

 

Title

 

Country

 

Serial Nr

 

Reg Nr

 

 

 

 

 

 

 

 

 

Screwdriving Tool for Collated Fasteners

 

US

 

29/063864

 

391135

 

Screwdriving Tool for Collated Fasteners

 

CA

 

1997-1113

 

82461

 

Screwstrip

 

US

 

29/131969

 

469344

 

 

--------------------------------------------------------------------------------


 

Schedule 5.1.13 Copyright List

 

QUIK DRIVE USA INC. Copyrights

 

Unregistered Copyright in advertising and promotional materials, web site
www.quikdrive.com, instructional materials and manuals for products, product
packaging.

 

Registered Copyright: None

 

--------------------------------------------------------------------------------


 

Schedule 5.1.13

 

List of Exceptions under Section 5.1.13

 

List of Exceptions under Section 5.1.13:

 

1.               Confidential Settlement and Mutual Release Agreement effective
10-15-2003 with Anchor Distributing, Inc.  (G2145/28)

 

2.               Confidential Settlement and Mutual Release Agreement effective
11-14-2003 with Universal Fastener Outsourcing, LLC  (G2145/29)

 

3.               Settlement Agreement with Crispo Canada Inc. dated March 10,
2004.

 

4.               Settlement Agreement with Evolution Fasteners Inc. dated
October 10, 2002.

 

5.               Quik Drive / K.Ticho Supply Agreement dated October 23, 2002
(provides for manufacture of screwstrips in Korea for sale to Quik Drive). 
(G2145/21)

 

6.               Federal Court of Canada – Court Action T-1271-01 - Quik Drive
Canada, Inc.  vs. Langtry Industries Ltd. and G. Lyle Habermehl in respect of
Canadian Patent 2,189,026. (QUIK1)

 

7.               Federal Court of Canada – Court Action T-99-02 – Quik Drive
Canada, Inc. vs. Langtry Industries Ltd. and G. Lyle Habermehl in respect of
Canadian Patents 2,160,001, 2,2275,131 and 2,275,133.   (QUIK2)

 

8.               Correspondence received from the law firm of Kinman Amlani
Holland of New Westminster, B.C., dated August 20, 2004 and August 21, 2004
alleging invalidity and threatening reexamination proceedings against
unspecified patents by unspecified clients.

 

9.               Oral threat by Mr. Langtry, principal of Langtry Industries, to
initiate reexamination proceedings against patents mentioned in #6 and #7 above.

 

10.         Opposition proceedings by Quik Drive USA Inc. for the trade mark
BLUE-COLOURED STRAP FOR A SCREW STRIP, Serial No. 1108629, Applicant – Langtry
Industries Ltd. (O-QUI003)

 

--------------------------------------------------------------------------------


 

Schedule 5.1.15

Litigation

 

See Schedule 5.1.13, items 6 - 10, which are incorporated by reference herein.

 

--------------------------------------------------------------------------------


 

Schedule 5.1.17

Contracts for Personal Services

 

Bonus agreements with the following Canadian employees:

 

Garry Pickering

Kelly Ewin

Alex Rousseau

Virginia Rabson

John Schembri

Bob McCormick

James Roffe

 

Eastern Region salesmen quarterly bonus program

 

Sales Executive Employment Agreement between Quik Drive, U.S.A., Inc. and Dan
Burkhart dated July 1, 2003.

 

--------------------------------------------------------------------------------


 

Schedule 5.1.18

Employee Benefit Plans

 

Habermehl intends to pay bonuses to all employees of the Companies following
Closing.

 

See Schedule 5.1.17 which is incorporated by reference herein.

 

Quik Drive USA, Inc.

 

Key Program Elements

 

Offering

 

 

 

Healthcare Protection

 

Medical, Dental, Vision, Cancer, Accident, Cardiac Care, Critical Care, Hospital
Intensive Care & Coronary Care Plan

 

 

 

Financial Protection

 

Group Term Life/AD&D, Supplemental Term Life/AD&D, Spouse Term Life, Child Term
Life, Short Term Disability, Long Term Disability

 

 

 

Education

 

Tuition Reimbursement

 

 

 

Financial Security

 

401(k) Plan

 

Participation: (except 401(k))

•                  Starting the first of the month following 90 days of
continuous employment

•                  During open enrollment period, which occurs once per year
prior to August 1

•                  Regular full-time employees who work at least 30 hours per
week

•                  Eligible dependents of employees  (see evidence of coverage
booklets for eligibility guidelines)

 

Changes:

•                  During your open enrollment period

•                  A Change in Status when you, your spouse, or your
dependent(s) GAIN or LOSE ELIGIBILITY for your current coverage; AND the
election change that you intend to make corresponds with that GAIN or LOSS of
same coverage.

 

--------------------------------------------------------------------------------


 

HEALTHCARE PROTECTION

 

• Medical Coverage (Group)

The medical plan is designed to help assist you and your family with the cost of
medical expenses, including hospital, non-hospital, prescription drug and
behavioral health.

 

Benefits are available as follows:

 

PLAN PROVISIONS

 

IN-NETWOK

 

OUT-OF-NETWORK [2]

 

 

 

 

 

Annual Deductible

(Quik Drive reimburses the in-network individual and family deductible)

Individual

Family

Annual Out-of-Pocket Maximum Amount

Individual

Family

Lifetime Maximum

Pre-Existing Waiting Period [1]

 

$1,000
$2,000

$2,500
$5,000
$5,000,000
12 months

 

$2,000
$4,000

$7,500
$15,000
$5,000,000
12 months

 

 

 

 

 

Practitioner Office Services

Office Visits

 

Routine Diagnostic Lab, X-Ray, & Injections

Non-routine Diagnostic Services [5]

 

 

$25 Co-pay (S network)
$30 Co-pay (P network)
No additional Co-pay
80% after Deductible

 

 

60% after Deductible

 

60% after Deductible
60% after Deductible

 

 

 

 

 

Preventative Health Care Services

Well Child Care (to age 6)

 

Annual Well Woman exam

 

Annual Mammography Screening

Annual Cervical Cancer Screening

Prostate Cancer Screening

Immunizations (to age 6)

 

 

$25 Co-pay (S network)

$30 Co-pay (P network)

$25 Co-pay (S network)

$30 Co-pay (P network)

No Additional Co-pay

No Additional Co-pay

No Additional Co-pay

No Additional Co-pay

 

 

60% after Deductible

 

60% after Deductible

 

60% after Deductible

60% after Deductible

60% after Deductible

60% after Deductible

 

 

 

 

 

Services Received at a Facility

(includes profession and facility charges)

Inpatient Services [3]

Outpatient Surgery [4]

Routine Diagnostic Service-Outpatient

Non-routine Diagnostic Services-Outpatient [5]

Other Outpatient Services [6]

Emergency Care Services [7]

Emergency Care Non-Routine Diagnostics [5]

 

 

 

80% after Deductible

80% after Deductible

100% after Deductible

80% after Deductible

80% after Deductible

$100 Co-pay

80% after Deductible

 

 

 

60% after Deductible

60% after Deductible

60% after Deductible

60% after Deductible 

60% after Deductible

$100 Co-pay

80% after Deductible

 

 

 

 

 

Medical Equipment

 

80% After Deductible

 

60% after Deductible

 

 

 

 

 

Therapy Services [8]

 

80% after Deductible  (Limited to 30 visits per year per therapy type)

 

60% after Deductible

 

 

 

 

 

Ambulance Service

 

80% after Deductible

 

80% after Deductible

 

 

 

 

 

Prescription Drugs

 

Generic - $10 Co-pay

Preferred Brand Name - $35 Co-pay

Non-preferred Brand Name - $50 Co-pay

 

Generic - $10 Co-pay

Preferred Brand Name - $35 Co-pay

Non-preferred Brand Name - $50 Co-pay

 

--------------------------------------------------------------------------------

Notes:

[1].  HIPPA regulation apply.  A Group enrollee’s pre-existing condition waiting
period can be reduced by the enrollee’s applicable ‘creditable coverage’.

[2].  Out-of-network benefit payment based on BlueCross BlueShield of Tennessee
maximum allowable charge.  You are responsible for paying any amount exceeding
the maximum allowable charge.

 

--------------------------------------------------------------------------------


 

[3].  Services require prior approval.  Benefits will be reduced to 50% for
services received from network providers outside Tennessee and all
out-of-network providers when prior approval is not obtained.

[4].  Certain surgical procedures require prior approval.  Benefits will be
reduced to 50% for services received from network providers outside Tennessee
and all out-of-network providers when prior approval is not obtained.

Call Customer Service to determine which procedures require prior approval.

[5].  CAT scans, MRIs, nuclear medicine and other similar technologies.

[6].  Includes services such as chemotherapy, radiation therapy, infusions, and
renal dialysis.

[7].  ER services include all services in conjunction with ER visit except
non-routine diagnostic services.

[8].  Physical, speech, manipulative, and occupation therapies are limited to 30
visits per therapy type per year.  Cardiac and pulmonary rehabilitative
therapies are limited to 36 visits per therapy type per year.

 

• Dental (Group)

To help assist you with the cost of dental expenses, Quik Drive offers you a
dental plan through Guardian, which provides preventative care benefits at
little cost to you to encourage regular checkups.

 

Benefits are available as follows:

 

 

 

 

 

Network

 

Non-Network

Calendar Year Per Person (maximum $150)

 

$

50

 

$

50

Deductible waived for Preventive Services

 

 

 

 

 

 

Preventive Services

*every six months

**for dependent children
up to age 14

***for dependent children
up to age 16

 

Emergency Treatment

Oral Examinations *

X-Rays

Teeth Cleaning

Fluoride Treatments**

Space Maintainers***

Topical Sealants***

 

Plan pays 100%

 

Plan pays 100% of allowable charges

Basic Services

 

Laboratory tests

Amalgam, silicate, and acrylic fillings

Extractions and other oral surgery

Anesthesia

 

Plan pays 90%

 

Plan pays 80% of allowable charges

Major Services

 

Gold and porcelain fillings and crowns

Bridgework and dentures

Root canals

Periodontic services

 

Plan pays 60%

 

Plan pays 50% of allowable charges

Orthodontia:  Children under age 19, plan pays 50%

 

$1,000 (lifetime max)

Annual Maximum

 

$1,000

 

• Vision (Group)

Your vision plan is offered by Spectera.  Spectera makes it easy to use your eye
care benefits and to maintain your eye health.

 

Benefits are available as follows:

 

 

 

Network

 

Non-Network

Complete Eye Exam

(once every 12 months)

 

$10 co-pay

 

Optometrist

Ophthalmologist

$40.00

$40.00

Frames

(every 2 calendar years)

 

$20 co-pay for frames from Spectera’s selection

 

 

$45.00

Lenses

Standard single or multi-focal lenses

(once every 12 months)

 

$20 co-pay for lenses(waived if paid toward frame purchase)

 

Single vision

Bifocal

Trifocal

Lenticular

$40.00

$60.00

$80.00

$80.00

Contact Lenses

(once every 12 months in lieu of eyeglasses)

 

$105

 

 

$105

 

--------------------------------------------------------------------------------


 

• USAble Voluntary Products

•                  Cardiac Care

•                  Accident

•                  Cancer

•                  Critical Care

•                  Hospital Intensive Care & Coronary Care Plan

Refer to the USAble brochure for coverage information.  If you are interested in
the above listed coverage contact your HR office to schedule an appointment with
an USAble representative.

 

• Education

•                  Employees are eligible after they have completed 1 year of
service.

•                  All courses must be job related and pre approved.

•                  The amount of reimbursement will be based on the final grade
the employee receives in the course, as follows:

O  A=100%, B=80%, C=60%, <C=0%

 

• 401(k)

•                  Employees are eligible to participate after they have
completed 1 year of service, attained age 19, and work at least 1,000 hours in
the plan year.

•                  After one year of service employees are 100% vested.

Quik Drive makes a discretionary contribution which is determined before the
first of each year. (Currently, dollar for dollar match on first 3%, 50 cents on
next 2%, maximum 4% if employee contributes 5% or more)

 

• Short Term Disability (Group)

Your Short Term Disability is offered by Prudential.

•                  Coverage begins on the 15 day for approved Short Term
Disability claims

•                  If approved employees are eligible for up to 60% of weekly
earnings to a maximum of $750.00.

•                  Short Term Disability is provided at no cost to exempt
employees and is self insured by the company.

 

• Long Term Disability (Group)

Your Long Term Disability is offered by Prudential.  Quik Drive pays 100% of the
premium for you.

•                  Coverage begins on the 91st day for approved Long Term
Disability claims

•                  If approved employees are eligible for up to 60% of monthly
earnings to a maximum of $6,000.

 

• Life Insurance/AD&D (Group)

Your 100% company paid life insurance is offered by Prudential.

•                  $15,000 Life Insurance

•                  $15,000 AD&D

 

--------------------------------------------------------------------------------


 

Benefit Premiums

 

August 2004-July 2005

 

Medical

 

 

 

Weekly Cost

 

Coverage

 

S network

 

P network

 

Employee Only

 

$

6.60

 

$

9.32

 

Employee + Spouse

 

$

25.16

 

$

28.02

 

Employee + Children

 

$

18.93

 

$

21.29

 

Family

 

$

43.86

 

$

48.18

 

 

Vision

 

Coverage

 

Weekly Cost

 

Employee Only

 

100% paid by company

 

Employee + Spouse

 

$

1.56

 

Employee + Children

 

$

1.71

 

Family

 

$

3.57

 

 

Dental

 

Coverage

 

Weekly Cost

 

Employee Only

 

100% paid by company

 

Employee + Spouse

 

$

4.97

 

Employee + Children

 

$

6.16

 

Family

 

$

10.01

 

 

--------------------------------------------------------------------------------


 

Schedule 5.1.22

Insurance Policies

 

Quik Drive USA, Inc.

Period 03/14/04 – 03/14/05 (unless otherwise noted)

 

Travelers – Y-630-151X3153-TIL-04

Locations:

•                  436 Calvert Dr. Gallatin, TN 37072

•                  4336 Losee Rd, Suite 6, Las Vegas, NV 89117

•                  warehouse/paint booth – 3556 Clay County Hwy, Moss TN 38575

Deluxe Property

Commercial General Liability

Employee benefits liability

Commercial Inland Marine

 

Travelers – Y-810-460K4545-TIL-04

Business Auto

 

Travelers – YSM-CUP-460k4569-TIL-04

Commercial Excess Liability (Umbrella)

 

Travelers – YNUB-961J838-4-04

Workers Compensation And Employers Liability

 

Travelers –BAJ-BM21-151X3012-PHX-04 (Phoenix)

Boiler and Machinery

 

Travelers – 18-PC-961J8544-IND-04

Locations

•                  2/13 Carnegie Place Blacktown, NSW 2148, Australia

•                  1F No 17-1, Lane 482, Sec-2 Chung Shan Road, Chung Ho City,
Taipei, Taiwan, ROC

•                  134, Yao Shan St. San Min Dist, Kaohsiung, Taiwan, ROC

International World Cover

Commercial Property

Commercial General Liability

Business Auto

Voluntary workers compensation, employers liability and medical evacuation,
repatriation and travel assistance

 

Travelers – QTJ-MOC 273D916-A-04

Ocean Marine Cargo

 

Foreign Credit Insurance Corporation (FICA) – MB-119745

Period 11/01/03 – 11/01/04

Export credit

 

--------------------------------------------------------------------------------


 

Travelers – 6-0023-2155-9

Period 06/15/04 – 06/15/05

Flood – Building and contents – 436 Calvert Drive

 

Enterprise Leasing – Enterprise provide insurance on all sales employees driving
Enterprise vehicles as part of lease package

 

Quik Drive Canada, Inc.

Period 03/14/04-03/14/05

 

Travelers – 233D8246

Locations

•                  250 Trowers Rd, Unit 6, Vaughan, Ontario, L4L 5Z6

Deluxe property

Commercial General Liability

Employee benefits liability

 

--------------------------------------------------------------------------------

*plus special endorsement under lease agreement – Tenant Glass Coverage

 

Quik Drive USA, Inc., Quik Drive Canada, Inc. and Quik Drive Australia Pty
Limited

Period 08/01/04 – 08/01/05

 

Travelers – 103364114

“Wrap”

Directors and officers liability, employment practices liability, fiduciary
liability (claims made basis)

Fidelity, Kidnap and ransom/Extortion

 

G. Lyle Habermehl

Period 10/19/03 – 10/19/04

 

Travelers – I-680-1568A694-IND-03

Building Package – 436 Calvert Drive

 

--------------------------------------------------------------------------------


 

Schedule 5.1.26

Additions

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.1.28

Environmental Matters

 

(a)(5)

 

Phase I Environmental Site Assessment

 

 

TVG Environmental, Inc.

 

 

for Quick Drive USA, Inc.

 

 

436 Calvert Drive

 

 

Gallatin, TN  37066

 

 

August 20, 2004

 

 

 

(b)

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.1.29

Payables

 

 

 

QUIK DRIVE U.S.A. INC.

 

 

09/08/04

 

ACCOUNTS PAYABLE AGED TRIAL BALANCE

 

 

BRANCH CL COLSON TENNESSEE

 

SEPTEMBER 30 2004

 

POSTING MONTH: 0904  SEP 04

 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE

 

TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

COLTEN COLSON TENNESSEE INC.

 

FUTURE

 

 

 

.00

 

923.80

 

923.80

 

.00

 

923.80

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH TOTAL

 

FUTURE

 

 

 

.00

 

923.80

 

923.80

 

.00

 

923.80

 

.00

 

.00

 

ATB SUMMARY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPENING BALANCE

 

 

 

 

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

09/08/04

 

 

 

 

BRANCH LV LAS VEGAS

 

 

 

POSTING MONTH: 0904 SEP 04

 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE

 

TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

NEVPAC NEVADA PACKAGING, INC.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH TOTAL

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

ATB SUMMARY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPENING BALANCE

 

 

 

 

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

09/08/04

 

 

 

 

BRANCH US GALLATIN

 

 

 

POSTING MONTH: 0904 SEP 04

 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE

 

TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

ACCSER ACCESS RETIREMENT SERVICES

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTION ACTION BOLT & SCREW CORP

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADECCO ADECCO

 

FUTURE

 

 

 

.00

 

1,062.58

 

1,062.58

 

.00

 

1,062.58

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFLAC AFLAC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALARM ALARMCO

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALASTO ALAN STONEKING

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALEHAM ALEXANDER  HAMILTON INSTITUTE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANIKEP ANITA KEPLEY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNLAW ANRE NARIE LAW

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASHCHS ASHLAND CHEMICAL, INC.

 

FUTURE

 

 

 

.00

 

27,941.76

 

27,941.76

 

.00

 

27,941.76

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASTAIN A-STAINLESS INTERNATIONAL CO

 

FUTURE

 

 

 

.00

 

132,964.35

-

132,964.35

-

66,249.75

-

66,714.60

-

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AT&TAZ AT&T - UNIVESAL BILLER

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATACON ATA CONTROLS, INC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AVEEXP AVERIT EXPRESS, INC.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AWCI AWCI

 

FUTURE

 

 

 

.00

 

3,427.87

 

3,427.87

 

.00

 

3,427.87

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BEDUSA BLACK & DECKER (U.S.) INC.

 

FUTURE

 

 

 

.00

 

35,000.00

 

35,000.00

 

.00

 

35,000.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASSIN BASS, BARRY & SIMS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BATIMA BATIMAT 2005

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BBELEA BETTER BUSINESS EQUIPMENT CO.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BCBSTN BLUE CROSS-BLUE SHIELD OF TN

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BELINT BELLSOUTH

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BERSAL BERTON SALES

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BETBUS BETTER BUSINESS EQUIPMENT CO.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BFCENT BONDED FILTER COMPANY, LLC

 

FUTURE

 

 

 

.00

 

217.96

 

217.96

 

.00

 

217.96

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BFI BROWNING-FERRIS INDUSTRIES

 

FUTURE

 

 

 

.00

 

728.96

 

728.96

 

728.96

 

.00

 

.00

 

.00

 

 

3

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE

 

TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

BLAOXI BLACK OXIDE SPECIALTIES

 

FUTURE

 

 

 

.00

 

1,032.90

 

1,032.90

 

.00

 

1,032.90

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLUYAC BLUEGRASS YACHT & CC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRAWAR BRANDON HARD

 

FUTURE

 

 

 

.00

 

234.42

 

234.42

 

234.42

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROSER BROADCAST BILLING SERVICE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUIONL BUILDING ONLINE

 

FUTURE

 

 

 

.00

 

770.00

 

770.00

 

.00

 

275.00

 

495.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C&J CON, C&J CONSULTING & ADMIN. INC.

 

FUTURE

 

 

 

.00

 

59.00

 

59.00

 

.00

 

59.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C&SMET C&S METAL PRODUCTS CO. LTD

 

FUTURE

 

 

 

.00

 

312.50

-

312.50

-

.00

 

.00

 

.00

 

312.50

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAMPED CAMERON PEDEGO

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CARFOR CARNEY’S FORKLIFT SERVICE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHIYAN HUA YANG WORLDWIDE CORP.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHROBI CH ROBINSON WORLDWIDE, INC.

 

FUTURE

 

 

 

.00

 

1,076.72

 

1,076.72

 

.00

 

1,076.72

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CINTAS CINTAS CORPORATION #051

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CITNOR CITY OF NORTH LAS VEGAS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COLLYL COLEY& LYLES INSURANCE AGENCY

 

FUTURE

 

 

 

.00

 

15,178.00

 

15,178.00

 

15,176.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMINT COMPASS INTERNATIONAL INC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONCLE CONICLEAN

 

FUTURE

 

 

 

.00

 

76.69

 

76.69

 

.00

 

76.69

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONONE CONCEPT ONE

 

FUTURE

 

 

 

.00

 

1,827.21

 

1,827.21

 

.00

 

1,827.21

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONSOU CON-RAY SOUTHERN EXPRESS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CORHEA CORPORATE HEALTH MGMT

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COXCOM COX, COMMUNICATIONS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CROLAB CROWN LABEL, INC

 

FUTURE

 

 

 

.00

 

1,687.00

 

1,687.00

 

.00

 

1,687.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CROPAC CROWN PACKAGING CORPORATION

 

FUTURE

 

 

 

.00

 

200.13

 

200.13

 

.00

 

200.13

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CUMPRI CUMBERLAND PRINTING

 

FUTURE

 

 

 

.00

 

3,610.33

 

3,610.33

 

.00

 

3,610.33

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CUSLAB WORLD OF PLASTICS

 

FUTURE

 

 

 

.00

 

2,532.60

 

2,532.60

 

.00

 

2,532.60

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DANBUR DAN BURKHART

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

4

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE

 

TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

DESIGN DESIGN CONSTRUCTION & DOOR SER

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIVEXP DIVERSIFIED EXPOSITION SERVICE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIXCON DIXIE COMPRESSOR

 

FUTURE

 

 

 

.00

 

3,496.32

 

3,496.32

 

.00

 

3,496.32

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOUMAN DOUG MANGRUH

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOWPRE THE DOWNTOWN

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DUBWIR DUBAI WIRE & GLOBAL FASTENERS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENCOCO ENCO MANUFACTURING COMPANY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENTFLE ENTERPRISE FLEET SERVICES

 

FUTURE

 

 

 

.00

 

271.90

 

271.90

 

271.90

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ERIGRE ERICA GREGORY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ERNSMI ERNEST SMITH

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESTES ESTES EXPRESS LINES

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXACOR EXAIR CORPORATION

 

FUTURE

 

 

 

.00

 

988.99

 

988.99

 

.00

 

988.99

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FANINT FANSTEEL INTERCAST

 

FUTURE

 

 

 

.00

 

37,429.96

 

37,429.96

 

.00

 

37,429.96

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FASTEN THE FASTENAL COMPANY

 

FUTURE

 

 

 

.00

 

105.85

 

105.85

 

.00

 

105.85

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FEDEXP FEDERAL EXPRESS CORPORATION

 

FUTURE

 

 

 

.00

 

1,537.43

 

1,537.43

 

.00

 

1,537.43

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FEDNET FEDEX TRADE NETWORKS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FEDWES FEDEX FREIGHT WEST

 

FUTURE

 

 

 

.00

 

3,161.04

 

3,161.04

 

.00

 

3,161.04

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FLOEXP FLOWER EXPRESS, INC

 

FUTURE

 

 

 

.00

 

70.96

 

70.96

 

.00

 

70.96

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FLOFOR FLORIDA FORUM MAGAZINE

 

FUTURE

 

 

 

.00

 

591.60

 

591.60

 

.00

 

.00

 

591.60

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRASNO FRANK SNODDY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRESLY FRED SLY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FULDIR FULCRUM DIRECT INC

 

FUTURE

 

 

 

.00

 

312,512.65

 

312,512.65

 

.00

 

104,966.87

 

207,545.78

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FWUJIH FWU JIH DIE CASTING IND CO LTD

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GALELE CITY OF GALLATIN

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GALHIG GALLATIN HIGH SCHOOL

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

5

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE

 

TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

GALUTI CITY OF GALLATIN –UTILITES

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GALWEL GALLATIN WELDING SUPPLY

 

FUTURE

 

 

 

.00

 

71.31

 

71.31

 

20.98

 

50.33

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENTIR GENERAL TIRE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GEOSWI GEORGIE SWINEY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GLOLAN GLOBAL LANGUAGES &

 

FUTURE

 

 

 

.00

 

1,351.14

 

1,351.14

 

.00

 

120.00

 

1,231.14

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRAING W W GRAINGER, INC.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRAPRD GRAPHIC PROCESS, INC.

 

FUTURE

 

 

 

.00

 

330.00

 

330.00

 

.00

 

330.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GUARD GUARDIAN

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H&HSWI H&H SWISS MACHINE PRODUCT INC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HAMINN HAMPTON INN

 

FUTURE

 

 

 

.00

 

1,737.78

 

1,737.78

 

.00

 

.00

 

1,737.78

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HANWOO HANLEY-WOOD, INC

 

FUTURE

 

 

 

.00

 

3,629.00

 

3,629.00

 

.00

 

.00

 

3,629.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HARELE HARRIS ELECTRIC SUPPLY CO INC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HATTRU HATCHER TRUCKING

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOMIMP HOME IMPROVEMENT EXECUTIVE

 

FUTURE

 

 

 

.00

 

5,000.00

 

5,000.00

 

.00

 

.00

 

5,000.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ICBEVA ICC EVALVATION SVC., INC.

 

FUTURE

 

 

 

.00

 

226.00

 

226.00

 

226.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INLHOB INLAND/HOBBS MATERIAL HANDLING

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTMAC INTERNATIONAL MACHINE & TOOL

 

FUTURE

 

 

 

.00

 

945.50

 

945.50

 

.00

 

945.50

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J2COMM J2 GLOBAL COMMUNICATIONS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JACCHI JACKSON CHIROPRACTIC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JANHIL JANE HILLOCK

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JEFCOR JEFFERDS CORPORATION

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JEFLUK JEPP LUKEN

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JGBRAD J.G. BRADLEY’S

 

FUTURE

 

 

 

.00

 

318.87

 

318.87

 

.00

 

318.87

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JINJOS JIM JOSEPH

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JINMAN J INHAN ADVISORS, LLC

 

FUTURE

 

 

 

.00

 

234.38

 

234.38

 

234.38

 

.00

 

.00

 

.00

 

 

6

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE

 

TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

JOHGRE JOHN GREEN

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JOHJAR JOHY JARECKI

 

FUTURE

 

 

 

.00

 

33.99

 

33.99

 

.00

 

33.99

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JOHMOV JOHN CARTER’S WORLDWIDE MOVING

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JOSHUL JOSH HULS

 

FUTURE

 

 

 

.00

 

315.82

 

315.82

 

.00

 

315.82

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KATSTE KATHY STEVENS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KENGIL KENT GILBERT

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KENHAY KENJI HAYASHI

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KGSSTS KGS STEEL INC. NASHVILLE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KINDER KINDER & ASSOCIATES

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KOLIND KOLEMBA INDUSTRIES

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KPMG KPMG CUSTOMS INFO

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KREIDE THE KRIDER CORPORATION

 

FUTURE

 

 

 

.00

 

5,132.43

 

5,132.43

 

.00

 

5,132.43

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KRELAW GLEN N. KREBS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KAITOM KRISTIN TOMBLIN

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KTICHO K. TICHO INDUSTRIES CO., LTD.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LASER LASER PLUS

 

FUTURE

 

 

 

.00

 

478.52

 

478.52

 

.00

 

478.52

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LASPRE LASER PRECISION CUTTING, INC.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LBMC LATIMORE, BLACK, MORGAN

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEEELE LEE ELECTRIC SUPPLY COMPANY

 

FUTURE

 

 

 

.00

 

44.50

 

44.50

 

.00

 

44.50

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEOSTA LEOSTAR MANUFACTURING CORP

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LILCOM LILLY COMPANY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LISELK LISA ELKIN

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LITHOG LITHOGRAPHICS, INC.

 

FUTURE

 

 

 

.00

 

502.55

 

502.55

 

.00

 

502.55

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOSBUS LOSEE BUSINESS CENTER, LLC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOWE’S LOWE’S

 

FUTURE

 

 

 

.00

 

550.95

 

550.95

 

550.95

 

.00

 

.00

 

.00

 

 

7

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE

 

TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

LVCASH MIKE HERRERA

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LWPINC LWP INCORPORATED

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LYLHAB G  LYLE HABERMEHL

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAGGLO MAGID GLOVE & SAFETY

 

FUTURE

 

 

 

.00

 

119.69

 

119.69

 

.00

 

119.69

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAGNA ROBERT BOSCH TOOL CORP.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAGTEC MAGNETIC SYSTEMS INTERNATIONAL

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAKUSA MAKITA USA INC

 

FUTURE

 

 

 

.00

 

194,827.08

 

194,827.08

 

.00

 

24,480.00

 

105,052.23

 

65,294.85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MANLAW DOUG MANGRUM

 

FUTURE

 

 

 

.00

 

110.00

 

110.00

 

110.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAYELE MAYER ELCTRIC SUPPLY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCDNAC MCDANIEL MACHINERY, INC

 

FUTURE

 

 

 

.00

 

131.52

 

131.52

 

131.52

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCHCAR MsMASTER-CARR

 

FUTURE

 

 

 

.00

 

248.16

 

248.16

 

.00

 

248.16

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDFEE MID-WEST FEEDER, INC.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIKFUL MIKE FULTON

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIKWIL MIKE WILLIAMS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MISC MISC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MSCIND MSC INDUSTRIAL SUPPLY CO

 

FUTURE

 

 

 

.00

 

199.71

 

199.71

 

.00

 

199.71

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MTON MIDDLE TN COMMUNITY NEWSPAPERS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NESDIS NESS DISPOSABLES/SLOSMAN CORP

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEWPOW NEVADA POWER COMPANY

 

FUTURE

 

 

 

.00

 

155.42

 

155.42

 

.00

 

155.42

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEWSPR NEWCOMB SPRING OF TENNESSEE

 

FUTURE

 

 

 

.00

 

2,789.77

 

2,789.77

 

.00

 

2,789.77

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEXTEL NEXTEL COMMUNICATIONS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFDEP OFFICE DEPOT, INC.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFMIL OFFSHORE MILLING SERVICES INC

 

FUTURE

 

 

 

.00

 

196.28

-

196.28

-

.00

 

.00

 

.00

 

196.28

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFSQU OFF THE SQUARE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OLDHIC OLD HICKORY HEAT TREAT

 

FUTURE

 

 

 

.00

 

1,124.00

 

1,124.00

 

.00

 

1,124.00

 

.00

 

.00

 

 

8

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE

 

TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

OLYGRO OLYMPIC MANUFACTURING GROUP

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ONSQUA ON THE SQUARE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PACFUL PACKAGING FULFILLMENT CO., INC

 

FUTURE

 

 

 

.00

 

392.74

 

392.74

 

.00

 

392.74

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PACMAR PACIFIC NW SALES & MKT., INC.

 

FUTURE

 

 

 

.00

 

2,925.00

 

2,925.00

 

.00

 

.00

 

2,925.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARLUB PARMAN LUBRICANTS CORP.

 

FUTURE

 

 

 

.00

 

563.75

 

563.75

 

.00

 

583.75

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PASIND PASS INDUSTRIES

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAULO PAULO PRODUCTS COMPANY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PERBUS PERFORMANCE BUSINESS FORMS

 

FUTURE

 

 

 

.00

 

600.33

 

600.33

 

.00

 

600.33

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PETCAS PETTY CASH FUND

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHOSUP PHOTOCOPY SUPPLY COMPANY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PORCAB PORTER CABLE

 

FUTURE

 

 

 

.00

 

11,834.00

 

11,834.00

 

.00

 

11,834.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRECAS PRECISION CASTINGS OF TN

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PREGRO PREMIER GROUNDS MAINTENANCE CO

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PREPRO PRECISION PRODUCTION INC

 

FUTURE

 

 

 

.00

 

11,438.01

 

11,438.01

 

.00

 

11,438.01

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRESTE PRECISION STEEL WAREHOUSE, INC

 

FUTURE

 

 

 

.00

 

522.21

 

522.21

 

522.21

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R&LCAR R & L CARRIERS

 

FUTURE

 

 

 

.00

 

3,713.77

 

3,713.77

 

.00

 

3,093.29

 

620.48

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RACJOS RACHEL JOSEPH

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RAPFOR PAPID FORMS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RAUPLU RAUSCH PLUMBING CO.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REPSER REPUBLIC SERVICE.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REPSER RESPOND FIRST AID SYSTEMS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROBBAR ROBERT BARTELY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROBGRE ROB GREENE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROCTHO ROCKY THOMPSON

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RODIX RODIX INC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

9

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE

 

TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

RONZAN RON ZANDONA

 

FUTURE

 

 

 

.00

 

280.38

 

280.38

 

280.38

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROTCLI ROTOR CLIP COMPANY INC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SAFKLE SAFETY-KLEEN CORP

 

FUTURE

 

 

 

.00

 

208.72

 

208.72

 

.00

 

208.72

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SAIAIR SAILAIR TRAVEL INC

 

FUTURE

 

 

 

.00

 

619.10

-

619.10

-

.00

 

619.10

-

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SAMREN SAM’S CLUB

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHMED SCHOFIELD MEDIA LTD

 

FUTURE

 

 

 

.00

 

700.00

 

700.00

 

.00

 

.00

 

700.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCOHAW SCOTT HAWLEY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCRAA S.C.R.A.A.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHEFUN SHEH FUNG SCREWS CO., LTD.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHRED SHRED-IT

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIUYIP SIU YIP PLASTIC MOULD

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOSLIN SOS LINOTYPE & PRINTING, LLC

 

FUTURE

 

 

 

.00

 

442.94

 

442.94

 

.00

 

.00

 

442.94

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOUFRE SOUTHEASTERN FREIGHT LINES

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECTE SPECTERA INC. - UHIC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPRAZ SPRINT

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPRINT SPRINT DISTRIBUTION

 

FUTURE

 

 

 

.00

 

220.69

 

220.69

 

220.69

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STEBEL STEVEN BELL

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STEGYG STEVE GYGAX

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STELUM STEHART LUMBER

 

FUTURE

 

 

 

.00

 

27.19

 

27.19

 

.00

 

27.19

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STESHO STEVE’S SHEET METAL SHOP

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STEVEA STEVE VEATCH

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STRATO STRATOS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STUIRB STUART IRBY COMPANY

 

FUTURE

 

 

 

.00

 

689.40

 

689.40

 

.00

 

689.40

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUMREG SUMNER REGIONAL MEDICAL CENTER

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUNCON SUNBELT CONTAINER INC

 

FUTURE

 

 

 

.00

 

12,204.52

 

12,204.52

 

.00

 

12,204.52

 

.00

 

.00

 

 

10

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE

 

TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

SWASEC SWAP SECURE PRODUCTS INC

 

FUTURE

 

 

 

.00

 

7,805.74

 

7,805.74

 

.00

 

7,805.74

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEAEYP TEAM AIR EXPRESS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TEADCE TEAM OCEAN SERVICES

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THEPAL THE PALLET FACTORY INC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TILWIT TILE WITH STYLE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TIMSCA TIMOTHY SCARBERRY

 

FUTURE

 

 

 

.00

 

234.30

 

234.30

 

.00

 

234.30

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TISNEA TISHA NEALE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TMOBIL T-MOBILE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOMFAR TOMMY FARLEY

 

FUTURE

 

 

 

.00

 

200.00

 

200.00

 

200.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRAFUN TRAVEL FUN

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRATIM TRAVELTIME SERVICES

 

FUTURE

 

 

 

.00

 

6,546.38

 

6,546.38

 

.00

 

6,546.38

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TROHAL TROY HALE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TVGENV TVG ENVIRONMENTAL, INC.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TYLMOU TYLER MOUNTAIN WATER CO.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ULINE ULINE INC.

 

FUTURE

 

 

 

.00

 

565.24

 

565.24

 

.00

 

565.24

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNICOR UNISYS CORPORATION

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNILOU UNIVERSITY OF LOUISVILLE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UPS UNITED PARCEL SERVICE

 

FUTURE

 

 

 

.00

 

1,420.13

 

1,420.13

 

681.41

 

738.72

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UPSCUS UPS SUPPLY CHAIN SOLUTIONS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UPSPA UNITED PARCEL SERVICE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USALIF USABLE LIFE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USCUST CUSTOMS AND BORDER PROTECTION

 

FUTURE

 

 

 

.00

 

3,977.46

 

3,977.46

 

3,977.46

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USFHOL USF HOLLAND, INC.

 

FUTURE

 

 

 

.00

 

1,248.94

 

1,248.94

 

.00

 

1,248.94

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USPEST U.S PEST PROTECTION, INC.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VA4271 CITIBANK ADVANTAGE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

11

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE

 

TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

VA4356 BANK OF AMERICA

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VA4450 BANKCARD CENTER

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VA4798 BANKCARD CENTER

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VALEXA V. ALEXANDER & CO., INC.

 

FUTURE

 

 

 

.00

 

3,732.50

 

3,732.50

 

3,732.50

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VERWIR VERIZON VIRELESS - LA

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VITEXP VITRAN EXPRESS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VOISTR T-MOBILE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WANBRO WANG’S BROTHER PLASTIC CO LTD

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WAREQU WAREHOUSE EQUIPMENT & SUPPLY

 

FUTURE

 

 

 

.00

 

3,023.18

 

3,023.18

 

.00

 

3,023.18

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WHIDOV WHITE DOVE PRINTING INC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WINIMA WINNING IMAGES

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WINPLU WINDOWS PLUS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WRIEXP WRIGHT EXPRESS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YELGLO YELLOW GPS LLC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YELLOW YELLOW FREIGHT SYSTEMS, INC.

 

FUTURE

 

 

 

.00

 

803.60

 

803.60

 

.00

 

803.60

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YOLNEL YOLANDA NELSON

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ZININT ZINA INTERNATIONAL, LLC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH TOTAL

 

FUTURE

 

 

 

.00

 

619,687.81

 

619,687.81

 

38,947.99

-

263,878.78

 

329,970.95

 

64,786.07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATB SUMMARY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPENING BALANCE

 

 

 

 

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

 

 

 

 

 

09/08/04

 

 

 

 

BRANCH US GALLATIN

 

 

 

POSTING MONTH: 0904 SEP 04

 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE

 

TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPANY TOTAL

 

FUTURE

 

 

 

.00

 

620,611.61

 

620,611.61

 

38,947.99

-

264,802.58

 

329,970.95

 

64,786.07

 

 

GL SUMMARY

 

BRANCH

 

GL ACCOUNT

 

AMOUNT

 

CL

 

2110

 

923.80

CR

LV

 

2110

 

.00

 

US

 

2110

 

619,687.81

CR

 

13

--------------------------------------------------------------------------------


 

 

 

QUIK DRIVE CANADA INC.

 

 

09/08/04

 

ACCOUNTS PAYABLE AGED TRIAL BALANCE

 

 

BRANCH CO QUIK DRIVE CANADA - VAUGHAN ONT

 

SEPTEMBER 30 2004

 

POSTING MONTH: 0904 SEP 04

 

VENDOR NAME

 

INVOICE

 

 

 

 

 

AMOUNT

 

BALANCE

 

 

 

 

 

 

 

 

 

DUE DATE IC

 

NUMBER

 

DATE

 

TYPE

 

(+ FUT)

 

(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

407ETR 407 ETR

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALENOU ALEXANDER ROUSSEAU

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARMOR ARMOR PERSONNEL

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BCEENE BCE EMERGIS, INC.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BELCAH BELL CANADA

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLAJAN BLACK CREEK JANITORIAL SVCS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMRINC BNA, INC.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BDBMCC BOB MCCORMICK

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANSER WASTE MANAGEMENT

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANUNE CANADIAN LINEN & UNIFORM SVC.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CDCASH VIRGINIA RABSON

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHEHAB CHERYL BUCKERFIELD

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHEP CHEP  CANADA, INC.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONFAS CONSOLIDATED FASTFRATE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CORELE CORD ELECTRIC LTD.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENBRID ENBRIDGE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FEDEXP FEDERAL EXPRESS CANADA LTD.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FEDGRO FEDEX GROUND, LTD.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GARPIC GARRY PICKERING

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GLECOR GLEN CORPORATION

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOLZER KARL M REICH-HOLZHER

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HYDVAU HYDRO VAUGHAN DISTRIBUTION

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JANROF JAHES ROFFE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JOHSCH JOHN SCHEMBAI

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KELEWI KELLY EWITH

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

1

--------------------------------------------------------------------------------


 

VENDOR NAME

 

INVOICE

 

 

 

 

 

AMOUNT

 

BALANCE

 

 

 

 

 

 

 

 

 

DUE DATE IC

 

NUMBER

 

DATE

 

TYPE

 

(+ FUT)

 

(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KTICHO K. TICHO INDUSTRIES CO., LTD

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LTLTEC LTL TECHNOLOGIES, INC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCLEQU MCLEARY LIFT EQUIPMENT

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAVCAN NAV CANADA

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEANOR NEAR NORTH CUSTOMS BROKERS INC

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NORAME NORTH AMERICA COAST TO COAST

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NORNAR NORAL MARKETING

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PINSUP PINE VALLEY INDUSTRIAL SUPPLY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RAPRID RAPID RIDE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RICHES RICHES, MCKENZIE & HERBERT

 

FUTURE

 

 

 

.00

 

5,798.28

 

5,798.28

 

.00

 

5,798.28

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SAMRIG SAMEDAY RIEKTOWAY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPETRA SPEEDY TRANSPORT

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STAPLE STAPLES

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUPPRD SUPERIOR PROPANE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THEMUS THE DISTRICT MUNICIPALITY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TORBSA TORBSA

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VOXCOM VOXCOM SECURITY SYSTEMS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WESLUN WESTERN RETAIL LUMBER ASSOC.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WOOPAL WOODBRIDGE PALLET

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WSIB WORKPLACE SAFETY & INSURANCE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH TOTAL

 

FUTURE

 

 

 

.00

 

5,798.28

 

5,798.28

 

.00

 

5,798.28

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATB SUMMARY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPENING BALANCE

 

 

 

 

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

QUIK DRIVE AUSTRALIA PTY LIMITED

 

 

09/08/04

 

ACCOUNTS PAYABLE AGED TRIAL BALANCE

 

 

BRANCH AU BLACKTOWN, NSW

 

SEPTEMBER 30 2004

 

POSTING MONTH: 0904 SEP 04

 

VENDOR NAME

 

INVOICE

 

 

 

 

 

AMOUNT

 

BALANCE

 

 

 

 

 

 

 

 

 

DUE DATE IC

 

NUMBER

 

DATE

 

TYPE

 

(+ FUT)

 

(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMPFLF AMP FLEXIBLE LIFTIME SUPER

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUSPOS AUSTRALIA POST

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRAIND BRAINWOOD TIMBER INDUSTRIES

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHUSEC CHUBB ELECTRONIC SECURITY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIBEC CIBEC SOLUTIONS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DUNBRA DUNN  & BRADSTREET

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPMUT EMPLOYERS MUTUAL INDEMNITY LTD

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HERKUH HERB KUNN

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTENG INTEGRA ENERGY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JJRICH J.J. RICHARDS & SONS PTY LTD

 

FUTURE

 

 

 

.00

 

68.10

 

68.10

 

68.10

 

68.10

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KTICHO K.TICHO INDUSTRIES CO., LTD.

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KUHPRE KUHN CORP PRESS PTY LTD

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAIDIS MAINFREIGHT DISTRIBUTION

 

FUTURE

 

 

 

.00

 

487.07

 

487.07

 

487.07

 

487.07

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIML MACQUARIE SUPER MANAGE

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE GE CAPITAL FINANCE AU

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTSER OPTUS  BILLING SERVICES PTY. LTD

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RAYWHI RAY SHITE BLACKTOWN

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RICSPA RICK SPARGO

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STESUP STEADY SUPPLY

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUPAGA SUPAGAS

 

FUTURE

 

 

 

.00

 

6.30

 

6.30

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUPERW SUPERWRAP

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUPTRU SUPERANNUATION TRUST OF AU

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TELSTR TELSTRA

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TNTEXP TNT EXPRESS

 

FUTURE

 

 

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

1

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE

 

TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPANY TOTAL

 

FUTURE

 

 

 

.00

 

561.47

 

561.47

 

6.30

 

555.17

 

.00

 

.00

 

 

GL SUMMARY

 

BRANCH

 

GL ACCOUNT

 

AMOUNT

 

AU

 

2110

 

561.47

CR

AU

 

2112

 

.00

 

 

2

--------------------------------------------------------------------------------


 

09/08/04 (09/08/04)

 

QUIK DRIVE U.S.A. INC.

 

 

17:14:43 (CEC)

 

Aged Sub Ledger A - ACCRUED PURCHASES

 

S020.18 (ADSBLO)

 

Branch CL COLSON TENNESSEE

 

G/L Account: 2103

 

Ageing Date 093004

 

BR SubLed J Line GL Batch stats Description

 

 

 

Age

 

Age

 

Entry

 

Post

 

Open

 

 

 

 

 

CD Acc’nt C No Acc’nt Ref’ce Acc’nt

 

Units

 

Dys

 

Mth

 

Date

 

Mnth

 

Item

 

Amount

 

Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C&SMET C&S METAL PRODUCTS CO. LTD

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

COLTEN COLSON TENNESSEE INC.

 

.00

 

28

 

0

 

 

 

 

 

 

 

 

 

6,025.24

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL BRANCH CL COLSON TENNESSEE

 

.00

 

28

 

0

 

 

 

 

 

 

 

 

 

6,025.24

-

 

1

--------------------------------------------------------------------------------


 

09/08/04 (09/08/04)

 

QUIK DRIVE U.S.A. INC.

 

 

17:14:43   (CEC)

 

Aged Sub Ledger A - ACCRUED PURCHASES

 

S020.18 (ADSBLO)

 

Branch LV LAS VEGAS

 

G/L Account: 2103

 

Ageing Date 093004

 

BR SubLed J Line GL Batch stats Description

 

 

 

Age

 

Age

 

Entry

 

Post

 

Open

 

 

 

 

 

CD Acc’nt C No Acc’nt Ref’ce Acc’nt

 

Units

 

Dys

 

Mth

 

Date

 

Mnth

 

Item

 

Amount

 

Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEVPAC NEVADA PACKAGING, INC

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL Branch LV LAS VEGAS

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

 

2

--------------------------------------------------------------------------------


 

09/08/04 (09/08/04)

 

QUIK DRIVE U.S.A. INC.

 

 

17:14:43    (CEC)

 

Aged Sub Ledger A - ACCRUED PURCHASES

 

S020.18 (ADSBLO)

 

Branch US GALLATIN

 

G/L Account: 2103

 

Ageing Date 093004

 

BR SubLed J Line GL Batch Stats Description

 

 

 

Age

 

Age

 

Entry

 

Post

 

Open

 

 

 

 

 

CD Acc’nt C No Acc’nt Ref’ce Acc’nt

 

Units

 

Dys

 

Mth

 

Date

 

Mnth

 

Item

 

Amount

 

Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACTION

ACTION BOLT & SCREN CORP

 

.00

 

27

 

0

 

 

 

 

 

 

 

 

 

1,891.69

-

ASHCHE

ASHLAND CHEMICAL, INC.

 

.00

 

35

 

1

 

 

 

 

 

 

 

 

 

2,598.00

-

ASTAIN

A-STAINLESS INTERNATIONAL CO

 

.00

 

27

 

0

 

 

 

 

 

 

 

 

 

45,428.10

-

ATLAS

ATLAS PRESSED METALS

 

.00

 

28

 

0

 

 

 

 

 

 

 

 

 

139.64

-

B&DUSA

BLACK & DECKER (U.S.) INC.

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

BLAOXI

BLACK OXIDE SPECIALTIES

 

.00

 

25

 

0

 

 

 

 

 

 

 

 

 

544.80

-

C&SMET

C&S METAL PRODUCTS CO. LTD

 

.00

 

100

 

3

 

 

 

 

 

 

 

 

 

312.50

-

CHIYAN

HUA YANG WORLDWIDE CORP.

 

.00

 

100

 

2

 

 

 

 

 

 

 

 

 

3,937.58

-

CROLAB

CROWN LABEL, INC

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

CROPAC

CROWN PACKAGING CORPORATION

 

.00

 

26

 

0

 

 

 

 

 

 

 

 

 

3,317.05

-

CUMPRI

CUMBERLAID PRINITNG

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

CUSLAB

WORLD OF PLASTICS

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

DESIGN

DESIGN CONSTRUCTION & DOOR SER

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

DIXCOM

DIXIE COMPRESSOR

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

DUBWIR

DUBAI WIRE & GLOBAL FASTENERS

 

.00

 

906

 

29

 

 

 

 

 

 

 

 

 

42,466.45

-

ENCOCO

ENCO MANUFACTURING COMPANY

 

.00

 

31

 

1

 

 

 

 

 

 

 

 

 

4.24

-

EXRCOR

EXAIR CORPORATION

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

FAMINT

FANSTEEL INTERCAST

 

.00

 

35

 

0

 

 

 

 

 

 

 

 

 

23,501.19

-

FASTEN

THE FASTENAL COMPANY

 

.00

 

32

 

1

 

 

 

 

 

 

 

 

 

389.35

-

FULDIR

FULCRUM DIRECT INC

 

.00

 

27

 

0

 

 

 

 

 

 

 

 

 

33,897.60

-

FWUJIH

FUU JIH DIE CASTING IND CO LTD

 

.00

 

40

 

1

 

 

 

 

 

 

 

 

 

38,390.02

-

GALWEL

GALLATIN WELDING SUPPLY

 

.00

 

46

 

1

 

 

 

 

 

 

 

 

 

106.36

-

GRAING

W W GRAINGER, INC

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

GUISYS

GUIGNARD MECHANICAL SYSTEMS

 

.00

 

113

 

3

 

 

 

 

 

 

 

 

 

11,115.00

-

H&HSWI

H&H SWISS MACHINE PRODUCTS INC

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

IMSCOM

IMS CO./THRIFT PRODUCTS

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

INTMAC

INTERNATIONAL MACHINE & TOOL

 

.00

 

28

 

0

 

 

 

 

 

 

 

 

 

431.06

-

JGBRAD

J. G. BRADLEY’S

 

.00

 

23

 

0

 

 

 

 

 

 

 

 

 

212.30

-

KGSSTE

KGS STEEL INC. NASHVILLE

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

KOLIND

KOLENBA INDUSTRIES

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

KREIDE

THE KREIDER CORPORATION

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

KTICHO

K-TICHO INDUSTRIES CO., LTD

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

LASER

LASER PLUS

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

LASPRE

LASER PRECISION CUTTING, INC.

 

.00

 

31

 

1

 

 

 

 

 

 

 

 

 

550.00

-

LEEELE

LEE ELECTRIC SUPPLY COMPANY

 

.00

 

48

 

1

 

 

 

 

 

 

 

 

 

16.61

-

LEOSTA

LEOSTAR MANUFACTURING CORP

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

LILCOM

LILLY COMPANY

 

.00

 

23

 

0

 

 

 

 

 

 

 

 

 

490.31

-

MAGGLO

MAGID GLOVE & SAFETY

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

MAGNA

ROBERT BOSCH TOOL CORP

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

MAKUSA

MAKITA USA INC

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

MAYELE

MAYER ELECTRIC SUPPLY

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

MCDMAC

MCDANIEL MACHINERY, INC

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

MCHCAR

McMASTER-CARR

 

.00

 

23

 

0

 

 

 

 

 

 

 

 

 

1,577.65

-

MECGAL

MECHANICAL GALV-PLATING CORP.

 

.00

 

27

 

0

 

 

 

 

 

 

 

 

 

615.00

-

MIDFEE

MID-WEST FEEDER, INC.

 

.00

 

51

 

1

 

 

 

 

 

 

 

 

 

1,620.00

-

MSCIND

MSC INDUSTRIAL SUPPLY CO

 

.00

 

32

 

1

 

 

 

 

 

 

 

 

 

857.30

-

NESDIS

NESS DISPOSABLES/SLOSHAN CORP

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

NEWSPR

NEWCOMB SPRING OF TENNESSEE

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

OLYGRO

OLYMPIC MANUFACTURING GROUP

 

.00

 

23

 

0

 

 

 

 

 

 

 

 

 

13,497.84

-

PACFUL

PACKAGING FULFILLMENT CO., INC

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

PASIND

PASS INDUSTRIES

 

.00

 

42

 

1

 

 

 

 

 

 

 

 

 

0.00

-

 

3

--------------------------------------------------------------------------------


 

BR SubLed J Line GL Batch Stats Description

 

 

 

Age

 

Age

 

Entry

 

Post

 

Open

 

 

 

 

 

CD Acc’nt C No Acc’nt Ref’ce Acc’nt

 

Units

 

Dys

 

Mth

 

Date

 

Mnth

 

Item

 

Amount

 

Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAULO

PAULO PRODUCTS COMPANY

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

PERBUS

PERFORMANCE BUSINESS FORMS

 

.00

 

34

 

0

 

 

 

 

 

 

 

 

 

6,281.72

-

PORCAB

PORTER CABLE

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

PRECAS

PRECISION CASTING OF TN

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

PREPRO

PRECISION PRODUCTION INC

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

PRESTE

PRECISION STEEL WAREHOUSE, INC

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

RAPFOR

RAPID FORMS

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

RODIX

RODIX INC

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

ROTCLI

ROTOR CLIP COMPANY, INC

 

.00

 

29

 

0

 

 

 

 

 

 

 

 

 

117.80

-

SHEFUN

SHEH FUNG SCREWS CO., LTD.

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

SIUYIP

SIU YIP PLASTIC MOULD.

 

.00

 

158

 

5

 

 

 

 

 

 

 

 

 

2,754.99

-

SLOFLU

SLOAN FLUID ACCESSORIES

 

.00

 

28

 

0

 

 

 

 

 

 

 

 

 

845.17

-

SOSLIN

SOS LINOTYPE & PRINTING, LLC

 

.00

 

23

 

0

 

 

 

 

 

 

 

 

 

107.94

-

STUIRB

STUART IRBY COMPANY

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

SUNCON

SUNBELT CONTAINER INC

 

.00

 

28

 

0

 

 

 

 

 

 

 

 

 

3,100.80

-

SWASEC

SWAN SECURE PRODUCTS INC

 

.00

 

57

 

1

 

 

 

 

 

 

 

 

 

16,094.26

-

THEPAL

THE PALLET FACTORY INC

 

.00

 

35

 

1

 

 

 

 

 

 

 

 

 

1,340.00

-

ULINE

ULINE INC.

 

.00

 

23

 

0

 

 

 

 

 

 

 

 

 

556.56

-

UNICOR

UNISYS CORPORATION

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

WANBRO

WANG’S BROTHER PLASTIC CO LTD

 

.00

 

146

 

4

 

 

 

 

 

 

 

 

 

600.00

 

WAREQU

WAREHOUSE EQUIPMENT & SUPPLY

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

WHIDOV

WHITE DOVE PRINTING INC

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

WINIMA

WIRING IMAGES

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL Branch US BALLATIN

 

.00

 

182

 

5

 

 

 

 

 

 

 

 

 

259,706.89

-

 

4

--------------------------------------------------------------------------------


 

09/08/04 (09/08/04)

 

QUIK DRIVE U.S.A. INC.

 

 

17:14:46 (CEC)

 

Aged Sub Ledger A - ACCRUED PURCHASES

 

S020.18 (ADSBLO)

 

Branch

 

G/L Account: 2103

 

Ageing Date 093004

 

BR SubLed J Line GL Batch stats Description

 

 

 

Age

 

Age

 

Entry

 

Post

 

Open

 

 

 

 

 

CD Acc’nt C No Acc’nt Ref’ce Acc’nt

 

Units

 

Dys

 

Mth

 

Date

 

Mnth

 

Item

 

Amount

 

Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRAND TOTAL

 

.00

 

178

 

5

 

 

 

 

 

 

 

 

 

265,732.13

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUMMARY BY GEN LED ACCOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2103   ACCOUNTS PAYABLE CLEARING 

 

.00

 

178

 

5

 

 

 

 

 

 

 

 

 

265,732.13

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRAND TOTAL

 

.00

 

178

 

5

 

 

 

 

 

 

 

 

 

265,732.13

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUMMARY BY W’HOUSE CD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CL

 

.00

 

28

 

0

 

 

 

 

 

 

 

 

 

6,025.24

-

CV

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

0.00

 

?S

 

.00

 

182

 

5

 

 

 

 

 

 

 

 

 

259,706.89

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRAND TOTAL

 

.00

 

178

 

5

 

 

 

 

 

 

 

 

 

265,732.13

-

 

5

--------------------------------------------------------------------------------


Schedule 5.1.30

Canadian Privacy

 

Consents in the form attached hereto have been obtained from the following
employees located in Canada:

 

Kelly Ewin

Garry Pickering

Alex Rousseau

Robert McCormick

John Schembri

Virginia Rabson

[James Roffe]

 

CONSENT

 

 

To: Quik Drive Canada Inc.

 

And to: Simpson Manufacturing Co., Inc.

 

 

Re: Personal Information Protection and Electronics Documents Act, S.C. 2000, c.
5

 

 

The Undersigned employee of Quik Drive Canada Inc. (the “Corporation”) hereby
consents to the Corporation releasing to Simpson Manufacturing Co., Inc., its
officers, directors, affiliates and professional advisors, the personal
information of the undersigned listed in Appendix “A” to this consent.

 

 

Dated this       day of              , 2004.

 

--------------------------------------------------------------------------------